
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.32

               LOAN AGREEMENT
    
Dated as of September 23, 2004
by and among
ARC III, L.L.C.,
as Borrower
and
CITIGROUP GLOBAL MARKETS REALTY CORP.
as Lender and as Collateral Agent
    
    
    

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I. CERTAIN DEFINITIONS   1 Section 1.1.   Definitions   1
ARTICLE II. GENERAL TERMS
 
23 Section 2.1.   The Loan   23 Section 2.2.   Use of Proceeds   23 Section 2.3.
  Security for the Loan   23 Section 2.4.   Borrower's Note   24 Section 2.5.  
Principal and Interest   24 Section 2.6.   Voluntary Prepayment   26 Section
2.7.   Mandatory Prepayment; Capital Events; Certain Transfers   26 Section 2.8.
  Application of Payments After Event of Default   27 Section 2.9.   Method and
Place of Payment   28 Section 2.10.   Taxes   28 Section 2.11.   Release of
Collateral   30 Section 2.12.   Central Cash Management   30 Section 2.13.  
Reserve Accounts   35 Section 2.14.   Additional Provisions Relating to the
Pledged Accounts   39 Section 2.15.   Security Agreement   39 Section 2.16.  
Mortgage Recording Taxes   41
ARTICLE III. CONDITIONS PRECEDENT
 
42 Section 3.1.   Conditions Precedent to Closing   42 Section 3.2.   Advance
Procedure   43 Section 3.3.   Conditions Precedent to Advances   43 Section 3.4.
  Execution and Delivery of Agreement   46
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
 
46 Section 4.1.   Representations and Warranties as to Borrower   46 Section
4.2.   Representations and Warranties as to the Mortgaged Property   50 Section
4.3.   Survival of Representations   53
ARTICLE V. AFFIRMATIVE COVENANTS
 
53 Section 5.1.   Affirmative Covenants   53
ARTICLE VI. NEGATIVE COVENANTS
 
77 Section 6.1.   Negative Covenants   77
ARTICLE VII. EVENT OF DEFAULT
 
79 Section 7.1.   Event of Default   79 Section 7.2.   Remedies   81 Section
7.3.   Remedies Cumulative   81 Section 7.4.   Default Administration Fee   81
Section 7.5.   Curative Advances   82
ARTICLE VIII. SINGLE-PURPOSE, BANKRUPTCY-REMOTE REPRESENTATIONS, WARRANTIES AND
COVENANTS
 
82 Section 8.1.   Applicable to Borrower   82          


i

--------------------------------------------------------------------------------




ARTICLE IX. MISCELLANEOUS
 
86 Section 9.1.   Survival   86 Section 9.2.   Lender's Discretion   86 Section
9.3.   Governing Law   86 Section 9.4.   Modification, Waiver in Writing   87
Section 9.5.   Delay Not a Waiver   87 Section 9.6.   Notices   87 Section 9.7.
  TRIAL BY JURY   88 Section 9.8.   Headings   88 Section 9.9.   Assignment   88
Section 9.10.   Severability   89 Section 9.11.   Preferences   89 Section 9.12.
  Waiver of Notice   89 Section 9.13.   Failure to Consent   89 Section 9.14.  
Schedules Incorporated   89 Section 9.15.   Offsets, Counterclaims and Defenses
  89 Section 9.16.   No Joint Venture or Partnership   89 Section 9.17.   Waiver
of Marshalling of Assets Defense   89 Section 9.18.   Waiver of Counterclaim  
90 Section 9.19.   Conflict; Construction of Documents   90 Section 9.20.  
Brokers and Financial Advisors   90 Section 9.21.   Counterparts   90 Section
9.22.   Estoppel Certificates   90 Section 9.23.   Payment of Expenses   90
Section 9.24.   Non-Recourse   91
ARTICLE X. THE COLLATERAL AGENT
 
93 Section 10.1.   Appointment, Powers and Immunities   93 Section 10.2.  
Reliance by Collateral Agent   93 Section 10.3.   Defaults   93 Section 10.4.  
Rights as a Lender   94 Section 10.5.   Indemnification   94 Section 10.6.  
Non-Reliance on Collateral Agent and Other Lenders   94 Section 10.7.   Failure
to Act   94 Section 10.8.   Resignation of Collateral Agent   95 Section 10.9.  
Agency Fee   95 Section 10.10.   Consents under Loan Documents   95 Section
10.11.   Notices, Reports and Other Communications   95
SCHEDULES
 
  1 — Mortgaged Properties as of Closing Date     2 — Owned Properties as of
Closing Date     3 — Addresses for Notices     4 — Work Reserve Funding
Conditions for Deferred Maintenance Escrow Account     5 — Organizational Chart
    6 — Form of Quarterly Statement     7 — Form of Monthly Property Statement  
  8 — Form of Standard Lease as of the Closing Date     9 — Mortgaged Properties
without Appraisals or Property Condition Assessments     10 — Exceptions to
Representations and Warranties    

ii

--------------------------------------------------------------------------------




LOAN AGREEMENT


        THIS LOAN AGREEMENT, made as of September 23, 2004, is between ARC III,
L.L.C., a Delaware limited liability company, having an address at 600 Grant
Street, Suite 900, Denver, Colorado 80203 ("Borrower") and CITIGROUP GLOBAL
MARKETS REALTY CORP., a New York corporation, having an address at 388 Greenwich
Street, 11th Floor, New York, New York 10013, in its capacities as a lender and
as collateral agent for the Secured Parties (as hereinafter defined) (together
with its successors and assigns, whether one or more, as lender, "Lender", and
together with any successor collateral agent appointed pursuant to Article X,
"Collateral Agent").

RECITALS

        WHEREAS, Borrower owns as of the Closing Date the real properties
referenced on Schedules 1 and 2 attached hereto and from time to time after the
Closing Date, subject to the terms and conditions of this Agreement, may either
sell real properties or, with the prior consent of the Lender, acquire
additional real properties;

        WHEREAS, Borrower desires from time to time to obtain from Lender loan
advances (each, an "Advance" and collectively, the "Loan") in an aggregate
amount at any time outstanding up to the Loan Amount (as hereinafter defined),
secured by certain of such real properties, which real properties when pledged
as security for the Loan (including on the Closing Date) shall be referred to
herein as the Mortgaged Properties (as hereinafter defined);

        WHEREAS, the proceeds of the Advances will be applied by the Borrower
and its Affiliates to refinance existing debt, to finance a portion of the
acquisition cost of real property, to make required deposits to the Reserve
Accounts (as hereinafter defined), to pay fees and expenses required hereunder
and for other general purposes of the Borrower and its Affiliates;

        WHEREAS, Lender is unwilling to make the Loan unless Borrower executes
and delivers this Agreement, the Note and the Loan Documents (each as
hereinafter defined) to which it is a party which shall establish the terms and
conditions of, and provide security for, the Loan; and

        WHEREAS, Borrower has agreed to establish certain accounts and to grant
to Collateral Agent, a security interest therein upon the terms and conditions
of the security agreement set forth in Section 2.15.

        NOW, THEREFORE, in consideration of the making of the Loan by Lender and
for other good and valuable consideration, the mutual receipt and legal
sufficiency of which are hereby acknowledged, the parties hereby covenant,
agree, represent and warrant as follows:

ARTICLE I.
CERTAIN DEFINITIONS

        Section 1.1.    Definitions.    For all purposes of this Agreement:
(1) the capitalized terms defined in this Article 1 have the meanings assigned
to them in this Article 1 and include the plural as well as the singular;
(2) all accounting terms have the meanings assigned to them in accordance with
GAAP (as hereinafter defined); (3) the words "herein", "hereof", and "hereunder"
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section, or other subdivision; and (4) the following
terms have the following meanings:

        "Account Collateral" has the meaning set forth in Section 2.15(a)
hereof.

        "Accounts" means all accounts (as defined in the relevant UCC), now
owned or hereafter acquired by Borrower, and arising out of or in connection
with, the operation of the Mortgaged Property and all other accounts described
in the Management Agreement and all present and future accounts receivable,
inventory accounts, chattel paper, notes, insurance policies, Instruments,
Documents or other rights to payment and all forms of obligations owing at any
time to Borrower thereunder, whether now existing or hereafter created or
otherwise acquired by or on behalf of Borrower, and all Proceeds thereof and all
liens, security interests, guaranties, remedies, privileges and other rights

--------------------------------------------------------------------------------




pertaining thereto, and all rights and remedies of any kind forming the subject
matter of any of the foregoing.

        "Advance" has the meaning provided in the Recitals hereto.

        "Advance Date" means the Closing Date and any other Business Day on
which Lender makes an Advance to Borrower in accordance with the procedure set
forth in Article III.

        "Advance Fee" means an amount equal to 0.5% of the principal amount of
each Advance, payable on each related Advance Date.

        "Affiliate" of any specified Person means any other Person
(i) controlling or controlled by or under common control with such specified
Person; (ii) directly or indirectly owning or holding ten percent (10%) or more
of any equity interest in the first Person; or (iii) ten percent (10%) or more
of whose equity interests are directly or indirectly owned or held by the first
Person. For the purposes of this definition, "control" when used with respect to
any specified Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise; and the
terms "controlling" and "controlled" have the meanings correlative to the
foregoing.

        "Aggregate Remaining Swap Payment" means, as of any date of calculation,
the product of (1) the Estimated Monthly Swap Payment and (2) the number of full
calendar months remaining through March, 2006 (e.g. during September 2004, such
number equals 18; during October 2004, such number equals 17, etc.).

        "Agreement" means this Loan Agreement, together with the Schedules and
Exhibits hereto, as the same may from time to time hereafter be modified,
supplemented or amended.

        "Appraisal" means each appraisal with respect to an individual Mortgaged
Property prepared by an Appraiser in accordance with the Uniform Standards of
Professional Appraisal Practice of the Appraisal Foundation, in compliance with
the requirements of Title 11 of the Financial Institution Reform, Recovery and
Enforcement Act and utilizing customary valuation methods such as the income,
sales/market or cost approaches.

        "Appraiser" means a nationally recognized MAI appraiser selected by
Borrower and reasonably approved by Lender.

        "Approved Capital Expenditures" has the meaning set forth in
Section 2.13(a)(iii) hereof.

        "Assignment of Rents and Leases" means, with respect to the Mortgaged
Property, an Assignment of Rents and Leases (and, if there are more than one,
each and every one of them), dated as of the applicable Advance Date, granted by
Borrower to Collateral Agent with respect to the Leases, as same may thereafter
from time to time be supplemented, amended, modified or extended.

        "Assumed Loan Debt Service" means the product of the Market Constant and
the Principal Indebtedness.

        "Basic Carrying Costs" means the following costs with respect to the
Mortgaged Property: (i) Impositions and (ii) insurance premiums for policies of
insurance required to be maintained by Borrower pursuant to this Agreement or
the other Loan Documents.

        "Borrower" has the meaning provided in the first paragraph of this
Agreement.

        "Borrower Release Price Contribution" means, with respect to a Capital
Event of an individual Mortgaged Property, the amount required to be deposited
into the Collection Account if the Release Price for such individual Mortgaged
Property shall be greater than the Capital Event Proceeds received in connection
with such Capital Event, which amount shall be equal to the difference between
such Release Price and such Capital Event Proceeds.

2

--------------------------------------------------------------------------------




        "Business Day" means any day other than a Saturday, a Sunday or a day on
which commercial banks in the State of New York are authorized or obligated by
law, governmental decree or executive order to be closed. When used with respect
to an Interest Determination Date, "Business Day" shall mean any day other than
a Saturday, a Sunday or a day on which banks in London, England are closed for
interbank or foreign exchange transactions.

        "Capital Event" means any transfer, sale, assignment, conveyance,
liquidation, disposition (other than a Taking) or refinancing of all or any
portion of a Mortgaged Property or any interest therein and "Capital Events"
shall have a meaning correlative to the foregoing; provided, that the granting
of an easement that benefits any Mortgaged Property shall not constitute a
Capital Event for purposes of this Agreement.

        "Capital Event Proceeds" means any cash proceeds of a Capital Event
received by Borrower net of any cash prorations, adjustments and credits with
respect to such Capital Event and net of reasonable third-party expenses paid in
connection with such Capital Event.

        "Capital Improvement Costs" means costs incurred or to be incurred in
connection with replacements and capital repairs made to the Mortgaged Property
which would be capitalized in accordance with GAAP.

        "CERCLA" has the meaning set forth in Section 5.1(d)(i) hereof.

        "Chattel Paper" means all of Borrower's right, title and interest,
whether now owned or hereafter acquired, in, to and under all "chattel paper" as
defined in the UCC (whether tangible chattel paper or electronic chattel paper).

        "Closing Date" means the date on which this Agreement shall become
effective pursuant to Section 3.1, such date being the date of this Agreement.

        "Code" means the Internal Revenue Code of 1986, as amended, and as it
may be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

        "Collateral" means, collectively, the Land, Improvements, Leases, Rents,
Personalty, and all Proceeds, and (to the full extent assignable) Permits, which
is or hereafter may become subject to a Lien in favor of Collateral Agent for
the benefit of the Secured Parties (whether pursuant to the Mortgages, any other
Loan Document or otherwise), all whether now owned or hereafter acquired and all
other property which is or hereafter may become subject to a Lien in favor of
Collateral Agent for the benefit of the Secured Parties and including all
property of any kind described as part of the Mortgaged Property under any of
the Mortgages.

        "Collateral Security Instrument" means any right, document or
instrument, other than the Mortgages, given as security for the Loan, including,
without limitation, the Contract Assignment and the Pledge Agreement.

        "Collection Account" has the meaning set forth in Section 2.12(a)
hereof.

        "Collection Account Agreement" means the Collection Account Agreement,
dated as of the applicable date and executed by Borrower, Collateral Agent and
the Collection Account Bank, relating to the Collection Account and the Reserve
Accounts and any other accounts maintained with the Collection Account Bank.

        "Collection Account Bank" means LaSalle Bank National Association, or
any successor financial institution appointed by Lender.

        "Collection Period" means, with respect to any Payment Date, the period
commencing on and including the eleventh (11th) day in the month preceding the
month in which such Payment Date

3

--------------------------------------------------------------------------------




occurs through and including the tenth (10th) day in the month in which such
Payment Date occurs; provided, however, that in the case of the first Payment
Date, the "Collection Period" shall commence on the Closing Date.

        "Commitment" means the Commitment dated August 12, 2004 entered into by
Affordable Residential Communities LP, and Citigroup Global Markets Realty Corp.
with respect to the Loan.

        "Condemnation Proceeds" means, in the event of a Taking with respect to
the Mortgaged Property, the proceeds in respect of such Taking less any
reasonable third party out-of-pocket expenses incurred in prosecuting the claim
for and otherwise collecting such proceeds.

        "Contest" has the meaning set forth in Section 9.24(D)(1) hereof.

        "Contingent Obligation" means, as used in the definition of Other
Borrowings, without duplication, any obligation of Borrower guaranteeing any
indebtedness, leases, dividends or other obligations ("primary obligations") of
any other Person (the "primary obligor") in any manner, whether directly or
indirectly. Without limiting the generality of the foregoing, the term
"Contingent Obligation" shall include any obligation of Borrower:

          (i)  to purchase any such primary obligation or any property
constituting direct or indirect security therefor;

         (ii)  to advance or supply funds (x) for the purchase or payment of any
such primary obligation or (y) to maintain working capital or equity capital of
the primary obligor;

        (iii)  to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation; or

        (iv)  otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof.

The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming Borrower
is required to perform thereunder) as determined by Lender in good faith.

        "Contract Assignment" means, with respect to the Mortgaged Property, the
Assignment of Contracts, Licenses, Permits, Agreements, Warranties and
Approvals, dated as of the applicable Advance Date and executed by Borrower.

        "Contracts" means the Management Agreement and all other agreements to
which Borrower is a party or which are assigned to Borrower by the Manager in
the Management Agreement and which are executed in connection with the
construction, operation and management of the Mortgaged Property (including,
without limitation, agreements for the sale, lease or exchange of goods or other
property and/or the performance of services by it, in each case whether now in
existence or hereafter arising or acquired) as any such agreements have been or
may be from time to time amended, supplemented or otherwise modified.

        "Debt Service Coverage Ratio" means, as of any date of calculation with
respect to the Mortgaged Property, the quotient expressed to two decimal places
of the Underwritten Net Cash Flow divided by the Assumed Loan Debt Service.

        "Debt Service Coverage Test" means as of any date of calculation, a test
which shall be satisfied if the Underwritten Net Cash Flow is at least equal to
the product of 1.20 (for purposes of funding Advances and the calculation of the
Release Price) or 1.55 (for purposes of funding Reserve Accounts) and, in each
of the foregoing cases, the Assumed Loan Debt Service; provided, that at any
time the

4

--------------------------------------------------------------------------------




Diversity Test is not satisfied, the Debt Service Coverage Test shall be
satisfied for any of the foregoing purposes and for purposes of Section 2.7(b)
of this Agreement only if the Underwritten Net Cash Flow is at least equal to
the product of 2.25 and the Assumed Loan Debt Service.

        "Debt Service Reserve Account" has the meaning set forth in
Section 2.13(c).

        "Deed of Trust Trustee" means the trustee under any Mortgage that
constitutes a "deed of trust" under applicable law.

        "Default" means the occurrence of any event which, but for the giving of
notice or the passage of time, or both, would be an Event of Default.

        "Default Administration Fee" means an amount equal to the product of
(x) 1% and (y) the Principal Indebtedness as of the date the Default
Administration Fee becomes payable; provided, that any Exit Fee paid by the
Borrower shall be credited against the Borrower's obligation to pay the Default
Administration Fee.

        "Default Rate" means the per annum interest rate equal to the lesser of
(a) 5.0% per annum in excess of the rate otherwise applicable hereunder and
(b) the maximum rate allowable by applicable law.

        "Deferred Maintenance Escrow Account" has the meaning set forth in
Section 2.13(a).

        "Deposit Account" means all of Borrower's right, title and interest,
whether now owned or hereafter acquired, in, to and under all "deposit accounts"
as defined in the UCC.

        "Disclosure Certificate" has the meaning set forth in Section 5.1(w)
hereof.

        "Disclosure Documents" has the meaning set forth in Section 5.1(w)
hereof.

        "Diversity Test" means as of any date of calculation, a test which shall
be satisfied so long as (x) the Underwritten Net Cash Flow of the Mortgaged
Property with the single largest Underwritten Net Cash Flow does not exceed 35%
of the aggregate Underwritten Net Cash Flow of all the Mortgaged Properties,
(y) the Underwritten Net Cash Flow of the Mortgaged Properties with the three
largest Underwritten Net Cash Flows does not exceed 65% of the aggregate
Underwritten Net Cash Flow of all the Mortgaged Properties and (z) the aggregate
Underwritten Net Cash Flow of the Mortgaged Properties located in the single
largest market concentration (where market concentration is defined to mean a
five mile radius around any Mortgaged Property) does not exceed 50% of the
aggregate Underwritten Net Cash Flow of all the Mortgaged Properties (i.e. if
any of clause (x), (y) or (z) is not satisfied, the Diversity Test is not
satisfied).

        "Documents" means all of Borrower's right, title and interest, whether
now owned or hereafter acquired, in, to and under all "documents" as defined in
the UCC (whether negotiable or non-negotiable) or other receipts covering,
evidencing or representing goods.

        "EO13224" has the meaning set forth in Section 4.1(v) hereof.

        "Eligible Account" means a separate and identifiable account from all
other funds held by the holding institution, which account is either (i) an
account maintained with a federal or state chartered depository institution or
trust company that (A) satisfies the Rating Criteria and (B) insures the
deposits made to such account through the Federal Deposit Insurance Corporation,
or (ii) a segregated trust account maintained with the corporate trust
department of a federal or state chartered depository institution or trust
company subject to regulations regarding fiduciary funds on deposit similar to
Title 12 of the Code of Federal Regulations Section 9.10(b) which, in either
case, has corporate trust powers, acting in its fiduciary capacity and in either
case having combined capital and surplus of at least $100,000,000 or otherwise
acceptable to the Lender. An Eligible Account shall not be evidenced by a
certificate of deposit, passbook, other instrument or any other physical indicia
of ownership. Following

5

--------------------------------------------------------------------------------




a downgrade below the Rating Criteria, withdrawal, qualification or suspension
of such institution's rating, each account must at Lender's request promptly
(and in any case within not more than thirty (30) calendar days) be moved to a
qualifying institution or to one or more segregated trust accounts in the trust
department of such institution, if permitted.

        "Engineer" means an Independent Engineer selected by Borrower and
reasonably approved by Lender.

        "Environmental Auditor" means an Independent environmental auditor
selected by Borrower and reasonably approved by Lender.

        "Environmental Claim" means any notice, notification, request for
information, claim, administrative, regulatory or judicial action, suit,
judgment, demand or other written communication (whether written or oral) by any
Person or Governmental Authority alleging or asserting liability with respect to
Borrower or any Mortgaged Property (whether for damages, contribution,
indemnification, cost recovery, compensation, injunctive relief, investigatory,
response, remedial or cleanup costs, damages to natural resources, personal
injuries, fines or penalties) arising out of, based on or resulting from (i) the
presence, Use or Release into the environment of any Hazardous Substance at any
location (whether or not owned, managed or operated by Borrower) that affects
Borrower or any Mortgaged Property, (ii) any fact, circumstance, condition or
occurrence forming the basis of any violation, or alleged violation, of any
Environmental Law or (iii) any alleged injury or threat of injury to human
health, safety or the environment.

        "Environmental Indemnity Agreement" means the Environmental Indemnity
Agreement dated as of the Closing Date, from Borrower and the Guarantor,
collectively, as indemnitor, to Lender, as indemnitee, as the same may be
amended, modified or supplemented from time to time.

        "Environmental Laws" means any and all present and future federal, state
or local laws, statutes, ordinances, rules or regulations, or any judicial
interpretation thereof, any judicial or administrative orders, decrees or
judgments thereunder issued by a Governmental Authority, and any permits,
approvals, licenses, registrations, filings and authorizations, in each case as
now or hereafter in effect, relating to the environment, human health or safety,
or the Release or threatened Release of Hazardous Substances or otherwise
relating to the Use of Hazardous Substances.

        "Environmental Reports" means each and every "Phase I Environmental Site
Assessment" (and, if applicable, "Phase II Environment Site Assessment") as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-2000 and an asbestos survey, with respect to each
Mortgaged Property, prepared by one or more Environmental Auditors and delivered
to Lender and any amendments or supplements thereto delivered to Lender.

        "Equipment" means all of Borrower's right, title and interest, whether
now owned or hereafter acquired, in, to and under (i) all "equipment" as defined
in the UCC, and (ii) all of the following (regardless of how classified under
the UCC): all building materials, construction materials, personal property
constituting furniture, fittings, appliances, apparatus, leasehold improvements,
machinery, devices, interior improvements, appurtenances, equipment, plant,
furnishings, fixtures, computers, electronic data processing equipment,
telecommunications equipment and other fixed assets now owned or hereafter
acquired by Borrower, and all Proceeds of (i) and (ii) as well as all additions
to, substitutions for, replacements of or accessions to any of the items recited
as aforesaid and all attachments, components, parts (including spare parts) and
accessories, whether installed thereon or affixed thereto, all regardless of
whether the same are located on any Mortgaged Property or are located elsewhere
(including, without limitation, in warehouses or other storage facilities or in
the possession of or on the premises of a bailee, vendor or manufacturer) for
purposes of manufacture, storage, fabrication or transportation and all
extensions and replacements to, and proceeds of, any of the foregoing.

6

--------------------------------------------------------------------------------




        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

        "ERISA Affiliate" means any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which Borrower is a member and (ii) solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code
and the lien created under Section 302(f) of ERISA and Section 412(n) of the
Code, described in Section 414(m) or (o) of the Code of which Borrower is a
member.

        "Estimated Monthly Swap Payment" means, as of any date of calculation,
an amount equal to one-twelfth (1/12th) of the product of (i) 2.055% minus the
lesser of (a) 1.50% and (b) the then current LIBOR and (ii) the notional amount
of the Interest Rate Swap.

        "Event of Default" has the meaning set forth in Section 7.1 hereof.

        "Exit Fee" means 0.50% of the outstanding Principal Indebtedness prepaid
or repaid at any time (including the Maturity Date); provided, however, that
notwithstanding the foregoing, in the event the initial Lender or an Affiliate
of the initial Lender provides the funds for a refinancing, then the Exit Fee
shall be credited to the origination fee payable to the Lender in connection
therewith, unless the refinancing occurs in connection with a conveyance of the
Mortgaged Property to a newly-formed joint venture entity in which the Guarantor
maintains an ownership interest in which case the Exit Fee shall be waived.

        "Expense Deposit" means $75,000.

        "Fiscal Year" means the 12-month period ending on December 31st of each
year (or, in the case of the first fiscal year, such shorter period from the
Closing Date through such date) or such other fiscal year of Borrower as
Borrower may select from time to time with the prior consent of Lender.

        "Fitch" means Fitch, Inc. and its successors.

        "Foreign Lender" has the meaning set forth in Section 2.10(b) hereof.

        "Fund" has the meaning set forth in the definition of "Permitted
Investments".

        "Funding Losses" has the meaning set forth in Section 2.5(e) hereof.

        "Funding Party" means any bank or other entity, if any, which is
indirectly or directly funding Lender with respect to the Loan, in whole or in
part, including, without limitation, any direct assignee of the Loan (but
excluding any investors in any securities issued in connection with a Secondary
Market Transaction with respect to the Loan).

        "GAAP" means generally accepted accounting principles in the United
States of America as of the date of the applicable financial report,
consistently applied.

        "General Intangibles" means all of Borrower's right, title and interest,
whether now owned or hereafter acquired, in, to and under (i) all "general
intangibles" as defined in the relevant UCC, now owned or hereafter acquired by
Borrower and (ii) all of the following (regardless of how characterized): all
agreements, covenants, restrictions or encumbrances affecting the Mortgaged
Property or any part thereof.

        "Governmental Authority" means any nation or government, any state,
county, municipality or other political subdivision thereof or any governmental
body, agency, authority, department or commission (including, without
limitation, any taxing authority) or any instrumentality or officer of any of
the foregoing (including, without limitation, any court or tribunal) exercising
executive, legislative, judicial,

7

--------------------------------------------------------------------------------




regulatory or administrative functions of or pertaining to government and any
corporation, partnership or other entity directly or indirectly owned or
controlled by the foregoing.

        "Gross Revenue" means, for any period, the total dollar amount of all
income and receipts received by, or for the account of, Borrower in the ordinary
course of business with respect to the Mortgaged Property, but excluding Loss
Proceeds (other than the proceeds of business interruption insurance or the
proceeds of a temporary Taking in lieu of Rents which shall be included in Gross
Revenue).

        "Guarantor" means Affordable Residential Communities LP, a Delaware
limited partnership.

        "Guaranty of Nonrecourse Obligations" means, with respect to the Loan,
the Guaranty of Nonrecourse Obligations guaranteeing the exceptions to the
nonrecourse provisions of the Loan Documents for which liability is retained as
described in Section 9.24 hereof from the Guarantor to Lender.

        "Hazardous Substance" means, collectively, (i) any petroleum or
petroleum products or waste oils, explosives, radioactive materials, asbestos,
urea formaldehyde foam insulation, polychlorinated biphenyls ("PCBs"), lead in
drinking water, lead-based paint and radon, (ii) any chemicals or other
materials or substances which are now or hereafter become defined as or included
in the definitions of "hazardous substances", "hazardous wastes", "hazardous
materials", "extremely hazardous wastes", "restricted hazardous wastes", "toxic
substances", "toxic pollutants", "contaminants", "pollutants" or words of
similar import under any Environmental Law and (iii) any other chemical or any
other hazardous material or substance, exposure to which is now or hereafter
prohibited, limited or regulated under any Environmental Law.

        "Hedge Agreement" means that certain ISDA Master Agreement, dated as of
February 19, 2004, between Hedge Bank and Guarantor, as amended by Amendment
Agreement No. 1, dated as of September    , 2004, between Hedge Bank and
Guarantor.

        "Hedge Bank" means Citigroup Financial Products Inc.

        "Homesites" means, with respect to each Mortgaged Property, the
manufactured housing sites located thereon which are capable of being leased to
a Person to accommodate a manufactured or mobile home, the number of each of
which is set forth on Schedules 1 and 2 attached hereto, as such number may be
updated from time to time with the mutual written agreement of Lender and
Borrower. Such schedule shall include a breakdown of manufactured housing sites
that are capable of accommodating single and double wide manufactured homes, to
the extent such information is reasonably available to the Borrower.

        "Immediate Repairs" has the meaning set forth in Section 2.13(a)(ii)
hereof.

        "Impositions" means all taxes (including, without limitation, all real
estate, ad valorem, sales (including those imposed on lease rentals), use,
single business, gross receipts, value added, intangible transaction privilege,
privilege or license or similar taxes), assessments (including, without
limitation, all assessments for public improvements or benefits, whether or not
commenced or completed within the term of the Loan), ground rents, water, sewer
or other rents and charges, excises, levies, governmental fees (including,
without limitation, license, permit, inspection, authorization and similar
fees), and all other governmental charges, in each case whether general or
special, ordinary or extraordinary, foreseen or unforeseen, in respect of each
Mortgaged Property (including all interest and penalties thereon), accruing
during or in respect of the term hereof and which may be assessed against or
imposed on or in respect of or be a Lien upon (1) Borrower (including, without
limitation, all income, franchise, single business or other taxes imposed on
Borrower for the privilege of doing business in the jurisdiction in which each
Mortgaged Property, or any other collateral delivered or pledged to Lender in
connection with the Loan, is located) or Lender, or (2) any Mortgaged Property,
or any other collateral delivered or pledged to Lender in connection with the
Loan, or any part thereof or any

8

--------------------------------------------------------------------------------




Rents therefrom or any estate, right, title or interest therein, or (3) any
occupancy, operation, use or possession of, or sales from, or activity conducted
on, or in connection with any Mortgaged Property or the leasing or use of any
Mortgaged Property or any part thereof, or the acquisition or financing of the
acquisition of any Mortgaged Property by Borrower.

        "Improvements" means all buildings, structures, fixtures and
improvements now or hereafter owned by Borrower of every nature whatsoever
situated on any Land constituting part of the Mortgaged Property (including,
without limitation, all gas and electric fixtures, radiators, heaters, engines
and machinery, boilers, ranges, elevators and motors, plumbing and heating
fixtures, carpeting and other floor coverings, water heaters, awnings and storm
sashes, and cleaning apparatus which are or shall be affixed to the Land or said
buildings, structures or improvements and including any additions, enlargements,
extensions, modifications, repairs or replacements thereto).

        "Indebtedness" means the Principal Indebtedness, together with all other
obligations and liabilities due or to become due to a Secured Party pursuant
hereto, under the Note or in accordance with any of the other Loan Documents,
and all other amounts, sums and expenses paid by or payable to a Secured Party
hereunder or pursuant to the Note or any of the other Loan Documents or the
Hedge Agreement.

        "Indemnified Parties" has the meaning set forth in Section 5.1(i).

        "Independent" means, when used with respect to any Person, a Person that
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower, (ii) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
trustee, partner, director or person performing similar functions, and (iii) is
not a member of the immediate family of any Person described in clauses (i) or
(ii).

        "Independent Manager" has the meaning set forth in Section 8.1(ee).

        "Index Maturity" has the meaning set forth in the definition of LIBOR.

        "Instruments" means all of Borrower's right, title and interest, whether
now owned or hereafter acquired, in, to and under all "instruments" as defined
in the UCC.

        "Insurance Escrow Account" has the meaning set forth in Section 2.13(b).

        "Insurance Premiums" has the meaning set forth in Section 5.1(x)(iii).

        "Insurance Proceeds" means, in the event of a casualty with respect to
the Mortgaged Property, the proceeds received under any insurance policy
applicable thereto.

        "Insurance Requirements" means all material terms of any insurance
policy required pursuant to this Agreement or any of the Mortgages and all
material regulations, rules and other requirements of the National Board of Fire
Underwriters or such other body exercising similar functions applicable to or
affecting the Mortgaged Property or any part thereof or any use or condition
thereof.

        "Insured Casualty" has the meaning set forth in Section 5.1(x)(iv)(B).

        "Intellectual Property" means all of Borrower's right, title and
interest, whether now owned or hereafter acquired, in, to and under the
trademark licenses, trademarks, rights in intellectual property, trade names,
service marks and copyrights, copyright licenses, patents, patent licenses or
the license to use intellectual property such as computer software owned or
licensed by Borrower or other proprietary business information relating to
Borrower's policies, procedures, manuals and trade secrets.

        "Interest Accrual Period" means, in connection with the calculation of
interest accrued with respect to any Payment Date, the period commencing on and
including the eleventh (11th) day in the month preceding the month in which such
Payment Date occurs through and including the tenth (10th) day in

9

--------------------------------------------------------------------------------




the month in which such Payment Date occurs; provided, however, that the first
Interest Accrual Period for each Advance shall commence on the related Advance
Date.

        "Interest Determination Date" means, in connection with the calculation
of interest to accrue for any Interest Accrual Period, the second Business Day
preceding the fifteenth (15th) day of the month in which such Interest Accrual
Period commences; provided, however, that the first Interest Determination Date
for the Loan shall be the second Business Day preceding the Closing Date.

        "Interested Parties" has the meaning set forth in Section 5.1(w) hereof.

        "Inventory" means all of Borrower's right, title and interest, whether
now owned or hereafter acquired, in, to and under all "inventory" as defined in
the UCC and shall include all Documents representing the same.

        "Investment Property" means all of Borrower's right, title and interest,
whether now owned or hereafter acquired, in, to and under all "investment
property" as defined in the UCC.

        "IRS" has the meaning provided in Section 2.10(b) hereof.

        "Land" means the parcels of real estate described on Exhibit A attached
to the Mortgages and made a part hereof.

        "Leases" means all leases, subleases, lettings, occupancy agreements,
tenancies and licenses by Borrower as landlord of the Mortgaged Property or any
part thereof now or hereafter entered into, and all amendments, extensions,
renewals and guarantees thereof, and all security therefor.

        "Leasing Commissions" means leasing commissions incurred by Borrower in
connection with leasing any Mortgaged Property or any portion thereof (including
renewals of existing Leases).

        "Legal Requirements" means all governmental statutes, laws, rules,
orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities (including, without limitation, any of the foregoing
relating to zoning, parking or land use, any and all Environmental Laws and the
Americans with Disabilities Act) affecting Borrower or any Mortgaged Property or
any part thereof or the construction, use, alteration or operation thereof, or
any part thereof (whether now or hereafter enacted and in force), and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, at any time in force affecting the Mortgaged Property or any part
thereof or any utility services or septic systems or other infrastructure
serving any portion of the Mortgaged Property (including, without limitation,
any which may (i) require repairs, modifications or alterations in or to the
Mortgaged Property or any part thereof or any utility services or septic systems
or other infrastructure serving any portion of the Mortgaged Property, or
(ii) in any way limit the use and enjoyment thereof).

        "Lender" has the meaning provided in the first paragraph of this
Agreement.

        "Lender's Terms" has the meaning provided in Section 5.1(v).

        "Letter of Credit Rights" means all of Borrower's right, title and
interest, whether now owned or hereafter acquired, in, to and under all "letter
of credit rights" as defined in the UCC.

        "LIBOR" means the rate per annum calculated as set forth below:

          (i)  On each Interest Determination Date, LIBOR will be determined on
the basis of the offered rate for deposits of not less than U.S. $1,000,000 for
a period of one month (the "Index Maturity"), commencing on such Interest
Determination Date, which appears on Dow Jones Market Service (formerly
Telerate) Page 3750 as of 11:00 a.m., London time (or such other page as may
replace the Dow Jones Market Service (formerly Telerate) Page on that service
for the purposes of displaying London interbank offered rates of major banks).
If no such offered rate

10

--------------------------------------------------------------------------------



appears, LIBOR with respect to the relevant Interest Accrual Period will be
determined as described in (ii) below.

         (ii)  With respect to an Interest Determination Date on which no such
offered rate appears on Dow Jones Market Service (formerly Telerate) Page 3750
as described in (i) above, LIBOR shall be the arithmetic mean, expressed as a
percentage, of the offered rates for deposits in U.S. dollars for the Index
Maturity which appears on the Reuters Screen LIBO Page as of 11:00 a.m., London
time, on such date. If, in turn, such rate is not displayed on the Reuters
Screen LIBO Page at such time, then LIBOR for such date will be obtained from
the preceding Business Day for which the Reuters Screen LIBO Page displayed a
rate for the Index Maturity.

        (iii)  If on any Interest Determination Date, Lender is required but
unable to determine LIBOR in the manner provided in paragraphs (i) and
(ii) above, LIBOR for the next Interest Accrual Period shall be the rate at
which U.S. dollar deposits approximately equal to the principal amount of the
Loan having a 30-day term are offered by the principal London office of a
leading "money center" bank active in the London interbank market for U.S.
dollar deposits, as determined by Lender in its sole discretion, in immediately
available funds in the London interbank market on the Determination Date. LIBOR
for any Interest Accrual Period shall be adjusted from time to time, by
increasing the rate thereof to compensate Lender and any Funding Party for any
aggregate reserve requirements (including, without limitation, all basic,
supplemental, marginal and other reserve requirements and taking into account
any transitional adjustments or other scheduled changes in reserve requirements
during any Interest Accrual Period) which are required to be maintained by
Lender or such Funding Party with respect to "Eurocurrency liabilities" (as
presently defined in Regulation D of the Board of Governors of the Federal
Reserve System) of the same term under Regulation D, or any other regulations of
a Governmental Authority having jurisdiction over Lender or such Funding Party
of similar effect. Notwithstanding the foregoing, if the interest rate for
Lender or any Funding Party shall be increased in respect of reserve
requirements as provided in the immediately preceding sentence, Lender or such
Funding Party shall promptly notify Borrower in writing upon becoming aware that
Borrower may be required to make the foregoing compensation to Lender or such
Funding Party. Lender or any Funding Party that gives notice as provided herein
shall promptly withdraw such notice (by notice to Borrower) whenever Lender or
such Funding Party is no longer required to maintain such reserves or the
circumstances giving rise to such notice shall otherwise cease. Notwithstanding
the foregoing, Borrower shall not be required to pay any increased amounts
required by the third sentence of this definition to the extent that Lender or
the relevant Funding Party shall be compensated or reimbursed hereunder for such
amounts. The establishment of the LIBOR on each Interest Determination Date by
Lender and Lender's calculation of the rate of interest applicable to the Note
shall (in the absence of manifest error) be final and binding.

All percentages resulting from any calculations of LIBOR referred to in this
Agreement will be carried out to five decimal places and all U.S. dollar amounts
used in or resulting from such calculations will be rounded upwards to the
nearest cent.

        "Lien" means any mortgage, deed of trust, lien (statutory or other),
pledge, hypothecation, assignment, security interest, or any other encumbrance
or charge on or affecting Borrower or any Mortgaged Property or any portion
thereof, or any interest therein (including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and mechanic's,
materialmen's and other similar liens and encumbrances).

        "Lien Claims" has the meaning set forth in Section 5.1(b)(1).

        "Loan" means the loan made by Lender to Borrower pursuant to the terms
of this Agreement.

11

--------------------------------------------------------------------------------



        "Loan Amount" means an amount up to $85,000,000.

        "Loan Documents" means this Agreement, the Note, the Contract
Assignment, the Management Agreement, the Manager's Subordination, the
Mortgages, the Assignments of Rents and Leases, the Pledge Agreement, the
Environmental Indemnity Agreement, the Guaranty of Non-Recourse Obligations, the
Hedge Agreement and all other agreements, instruments, certificates and
documents delivered by or on behalf of Borrower or an Affiliate of Borrower to
evidence or secure the Loan as same may be amended or modified from time to
time.

        "Local Collection Account" and "Local Collection Account Bank" have the
meanings set forth in Section 2.12(a).

        "Local Collection Account Agreement" means with respect to the Local
Collection Account, the lockbox agreement, dated as of the applicable date and
executed by Borrower, Collateral Agent and the Local Collection Account Bank.

        "Loss Proceeds" means Condemnation Proceeds and/or Insurance Proceeds.

        "Loss Proceeds Account" has the meaning set forth in Section 2.12(f)
hereof.

        "Losses" has the meaning set forth in Section 5.1(j).

        "Management Agreement" means with respect to any Mortgaged Property, the
property management agreement entered into between Borrower and the Manager, in
such form as may be reasonably approved by Lender, as such agreement may be
amended, modified or supplemented in accordance with the terms and conditions
hereof from time to time, and any management agreement which may hereafter be
entered into with respect to any Mortgaged Property in accordance with the terms
and conditions hereof, as the same may be amended, modified or supplemented in
accordance with the terms and conditions hereof from time to time.

        "Manager" means ARC Management Services, Inc., a Delaware corporation,
the current manager of the Mortgaged Property under the current Management
Agreement, or such other Person as may hereafter be charged with management of
any Mortgaged Property pursuant to a Management Agreement entered into in
accordance with the terms and conditions hereof.

        "Manager's Subordination" means, with respect to each Mortgaged
Property, initially the Manager's Consent and Subordination of Management
Agreement, executed by the Manager, Borrower and Lender, dated as of the Closing
Date, and in the event a successor or assignee Manager is engaged at any
Mortgaged Property, a subordination agreement executed by Manager, Borrower and
Lender in form and substance satisfactory to Lender, whereby, among other
things, the Management Agreement is subordinated to the Indebtedness and to the
Lien of the Mortgages so long as the Loan remains outstanding.

        "Market Constant" means the highest of (a) the current annual interest
rate on the Loan adjusted to reflect amortization on a thirty (30) year
schedule, (b) 7.50% and (c) the Treasury Rate plus 150 basis points adjusted to
reflect amortization on a thirty (30) year schedule.

        "Master Homesite Lease Agreement" means, with respect to the Borrower,
the Master Homesite Lease Agreement, dated as of September     , 2004, by and
between ARC Housing, LLC (or with respect to any Mortgaged Property located in
Texas, ARC Housing TX LP, a Delaware limited partnership) and the Borrower.

        "Master Lease Deposits" means the security deposits under all of the
Master Homesite Lease Agreements.

        "Master Lease Deposit Account" has the meaning set forth in
Section 2.12(a)(i).

12

--------------------------------------------------------------------------------




        "Material Adverse Effect" means a material adverse effect upon (i) the
business operations, properties, assets or condition (financial or otherwise) of
Borrower, (ii) the ability of Borrower to perform, or of any Secured Party to
enforce, any of the Loan Documents or (iii) the aggregate value of the Mortgaged
Property.

        "Maturity Date" means the earlier of (a) the Payment Date in September,
2005 or (b) such earlier date on which the entire Loan is required to be paid in
full, by acceleration or otherwise under this Agreement or any of the other Loan
Documents.

        "Maximum LTV" means either (x) if the Hedge Agreement is not
outstanding, the test that shall be satisfied if the outstanding Principal
Indebtedness is equal to or less than 65% (for purposes of funding Advances, the
calculation of the Release Price and Section 2.7(b) of this Agreement) or 50%
(for purposes of funding Reserve Accounts) of the market value of the Mortgaged
Property as determined by the Lender or (y) if the Hedge Agreement is
outstanding, the test that shall be satisfied if the market value of the
Mortgaged Property as determined by the Lender is equal to or greater than the
quotient of (i) the sum of (a) the outstanding Principal Indebtedness plus
(b) the Aggregate Remaining Swap Payment divided by (ii) 0.65 (i.e. 65%) (for
purposes of funding Advances, the calculation of the Release Price and
Section 2.7(b) of this Agreement) or 0.50 (i.e. 50%) (for purposes of funding
Reserve Accounts); provided, that at any time Diversity Test is not satisfied,
then each of the foregoing references to 65% shall be deemed modified to read
50%.

        "Maximum Rate" has the meaning set forth in Section 2.5(i) hereof.

        "Member" means ARC Real Estate Holdings, LLC, a Delaware limited
liability company.

        "Moody's" means Moody's Investors Services, Inc. and its successors.

        "Money" means all of Borrower's right, title and interest, whether now
owned or hereafter acquired, in, to and under (i) all "money" as defined in the
UCC and (ii) all moneys, cash, or other items of legal tender generated from the
use or operation of the Mortgaged Property.

        "Monthly Property Statement" has the meaning set forth in
Section 5.1(r)(v).

        "Monthly Statement" has the meaning provided in Section 2.12(d).

        "Mortgage" means, with respect to the Mortgaged Property, a first
priority Mortgage or Deed of Trust (as applicable), Assignment of Leases and
Rents, Security Agreement and Fixture Filing, dated as of the applicable Advance
Date (and, if there are more than one, each and every one of them), granted by
Borrower to or for the benefit of Collateral Agent or Deed of Trust Trustee for
the benefit of Collateral Agent, respectively, with respect to the Mortgaged
Property as security for the Loan, as same may thereafter from time to time be
supplemented, amended, modified or extended by one or more agreements
supplemental thereto.

        "Mortgaged Property" means, at any time, individually or collectively,
as applicable, the Land, the Improvements, the Personalty, the Leases and the
Rents, and all rights, titles, interests and estates appurtenant thereto,
encumbered by, and more particularly described in, each of the Mortgages. The
Mortgaged Property as of the Closing Date is set forth on Schedule 1 attached
hereto. On each Advance Date after the Closing Date, the Borrower and the Lender
shall mutually agree on an updated Schedule 1 reflecting the then current
Mortgaged Property.

        "Multiemployer Plan" means a multiemployer plan defined as such in
Section 3(37) of ERISA and which is covered by Title IV of ERISA (i) to which
contributions have been, or were required to have been made by Borrower or any
ERISA Affiliate within the past six years or (ii) with respect to which Borrower
could reasonably be expected to incur liability.

        "Net Proceeds" means either (x) the purchase price (at foreclosure or
otherwise) actually received by Collateral Agent from a third party purchaser
with respect to any Mortgaged Property, as a result of

13

--------------------------------------------------------------------------------




the exercise by Collateral Agent of its rights, powers, privileges and other
remedies after the occurrence of an Event of Default or (y) in the event that
Collateral Agent (or its nominee) is the purchaser at foreclosure of any
Mortgaged Property, the higher of (i) the amount of Collateral Agent's credit
bid or (ii) such amount as shall be determined in accordance with applicable
law, and in either case minus all reasonable third party, out of pocket costs
and expenses (including, without limitation, all attorneys' fees and
disbursements and any brokerage fees, if applicable) incurred by Collateral
Agent (and its nominee, if applicable) in connection with the exercise of such
remedies; provided, however, that such costs and expenses shall not be deducted
to the extent such amounts previously have been added to the Indebtedness in
accordance with the terms of the Loan Documents or applicable law.

        "Note" means one or more promissory notes made by Borrower to Lender
pursuant to this Agreement, as such note may be modified, amended, supplemented,
restated or extended, and any replacement notes therefor.

        "O&M Program" has the meaning set forth in Section 5.1(d)(iv) hereof.

        "OFAC" has the meaning set forth in Section 4.1(v) hereof.

        "Officer's Certificate" means a certificate delivered to Lender by
Borrower which is signed by an authorized officer of Borrower.

        "Operating Budget" means, with respect to any Fiscal Year, the operating
budget for the Mortgaged Property reflecting Borrower's projections of Gross
Revenues and Property Expenses for the Mortgaged Property for such Fiscal Year
and on an annual and monthly basis and submitted by Borrower to Lender in
accordance with the provisions of Section 5.1(r)(viii), which Operating Budget
shall include, as a component thereof, a Working Capital Budget.

        "Operating Expense Account" has the meaning provided in Section 2.13(c).

        "Operating Expenses" means, for any period of calculation, all
expenditures incurred and required to be expensed under GAAP during such period
in connection with the ownership, operation, maintenance, repair and/or leasing
of the Mortgaged Property, including without limitation (or duplication)
Property Expenses. Notwithstanding the foregoing, Operating Expenses shall not
include (a) Capital Improvement Costs, (b) any extraordinary items (unless
Lender and Borrower approve of the inclusion of such items as Operating
Expenses), (c) depreciation, amortization and other non-cash charges or (d) any
payments of principal or interest on the Indebtedness or otherwise payable to
the holder of the Indebtedness. Operating Expenses shall be calculated on the
accrual basis of accounting.

        "Operating Revenues" means, for any period, all regular ongoing income
during such period from the operation of the Mortgaged Property that, in
accordance with GAAP, is included in annual financial statements as revenue.
Notwithstanding the foregoing, Operating Revenues shall not include (a) any Loss
Proceeds (other than business interruption proceeds or Condemnation Proceeds in
connection with a temporary Taking and, in either case, only to the extent
allocable to such period or other applicable reporting period), (b) any proceeds
resulting from the sale, exchange, transfer, financing or refinancing of the
Mortgaged Property, (c) any Rent attributable to a Lease more than one month
prior to the date on which the actual payment of Rent is required to be made
thereunder, (d) any interest income from any source, (e) any proceeds paid to
the Collection Account by the interest rate cap counterparty in connection with
the interest rate cap entered into pursuant hereto, or (f) any other
extraordinary items as reasonably determined by Lender. Operating Revenues shall
be calculated on the accrual basis of accounting.

        "Organizational Agreements" means the Fifth Amended and Restated Limited
Liability Company Agreement of Borrower, dated as of September     , 2004, as
amended or restated from time to time.

14

--------------------------------------------------------------------------------




        "Other Borrowings" means, with respect to Borrower, without duplication
(but not including the Indebtedness) (i) all indebtedness of Borrower for
borrowed money or for the deferred purchase price of property or services,
(ii) all indebtedness of Borrower evidenced by a note, bond, debenture or
similar instrument, (iii) the face amount of all letters of credit issued for
the account of Borrower and, without duplication, all unreimbursed amounts drawn
thereunder, and obligations evidenced by bankers' acceptances, (iv) all
indebtedness of Borrower secured by a Lien on any property owned by Borrower
(whether or not such indebtedness has been assumed), (v) all Contingent
Obligations of Borrower, (vi) liabilities and obligations for the payment of
money relating to a capitalized lease obligation or sale/leaseback obligation,
(vii) liabilities and obligations representing the balance deferred and unpaid
of the purchase price of any property or services, except those incurred in the
ordinary course of Borrower's business that would constitute ordinarily a trade
payable to trade creditors, and (viii) all payment obligations of Borrower under
any interest rate protection agreement (including, without limitation, any
interest rate swaps, caps, floors, collars or similar agreements) and similar
agreements.

        "Owned Property" means any real property owned by the Borrower from time
to time other than the Mortgaged Property. The Owned Property as of the Closing
Date is set forth on Schedule 2 attached hereto. On each Advance Date after the
Closing Date, the Borrower and the Lender shall mutually agree on an updated
Schedule 2 reflecting the then current Owned Property.

        "Payment Date" has the meaning provided in Section 2.5(a).

        "Payment Date Statement" has the meaning provided in Section 2.12(d).

        "Payment Intangibles" means all of Borrower's right, title and interest,
whether now owned or hereafter acquired, in, to and under all "payment
intangibles" as defined in the UCC.

        "PBGC" means the Pension Benefit Guaranty Corporation established under
ERISA, or any successor thereto.

        "Permits" means all licenses, permits, variances and certificates
required by Legal Requirements to be obtained by Borrower and used in connection
with the ownership, operation, use or occupancy of the Mortgaged Property
(including, without limitation, certificates of occupancy, building permits,
business licenses, state health department licenses, licenses to conduct
business and all such other permits, licenses and rights, obtained from any
Governmental Authority or private Person concerning ownership, operation, use or
occupancy of the Mortgaged Property).

        "Permitted Encumbrances" means, with respect to the Mortgaged Property,
collectively, (i) the Lien created by the related Mortgages, or any other Loan
Documents of record encumbering each Mortgaged Property, (ii) all Liens and
other matters disclosed on the Title Insurance Policy concerning each Mortgaged
Property, (iii) Liens, if any, for Impositions imposed by any Governmental
Authority not yet delinquent or being contested in good faith and by appropriate
proceedings in accordance with Section 5.1(b)(ii) hereof and the related
Mortgages, (iv) mechanic's or materialmen's Liens, if any, being contested in
good faith and by appropriate proceedings in accordance with Section 5.1(b)(ii)
hereof and the related Mortgages, provided that no foreclosure has been
commenced by the lien claimant, (v) rights of existing and future tenants and
residents as tenants only pursuant to Leases, (vi) Liens for public utilities
and (vii) claims against Homesites incurred by tenants or other occupants of the
Mortgaged Property which claims, to the extent they affect the Mortgaged
Property, are contested in good faith and by appropriate proceedings in
accordance with Section 5.1(b)(ii) hereof, which Liens and encumbrances referred
to in clauses (i)-(vii) above do not materially and adversely affect (1) the
ability of Borrower to pay in full the Principal Indebtedness and interest
thereon in a timely manner or (2) the use of any Mortgaged Property for the use
currently being made thereof or the operation of any Mortgaged Property as
currently being operated.

15

--------------------------------------------------------------------------------




        "Permitted Investments" means any one or more of the following
obligations or securities acquired at a purchase price of not greater than par:

          (i)   obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America;

         (ii)   obligations of the following United States of America government
sponsored agencies, provided such obligations are backed by the full faith and
credit of the United States of America: Federal Home Loan Mortgage Corp. (debt
obligations), the Farm Credit System (consolidated systemwide bonds and notes),
the Federal Home Loan Banks (consolidated debt obligations), the Federal
National Mortgage Association (debt obligations), the Financing Corp. (debt
obligations), and the Resolution Funding Corp. (debt obligations);

        (iii)   federal funds, unsecured certificates of deposit, time deposits,
bankers' acceptances and repurchase agreements with maturities of not more than
365 days of any bank, the short-term obligations of which are rated in the
highest short-term rating category by the Rating Agencies;

        (iv)   certificates of deposit, time deposits, demand deposits or
banker's acceptances issued by any depository institution or trust company
incorporated under the laws of the United States or of any state thereof and
subject to supervision and examination by federal and/or state banking
authorities, the short-term obligations of which are rated in the highest
short-term rating category by the Rating Agencies, which investments are fully
insured by the Federal Deposit Insurance Corp.;

         (v)   debt obligations with maturities of not more than 365 days and
rated by the Rating Agencies in its highest long-term unsecured rating category;

        (vi)   commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 270 days and that is rated by the Rating Agencies in their
highest short-term unsecured debt rating; and

       (vii)   any other demand, money market or time deposit, demand obligation
or any other obligation, security or investment, which Lender shall have
approved in writing;

provided, however, that (A) the investments described in clauses (i) through
(vii) above must have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, (C) such
investments must not be subject to liquidation prior to their maturity or have
an "r" highlighter affixed to its rating by S&P, and (D) such investments must
not be subject to liquidation prior to their maturity; and provided, further,
that, in the judgment of Lender, such instrument continues to qualify as a "cash
flow investment" pursuant to Code Section 860G(a)(6) earning a passive return in
the nature of interest and that no instrument or security shall be a Permitted
Investment if such instrument or security evidences (x) a right to receive only
interest payments or (y) the right to receive principal and interest payments
derived from an underlying investment at a yield to maturity in excess of 120%
of the yield to maturity at par of such underlying investment.

        "Permitted Transfer" means any conveyance, assignment, sale or other
disposition (and not a mortgaging, encumbrance, pledging, hypothecation, or
granting of a security interest) (directly or indirectly) of not more than 49%
of the voting and beneficial ownership interests in any legal entity comprising
Borrower or the Member following which Affordable Residential Communities LP
(i) owns (directly or indirectly) 51% or more of such voting and beneficial
ownership interests in the Borrower and (ii) controls the operations and
management of the Borrower.

16

--------------------------------------------------------------------------------




        "Person" means any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

        "Personalty" means all right, title and interest of Borrower in and to
all Equipment, Inventory, Accounts, General Intangibles, Instruments, Investment
Property, Receivables, Pledged Accounts, Deposit Accounts, Contracts and
Intellectual Property and all other personal property as defined in the relevant
UCC, now owned or hereafter acquired by Borrower and now or hereafter affixed
to, placed upon, used in connection with, arising from or otherwise related to
the Mortgaged Property or which may be used in or relating to the planning,
development, financing or operation of such Mortgaged Property, including,
without limitation, furniture, furnishings, equipment, machinery, money,
insurance proceeds, accounts, contract rights, trademarks, goodwill, chattel
paper, documents, trade names, licenses and/or franchise agreements, rights of
Borrower under leases of fixtures or other personal property or equipment,
inventory, all refundable, returnable or reimbursable fees, deposits or other
funds or evidences of credit or indebtedness deposited by or on behalf of
Borrower with any governmental authorities, boards, corporations, providers of
utility services, public or private, including specifically, but without
limitation, all refundable, returnable or reimbursable tap fees, utility
deposits, commitment fees and development costs.

        "Plan" means an employee benefit or other plan, other than a
Multiemployer Plan, that is covered by Title IV of ERISA or Section 302 of ERISA
or Section 412 of the Code, and (i) was established or maintained by Borrower or
any ERISA Affiliate during the five year period ended prior to the date of this
Agreement or to which Borrower or any ERISA Affiliate makes, is obligated to
make or has, within the five year period ended prior to the date of this
Agreement, been required to make contributions or (ii) with respect to which
Borrower could reasonably be expected to incur liability.

        "Pledge Agreement" means, with respect to Borrower, the Pledge Agreement
from each of the members of the Borrower to Collateral Agent, dated as of the
Closing Date, as same may thereafter from time to time be supplemented, amended,
modified or extended by one or more agreements supplemental thereto.

        "Pledged Accounts" means the Local Collection Account(s), the Collection
Account, the Reserve Accounts, the Loss Proceeds Account, the Security Deposit
Account, the Master Lease Deposit Account, any additional accounts now or
hereafter maintained by or on behalf of Borrower hereunder and any sub-accounts
of any of the foregoing and any successor accounts to any of the foregoing.

        "Policies" has the meaning provided in Section 5.1(x)(iii).

        "Pre-existing Condition" has the meaning set forth in
Section 5.1(x)(iii)(B) hereof.

        "Prepaid Rent Account" has the meaning provided in Section 2.13(d).

        "Principal Indebtedness" means the principal amount of the Loan
outstanding as adjusted by each increase (including the Advances and other
advances made by Lender to protect the Collateral), or decrease in such
principal amount of the Loan outstanding, whether as a result of prepayment or
otherwise, from time to time.

        "Proceeds" shall have the meaning given in the UCC and, in any event,
shall include, without limitation, all of Borrower's right, title and interest
in and to proceeds, product, offspring, rents, profits or receipts, in whatever
form, arising from the Collateral.

        "Prohibited Person" has the meaning set forth in Section 4.1(v) hereof.

17

--------------------------------------------------------------------------------




        "Property Condition Assessment" means a report with respect to any
Mortgaged Property prepared by an Engineer or another Person acceptable to the
Lender and delivered to Lender in connection with the Loan and any amendments or
supplements thereto delivered to Lender.

        "Property Expenses" means, with respect to the Mortgaged Property, the
following costs and expenses but only, in the case of costs and expenses in
respect of goods and services, to the extent that they (x) are paid to Persons
who are generally in the business of providing such goods and services, (y) are
customary for the types of goods or services provided in the geographical area
in which such goods or services are provided and (z) do not constitute Capital
Improvement Costs:

          (i)   Impositions;

         (ii)   insurance premiums for policies of insurance required to be
maintained by Borrower pursuant to this Agreement or the other Loan Documents or
otherwise maintained by Borrower or an Affiliate of Borrower on behalf of
Borrower in the ordinary course of business with respect to the Mortgaged
Property;

        (iii)   the cost of all electricity, oil, gas, water, steam, heat,
ventilation, air conditioning and any other energy, utility or similar item and
overtime services with respect to the Mortgaged Property;

        (iv)   payments required under service contracts for any services or
items used at the Mortgaged Property or otherwise used in the operation of the
Mortgaged Property (including, without limitation, service contracts for
heating, ventilation and air conditioning systems, elevators, landscape
maintenance, pest extermination, security, furniture, trash removal, answering
service and credit checks);

         (v)   wages, benefits, payroll taxes, uniforms, the cost of cleaning
supplies and all related expenses for on-site personnel directly involved in the
day-to-day operation of the Mortgaged Property (including, without limitation,
full time, part time, or seasonal employees, allocated between a number of
properties and general repair, maintenance and security employees), whether
hired by Borrower, Manager or any other Person;

        (vi)   costs required in connection with the enforcement of any Lease
(including, without limitation, reasonable attorneys' fees, charges for lock
changes and storage and moving expenses for furniture, fixtures and equipment);

       (vii)   advertising and rent-up expenses (including, without limitation,
leasing services, tenant rent concessions, promotions for existing and
prospective tenants, banners and signs);

      (viii)   out-of-pocket cleaning, maintenance and repair expenses;

        (ix)   any expense the total cost of which is passed through to tenants
pursuant to executed Leases;

         (x)   legal, accounting, auditing and other professional fees and
expenses incurred in connection with the ownership, leasing and operation of the
Mortgaged Property (including, without limitation, collection costs and
expenses);

        (xi)   permits, licenses and registration fees and costs;

       (xii)   any expense necessary in order to prevent a breach under a Lease;

      (xiii)   any expense necessary in order to prevent or cure a violation of
any Legal Requirement (including Environmental Law), regulation, code or
ordinance;

      (xiv)   costs and expenses of any appraisals, valuations, surveys,
inspections, zoning reports, environmental assessments or market studies;

18

--------------------------------------------------------------------------------






       (xv)   costs and expenses of security and security systems provided to
and/or installed and maintained with respect to the Mortgaged Property;

      (xvi)   costs of title, UCC, litigation and other searches and costs of
maintaining the Lien of the Mortgages thereon and the security interest in any
related Collateral;

     (xvii)   fees and expenses of property managers contracted with by Borrower
to perform management, administrative, payroll or other services in connection
with the operation of the Mortgaged Property (including, without limitation, the
fees and expenses owed to Manager under any Management Agreement which the
Lender has approved in accordance with this Agreement);

    (xviii)   any other costs and expenses contemplated by the Operating Budget
and customarily incurred in connection with operating properties similar in type
and character to the Mortgaged Property; and

      (xix)   any other category of property expense that is customary for a
property of the type and size as the Mortgaged Property and is reasonably
approved by Lender.

        "Proposed Terms" means, with respect to any Refinancing Loan, to the
extent applicable, the interest rate, amount, term, application and financing
fees, lock box requirements, recourse guarantees, indemnity requirements and
prepayment penalties and prohibitions, closing and funding conditions, reserve
requirements, closing date and any other non-customary terms in a transaction of
such type.

        "Quarterly Statement" has the meaning provided in Section 2.12(e).

        "Rating Agencies" means at least two of Fitch, Moody's and S&P.

        "Rating Criteria" with respect to any Person, means that (i) the
short-term unsecured debt obligations of such Person are rated at least "A-1" by
S&P, "P-1" by Moody's and "F-1" by Fitch, if deposits are held by such Person
for a period of less than one month, or (ii) the long-term unsecured debt
obligations of such Person are rated at least "AA-" by S&P, "Aa3" by Moody's and
"AA-" by Fitch, if deposits are held by such Person for a period of one month or
more.

        "Real Estate Taxes Escrow Account" has the meaning provided in
Section 2.13(b).

        "Receivables" means all of Borrower's right, title and interest, whether
now owned or hereafter acquired, in, to and under (i) any Accounts, Chattel
Paper, Instruments, Payment Intangibles, Letter of Credit Rights, Documents,
insurance policies, drafts, bills of exchange, trade acceptances, notes or other
indebtedness owing to Borrower from whatever source arising, (ii) to the extent
not otherwise included above, (a) all income, Rents, issues, profits, revenues,
deposits and other benefits from the Mortgaged Property and (b) all receivables
and other obligations now existing or hereafter arising, or created out of the
sale, lease, sublease, license, concession or other grant of the right of the
use and occupancy of property or rendering of services by Borrower or any
operator or manager of the Mortgaged Property or other commercial space located
at the Mortgaged Property or acquired from others (including, without limiting
the generality of the foregoing, from rental of space, halls, stores, and
offices, and deposits securing reservations of such space, exhibit or sales
space of every kind, license, lease, sublease and concession fees and rentals,
wholesale and retail sales of merchandise, service charges, vending machine
sales and proceeds, if any, from business interruption or other loss of income
insurance, (iii) all of the books and records (whether in tangible, electronic
or other form) now or hereafter maintained by or on behalf of Borrower in
connection with the operation of the Mortgaged Property or in connection with
any of the foregoing and (iv) all Supporting Obligations and all liens and
security interests securing any of the foregoing and all other rights,
privileges and remedies relating to any of the foregoing.

        "Refinancing Loan" has the meaning set forth in Section 5.1(v).

19

--------------------------------------------------------------------------------




        "Release" means any active or passive release, spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, leaching or
migration into the indoor or outdoor environment (including, without limitation,
the movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata).

        "Release Price" means, with respect to a Capital Event of any individual
Mortgaged Property, the amount that when applied to pay the Principal
Indebtedness causes the Maximum LTV to be satisfied following such Capital Event
and the Debt Service Coverage Ratio following such Capital Event to satisfy the
Debt Service Coverage Test.

        "Remedial Work" has the meaning set forth in Section 5.1(d)(i).

        "Rents" means all income, rents (including base rent), issues, profits,
revenues (including all oil and gas or other mineral royalties and bonuses),
deposits (other than utility and security deposits) and other benefits from the
Mortgaged Property.

        "Replacement Reserve Account" has the meaning set forth in
Section 2.13(a).

        "Replacement Reserve Deposit Amount" means an amount equal to
one-twelfth (1/12th) of the product of $50.00 and the number of Homesites at the
Mortgaged Property; provided, that, notwithstanding the foregoing, in the event
the Lender determines in its reasonable discretion that an increase in such
amount is necessary to maintain proper operation of the Mortgaged Properties,
then upon not less than thirty (30) days prior written notice to the Borrower,
the Lender may increase the aforementioned amount based upon its reassessment of
the amount necessary for Capital Improvement Costs from time to time.

        "Reserve Account(s)" means the Deferred Maintenance Escrow Account, the
Replacement Reserve Account, the Real Estate Taxes Escrow Account, the Insurance
Escrow Account, the Operating Expense Account, Working Capital Reserve Account,
the Debt Service Reserve Account and the Prepaid Rent Account, collectively, and
any successor accounts to any of the foregoing.

        "Restoration" has the meaning set forth in Section 5.1(x)(iii)(B).

        "S&P" shall mean Standard & Poor's Rating Services, a division of The
McGraw-Hill Companies, Inc and its successors.

        "Secondary Market Transaction" has the meaning set forth in
Section 5.1(w).

        "Secured Party" means the Collateral Agent, the Lenders and the Hedge
Bank.

        "Security Deposit Account" has the meaning set forth in
Section 2.12(a)(i).

        "Servicing Fee" means the monthly fee payable to the Lender's servicer
on each Payment Date in an amount equal to $1,250.00.

        "Single Member" has the meaning set forth in Section 8.1(ee).

        "Supporting Obligations" means all of Borrower's right, title and
interest, whether now owned or hereafter acquired, in, to and under (i) all
"supporting obligations" as defined in the UCC and (ii) any other guarantee,
letter of credit, secondary obligation, right or privilege that supports or
pertains to any of the Mortgaged Property.

        "Survey" means a certified ALTA/ACSM survey of each Mortgaged Property
prepared by a registered Independent surveyor, containing the form of survey or
certification provided to Borrower by Lender and in form and content reasonably
satisfactory to Lender and the company issuing the Title Insurance Policy for
each Mortgaged Property.

        "Taking" means a taking or voluntary conveyance during the term hereof
of all or part of any Mortgaged Property, or any interest therein or right
accruing thereto or use thereof, as the result of, or in settlement of, any
condemnation or other eminent domain proceeding by any Governmental Authority
affecting the Mortgaged Property or any portion thereof whether or not the same
shall have actually been commenced.

20

--------------------------------------------------------------------------------



        "Tax Liabilities" has the meaning set forth in Section 2.10(a) hereof.

        "Title Insurance Policy" means a mortgagee's title insurance policy or
policies (i) issued by one or more title companies reasonably satisfactory to
Lender which policy or policies shall (unless Lender otherwise requires or
consents) be in form ALTA 1992, where available (with waiver of arbitration
provisions), naming Collateral Agent as the insured party, (ii) insuring the
Mortgages as being a first and prior lien upon the Mortgaged Property,
(iii) showing no encumbrances against any Mortgaged Property (whether junior or
superior to the Mortgages) which are not reasonably acceptable to Collateral
Agent other than Permitted Encumbrances, (iv) in an amount reasonably
satisfactory to Collateral Agent (it being understood and agreed that because
multiple Mortgaged Properties secure the Loan, a reasonable requirement shall be
deemed to include requiring title insurance for a Mortgaged Property in (x) the
amount that would satisfy the Maximum LTV for such Mortgaged Property on a
stand-alone basis if a tie-in endorsement is available in the State where such
Mortgaged Property is located or (y) an amount equal to 65% of the appraised
value of a Mortgaged Property (or if the appraised value for such Mortgaged
Property is not available, then 65% of the purchase price paid by Borrower for
such Mortgaged Property) if a tie-in endorsement is not available in the State
where such Mortgaged Property is located or such Mortgaged Property cannot be
tied together with other Mortgaged Properties for any reason or (z) an amount
equal to 100% of the appraised value of a Mortgaged Property (or if the
appraised value for such Mortgaged Property is not available, then 100% of the
purchase price paid by Borrower for such Mortgaged Property) if a tie-in
endorsement is available in the State where such Mortgaged Property is located
solely with other Mortgaged Properties located in such State, and (v) otherwise
in form and content reasonably acceptable to Collateral Agent. Such Title
Insurance Policy shall include the following endorsements or affirmative
coverages in form and substance reasonably acceptable to Collateral Agent, to
the extent available in the jurisdiction in which the Land is located: variable
rate endorsement; survey endorsement; comprehensive endorsement; zoning (ALTA
3.1 with parking added) endorsement; first loss, last dollar and tie-in
endorsement; access coverage; separate tax parcel coverage; contiguity (if
applicable) coverage; and such other endorsements as Lender shall reasonably
require with respect to a particular Mortgaged Property in order to provide
insurance against specific risks identified by Lender in connection with the
Mortgaged Property.

        "Transaction" means the transactions contemplated by the Loan Documents.

        "Transaction Costs" means all costs and expenses paid or payable by
Borrower relating to the Transaction (including, without limitation, appraisal
fees, legal fees and accounting fees and the costs and expenses described in
Section 9.23).

        "Transfer" means the conveyance, assignment, sale, mortgaging,
encumbrance (other than a Permitted Encumbrance), pledging, hypothecation,
granting of a security interest in, granting of options with respect to, or
other disposition of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) all or any portion of any direct or indirect (irrespective of the number
of tiers of ownership) legal or beneficial interest (a) in all or any portion of
the Mortgaged Property; or (b) any stock, partnership interests, membership
interests or other ownership interests in Borrower or the Member or the
constituent entities directly or indirectly (irrespective of the number of tiers
of ownership) owning any such stock, partnership interests, membership interests
or other ownership interests. A Transfer shall also include, without limitation
to the foregoing, the following: an installment sales agreement wherein Borrower
agrees to sell the Mortgaged Property or any part thereof or any interest
therein for a price to be paid in installments; an agreement by Borrower leasing
all or a substantial part of the Mortgaged Property to one or more Persons
pursuant to a single or related transactions, or a sale, assignment or other
transfer of, or the grant of a security interest in, Borrower's right, title and
interest in and to any Leases or any Rent; execution or consent by Borrower of
any instrument subjecting the Mortgaged Property to a

21

--------------------------------------------------------------------------------




condominium regime or transferring ownership to a cooperative corporation; and
any change of control of Borrower or the Member.

        "Treasury Rate" means, on the date on which such rate is calculated, the
yield on the ten year "on the run" U.S. Treasury issue (primary issue) with such
yield being based on the bid price for such issue as reasonably determined by
Lender.

        "UCC" means with respect to any Collateral, the Uniform Commercial Code
as in effect from time to time in the State of New York; provided, that if by
reason of mandatory provisions of law, the perfection or the effect of
perfection or non-perfection or priority of the security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, "UCC" shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or priority. Wherever this agreement refers to terms as defined
in the UCC, if such term is defined in more than one Article of the UCC, the
definition in Article 9 of the UCC shall control.

        "UCC Searches" has the meaning set forth in Section 3.1(v) hereof.

        "Underwritten Net Cash Flow" means, as of any date of calculation with
respect to the Mortgaged Property, (i) the Operating Revenues calculated based
upon the base rent portion of the Rents during the most recent three month
period for which such information was furnished to Lender pursuant to
Section 5.1(r)(iv)(v) hereof, annualized, plus (ii) any utility and other income
during the most recent twelve month period for which such information was
furnished to Lender pursuant to Section 5.1(r)(v) hereof, minus (iii) the
Operating Expenses with respect to the Mortgaged Property during the most recent
twelve month period for which such information was furnished to Lender pursuant
to Section 5.1(r)(v) hereof, each as determined by Lender and after Lender makes
adjustments, if necessary, for

        (1)   expenses for management fees equal to the greater of actual
management fees or 5.00% of Operating Revenues for such period,

        (2)   a minimum vacancy allowance equal to 5.00%,

        (3)   an annual minimum capital expenditure reserve equal to the product
of $50.00 multiplied by the total number of Homesites at the Mortgaged Property,

        (4)   exclusion of rental income and expenses from manufactured homes
owned by Borrower,

        (5)   exclusion of any other revenue items reasonably deemed
nonrecurring by Lender, and

        (6)   inclusion of increases in future operating costs as determined by
Lender, in its sole discretion, so that, assuming current occupancy, the
annualized underwritten Operating Expenses fully reflect the operating costs
expected to be incurred over the next twelve month period.

        "Use" means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, use, treatment, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance in connection with or affecting Borrower or the Mortgaged Property.

        "Welfare Plan" means an employee welfare benefit plan as defined in
Section 3(1) of ERISA established or maintained by Borrower or any ERISA
Affiliate or with respect to which Borrower or any ERISA Affiliate has an
obligation to make contributions and covers any current or former employee of
Borrower or any ERISA Affiliate.

        "Working Capital Budget" means, with respect to any Fiscal Year, the
component of the Operating Budget for such fiscal year submitted by Borrower to
Lender in accordance with the provisions of

22

--------------------------------------------------------------------------------




Section 5.1(r)(viii) which sets forth, for each calendar month or other
applicable time period, the amount of the working capital reserve budgeted for
such time period and changed thereto over the course of such budget period (such
working capital reserve amount for any given time period is herein referred to
as the "Working Capital Reserve Amount").

        "Working Capital Reserve Account" has the meaning set forth in
Section 2.13(c) hereof.

        "Working Capital Reserve Amount" has the meaning set forth in the
definition of Working Capital Budget.

ARTICLE II.
GENERAL TERMS

        Section 2.1.    The Loan.    

        (a)    Subject to the terms and conditions of this Agreement, on each
Advance Date, Lender shall lend to Borrower an Advance on account of the Loan
Amount. The proceeds of the Loan shall be used solely for the purposes
identified in Section 2.2 hereof. On each Advance Date, upon the satisfaction of
the applicable conditions set forth in Article III, Lender shall wire transfer
in immediately available funds to an account designated by Borrower the amount
of the related Advance less the sum of (i) the applicable Advance Fee, (ii) if
the Maximum LTV or the Debt Service Coverage Tests are not satisfied on the
applicable Advance Date, the deposits to the Deferred Maintenance Escrow
Account, the Real Estate Taxes Escrow Account and the Insurance Escrow Account
required to be funded from the proceeds of the related Advance pursuant to
Section 2.13, (iii) the out-of-pocket expenses incurred by Lender in connection
with the origination and funding of the Advance in excess of the Expense Deposit
(including, without limitation, the reasonable fees and expenses of Lender's
counsel). The Borrower may borrow, repay and reborrow, subject to the terms and
conditions of this Agreement. The Borrower may not receive:

          (i)  more than one Advance during any calendar month;

         (ii)  an Advance in an amount less than $5,000,000;

        (iii)  an Advance if a Default or an Event of Default has occurred and
is continuing; or

        (iv)  an Advance that would cause the Maximum LTV or the Debt Service
Coverage Test not to be satisfied.

        (b)    The Loan shall constitute one general obligation of Borrower to
Lender and shall be secured by the security interest in and Liens granted upon
all of the Collateral, and by all other security interests and Liens at any time
or times hereafter granted by Borrower to Collateral Agent for the benefit of
the Secured Parties.

        Section 2.2.    Use of Proceeds.    Proceeds of the Loan shall be used
only for the following purposes: (a) to finance a portion of the acquisition
cost of real property or refinance existing debt, (b) to pay to Lender the
Advance Fee, (c) to make the required deposits to the Deferred Maintenance
Escrow Account, the Real Estate Taxes Escrow Account and the Insurance Escrow
Account, (d) to pay Transaction Costs (including the reasonable out-of-pocket
expenses incurred by Lender in connection with the origination and funding of
the Loan) and (e) to pay reasonable fees, expenses and disbursements of Lender's
and Borrower's counsel. Any proceeds of the Loan in excess of the amounts
applied in accordance with Sections 2.1(a) and 2.2(a)-(e) may be used by the
Borrower for its general purposes (including to make a distribution to the
Member).

        Section 2.3.    Security for the Loan.    The Note and Borrower's
obligations hereunder and under all other Loan Documents shall be secured by
(a) Liens upon the Mortgaged Property pursuant to the Mortgages, (b) the
Contract Assignment, (c) the Manager's Subordination, (d) the Assignment of
Rents

23

--------------------------------------------------------------------------------




and Leases, (e) the Pledge Agreement, (f) all other security interests and Liens
granted in this Agreement and in the other Loan Documents.

        Section 2.4.    Borrower's Note.    Borrower's obligation to pay the
principal of and interest on the Loan and all other amounts due under the Loan
Documents shall be evidenced initially by the Note, duly executed and delivered
by Borrower on the Closing Date. The Note shall be payable as to principal,
interest and all other amounts due under the Loan Documents, as specified in
this Agreement, with a final maturity on the Maturity Date. Lender shall have
the right to have the Note subdivided, by exchange for promissory notes of
lesser denominations in the form of the initial Note, upon written request to
Borrower and, in such event, Borrower shall promptly execute additional or
replacement Notes, at the Lender's sole expense with respect to Borrower's
reasonable out-of-pocket costs in the event and to the extent Borrower incurs
costs in connection therewith other than in connection with the execution of
such additional or replacement Notes. At no time shall the aggregate original
principal amount of the Note (or of such replacement Notes) exceed the Loan
Amount.

        Section 2.5.    Principal and Interest.    

        (a)    Borrower shall pay to Lender interest on the Principal
Indebtedness of the Loan from the Closing Date through the end of the Interest
Accrual Period following or during which the Loan is paid in full at the
interest rate provided in this Section 2.5. Interest on the Loan shall accrue on
the Principal Indebtedness commencing on the Closing Date and shall be payable
in arrears on the eleventh (11th) day of each and every month thereafter until
such time as the Loan shall be repaid in full, unless, in any such case, such
day is not a Business Day, in which event such interest shall be payable on the
first Business Day immediately prior to such date (such date for any particular
month, the "Payment Date"). Lender or its servicer shall calculate LIBOR on each
Interest Determination Date for the related Interest Accrual Period and promptly
communicate to Borrower such rate for such period. The entire outstanding
Principal Indebtedness of the Loan and the Note, together with all accrued but
unpaid interest thereon and all other amounts due under the Loan Documents
(including, without limitation, the Exit Fee), shall be due and payable by
Borrower to Lender on the Maturity Date. Interest shall be computed on the basis
of a 360 day year and the actual number of days elapsed during any month or
other accrual period.

        (b)    For the initial Interest Accrual Period, the Principal
Indebtedness shall bear interest at a rate per annum equal to 4.78250%. For each
Interest Accrual Period thereafter, the Principal Indebtedness shall bear
interest at a rate per annum equal to the sum of LIBOR determined as of the
Interest Determination Date for such Interest Accrual Period plus 2.95%.

        (c)    While an Event of Default has occurred and is continuing,
Borrower shall pay to Lender interest at the Default Rate on any amount owing to
Lender not paid when due until such amount is paid in full.

        (d)    If any payment of principal, interest or other sums shall not be
made to Lender on the date the same is due hereunder or under any of the other
Loan Documents, then Borrower shall pay to Lender, in addition to all sums
otherwise due and payable, a late fee in an amount equal to five percent (5.0%)
of such principal, interest or other sums due hereunder (other than the entire
principal balance of the Loan due upon acceleration of the Loan or on the
Maturity Date, as to which the Default Administration Fee shall apply) or under
any other Loan Document (or, in the case of a partial payment, the unpaid
portion thereof), such late charge to be immediately due and payable without
demand by Lender.

        (e)    Borrower hereby agrees to pay to Lender any amount necessary to
compensate Lender and any Funding Party for any losses or costs (including,
without limitation, the costs of breaking any "LIBOR" contract, if applicable,
or funding losses determined on the basis of Lender's or such Funding Party's
reinvestment rate and the interest rate on the Loan) (collectively, "Funding
Losses") sustained

24

--------------------------------------------------------------------------------




by Lender or any Funding Party: (i) if the Note, or any portion thereof, is
repaid for any reason whatsoever on any date other than a Payment Date
(including, without limitation, from condemnation or insurance proceeds); or
(ii) as a consequence of (x) any increased cost of funds that Lender or any
Funding Party may sustain in maintaining the borrowing evidenced hereby or
(y) the reduction of any amounts received or receivable from Borrower, in either
case under clause (i) or (ii), due to the introduction of, or any change in, any
law or applicable regulation or treaty adopted after the date hereof (including
the administration or interpretation thereof), whether or not having the force
of law, or due to the compliance by Lender or the Funding Party, as the case may
be, with any directive, whether or not having the force of law, or request from
any central bank or domestic or foreign governmental authority, agency or
instrumentality having jurisdiction made as of the date hereof. Notwithstanding
anything in this paragraph to the contrary, Funding Losses shall not include Tax
Liabilities which are not payable by Borrower pursuant to Section 2.10.

        (f)    If Lender or any Funding Party shall have determined that the
applicability of any law, rule, regulation or guideline adopted pursuant to or
arising out of the July 1988 report of the Basle Committee on Banking
Regulations and Supervisory Practices entitled "International Convergence of
Capital Measurement and Capital Standards", or the adoption of any other law,
rule, regulation or guideline (including but not limited to any United States
law, rule, regulation or guideline) regarding capital adequacy, or any change
becoming effective in any of the foregoing or in the enforcement or
interpretation or administration of any of the foregoing by any court or any
domestic or foreign governmental authority, central bank or comparable agency
charged with the enforcement or interpretation or administration thereof, or
compliance by Lender or its holding company or a Funding Party or its holding
company, as the case may be, with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency made after the date hereof, has or would have the
effect of reducing the rate of return on the capital of Lender or its holding
company, or of the Funding Party's or its holding company, as the case may be,
then, upon demand by Lender and provided that such payments are being demanded
from and made by other borrowers of similarly situated loans, Borrower shall pay
to Lender, from time to time, such additional amount or amounts as will
compensate Lender or such Funding Party for any such reduction suffered.

        (g)    Any amount payable by Borrower under Sections 2.5(e) or (f) shall
be paid to Lender within ten (10) Business Days after receipt by Borrower of a
certificate signed by an officer of Lender setting forth the amount due and the
basis for the determination of such amount in reasonable detail and the
computations made by Lender to determine the amount due, which statement shall
be conclusive and binding upon Borrower, absent manifest error. Failure on the
part of Lender to demand payment from Borrower for any such amount attributable
to any particular period shall not constitute a waiver of Lender's right to
demand payment of such amount for any subsequent or prior period; except that
Borrower shall not be liable to any Funding Party or to Lender in respect of any
reduction described in Sections 2.5(d) or (e) with respect to any period more
than three (3) months before Borrower receives the certificate required by the
previous sentence. Lender shall use reasonable efforts to deliver to Borrower
prompt notice of any event described in Sections 2.5(e) or (f) above and of the
amount to be paid as a result thereof, provided, however, any failure by Lender
to so notify Borrower shall not affect its obligation to make the payments to be
made under this Section as a result thereof. All amounts which may become due
and payable by Borrower in accordance with the provisions of this Section shall
constitute additional interest under the Loan and shall be secured by the
Mortgages and the other Loan Documents.

        (h)    If Lender or any Funding Party requests compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of Sections 2.5(e) or (f), then, upon request of Borrower, Lender or such
Funding Party shall use reasonable efforts in a manner consistent with such
institution's practice in connection with loans similar in size and type as the
Loan to eliminate,

25

--------------------------------------------------------------------------------




mitigate or reduce amounts that would otherwise be payable by Borrower under the
foregoing provisions, provided that such action would not be otherwise
prejudicial to Lender or such Funding Party, including, without limitation, by
designating another of Lender's or such Funding Party's offices, branches or
affiliates as the lending office, branch or affiliate; Borrower hereby agreeing
to pay all reasonably incurred costs and expenses incurred by Lender or any
Funding Party in connection with any such action.

        (i)    Notwithstanding any provision to the contrary contained in this
Agreement or the other Loan Documents, Borrower shall not be required to pay,
and Lender shall not be permitted to collect, any amount of interest in excess
of the maximum amount of interest permitted by law ("Excess Interest"). If any
Excess Interest is provided for or determined by a court of competent
jurisdiction to have been provided for in this Agreement or in any of the other
Loan Documents, then in such event: (1) the provisions of this paragraph shall
govern and control; (2) Borrower shall not be obligated to pay any Excess
Interest; (3) any Excess Interest that Lender may have received hereunder shall
be, at Lender's option, (a) applied as a credit against either or both of the
Principal Indebtedness of the Loan or accrued and unpaid interest thereunder
(not to exceed the maximum amount permitted by law), (b) refunded to the payor
thereof, or (c) any combination of the foregoing; (4) the interest rate(s)
provided for herein shall be automatically reduced to the maximum lawful rate
allowed from time to time under applicable law (the "Maximum Rate"), and this
Agreement and the other Loan Documents shall be deemed to have been and shall
be, reformed and modified to reflect such reduction; and (5) Borrower shall not
have any action against Lender for any damages arising out of the payment or
collection of any Excess Interest. Notwithstanding the foregoing, if for any
period of time interest on any Indebtedness is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on such Indebtedness shall, to the extent permitted by law, remain at the
Maximum Rate until Lender shall have received or accrued the amount of interest
which Lender would have received or accrued during such period on Indebtedness
had the rate of interest not been limited to the Maximum Rate during such
period. If the Default Rate shall be finally determined to be unlawful, then the
Maximum Rate shall be applicable during any time when the Default Rate would
have been applicable hereunder, provided however that if the Maximum Rate is
greater than the applicable interest rate, then the foregoing provisions of this
paragraph shall apply.

        Section 2.6.    Voluntary Prepayment.    

        (a)    Borrower may voluntarily prepay the Loan in whole or in part on
any Business Day; provided, however, that, any such prepayment shall be
accompanied by an amount representing (1) all accrued interest on the portion of
the Loan being prepaid, (2) with respect to any prepayment made on a Business
Day other than a Payment Date, all accrued interest on the portion of the Loan
being prepaid through the end of the Interest Accrual Period during which the
prepayment occurs and (3) all other amounts then due under the Loan Documents
(including, without limitation, the Exit Fee).

        (b)    In the event of any such voluntary prepayment, Borrower shall
give Lender written notice (or telephonic notice promptly confirmed in writing)
of its intent to prepay, which notice shall be given at least fifteen (15) days'
prior to the date upon which prepayment is to be made and shall specify the
Payment Date on which such prepayment is to be made and the amount of such
prepayment (which shall not be less than $1,000,000). If any such notice is
given, the amount specified in such notice shall be due and payable on the
Payment Date specified therein (unless such notice is revoked by Borrower prior
to the date specified therein in which event Borrower shall immediately
reimburse Lender for any reasonable out-of-pocket costs incurred in connection
with the giving of such notice and its revocation).

        Section 2.7.    Mandatory Prepayment; Capital Events; Certain
Transfers.    

        (a)    Borrower may effect a Capital Event with respect to an individual
Mortgaged Property on any Business Day as provided in Section 2.7(c) below or as
to all of the Mortgaged Property on the

26

--------------------------------------------------------------------------------




condition that with respect to any Capital Event as to all of the Mortgaged
Property the Capital Event Proceeds (and, if necessary, any contributions from
the principals of Borrower necessary to make the payments required hereunder)
are deposited in the Collection Account and applied on the date of deposit in
the Collection Account to repay the Indebtedness in full (including (1) all
accrued interest on the Principal Indebtedness through the end of the Interest
Accrual Period during which such deposit occurs, (2) the Exit Fee and (3) other
amounts then due under the Loan Documents).

        (b)    At any time while the Hedge Agreement is outstanding, if the
Lender notifies the Borrower in writing that the applicable Maximum LTV is not
satisfied, then the Borrower, in its sole discretion, shall either (i) pledge an
Owned Property (or properties) acceptable to Lender as additional/substitute
Collateral or (ii) make a prepayment of the Principal Indebtedness in the amount
necessary to cause the Maximum LTV to be satisfied, in each case within
twenty-five Business Days of receipt of such notice. At any time while the Loan
is outstanding, if the Lender notifies the Borrower in writing that the
Diversity Test is not satisfied, other than in connection with a Capital Event,
then the Borrower, in its sole discretion, shall either (1) pledge an Owned
Property (or properties) acceptable to Lender as additional/substitute
Collateral or (2) make a prepayment of the Principal Indebtedness in the amount
necessary to cause the Maximum LTV and the Debt Service Coverage Test to be
satisfied, in each case within twenty-five Business Days of receipt of such
notice.. The Lender shall specify in the written notice delivered pursuant to
the preceding two sentences the amount of the prepayment necessary to cause the
Maximum LTV and/or the Debt Service Coverage Test to be satisfied.

        (c)    So long as no Event of Default shall have occurred and be
continuing, Borrower may effect a Capital Event with respect to one or more
individual Mortgaged Property(ies) or Owned Property(ies); provided, however,
that (1) any such Capital Event of a Mortgaged Property shall be a sale or
transfer to an Independent third party in an arm's-length transaction (including
without limitation any joint venture in which Borrower or any Affiliate of
Borrower has an equity interest) or to an Affiliate of Borrower in connection
with a refinancing transaction, and (2) each Capital Event of a Mortgaged
Property shall be consummated in accordance with the following procedure:

        (A)  Borrower shall have given the Lender at least fifteen (15) Business
Days' prior written notice of the Capital Event, the identity of the purchaser
and the anticipated Capital Event Proceeds; and

        (B)  Borrower shall make or cause to be made the deposits to the
Collection Account referred to in Sections 2.11(a) and 2.12(a)(iii).

        (d)    Upon payment or prepayment of the Loan in full, Borrower shall
pay to Lender, in addition to the amounts specified in Section 2.6, Section 2.7
and Section 2.12, as applicable, all other amounts then due and payable to
Lender pursuant to the Loan Documents.

        Section 2.8.    Application of Payments After Event of Default.    After
an Event of Default, Borrower irrevocably waives the right to direct the
application of any and all payments at any time hereafter received by Lender
from or on behalf of Borrower, and Borrower irrevocably agrees that Lender shall
have the continuing exclusive right to apply any and all such payments and any
and all proceeds and recoveries from the Pledged Accounts, the Mortgaged
Property or Borrower after the occurrence and during the continuance of an Event
of Default, in Lender's sole discretion, to the Indebtedness and other amounts
then outstanding under this Agreement and the other Loan Documents in such order
and manner as Lender may determine in its sole and absolute discretion,
including, without limitation, reasonable out-of-pocket costs and expenses of
Lender and Collateral Agent reimbursable pursuant to the terms of this Agreement
arising as a result of such repayment, any accrued and unpaid interest then
payable with respect to the Loan or the portion thereof being repaid, the
Principal Indebtedness, any accrued and unpaid Exit Fee in respect of any such
Principal Indebtedness or the portion thereof being repaid, any other sums then
due and payable to or for the benefit of the Secured Parties

27

--------------------------------------------------------------------------------




pursuant to this Agreement or any other Loan Document(s), or to Property
Expenses and Capital Improvement Costs for the Mortgaged Property, or to fund
Reserve Accounts.

        Section 2.9.    Method and Place of Payment.    Except as otherwise
specifically provided herein, all payments and prepayments under this Agreement
and the Note shall be made to Lender not later than 12:00 p.m., Eastern time, on
the date when due and shall be made in lawful money of the United States of
America by wire transfer in federal or other immediately available funds to its
account at such bank(s) as Lender may from time to time designate. Any funds
received by Lender after such time shall, for all purposes hereof, be deemed to
have been paid on the next succeeding Business Day. Lender shall notify Borrower
in writing of any changes in the account to which payments are to be made. All
payments made by Borrower hereunder, or by Borrower under the other Loan
Documents, shall be made irrespective of, and without any deduction for, any
defenses, set-offs or counterclaims.

        Section 2.10.    Taxes.    

        (a)    All payments made by or on behalf of Borrower under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority (the "Tax Liabilities"), excluding net income taxes and franchise
taxes (imposed in lieu of net income taxes) imposed on the Lender as a result of
a present or former connection between such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein including being a citizen or resident or national
of, or carrying on a business or maintaining a permanent establishment in such
jurisdiction (other than any such connection arising solely from such Lender's
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement if, at the time such Lender first became a
party to this Agreement, the applicable Governmental Authority would not have
imposed such taxes but instead such taxes are a result of a change in relevant
tax law including, but not limited to a change in the generally accepted
interpretation of existing tax law). If Borrower shall be required by law to
deduct any such Tax Liabilities (or amounts in estimation or reimbursement for
the same) from or in respect of any sum payable hereunder to Lender, then the
sum payable hereunder shall be increased (such increase, "additional amounts")
as may be necessary so that, after making all required deductions, Lender
receives an amount equal to the sum it would have received had no such
deductions been made.

        (b)    If Lender is not a "United States person" within the meaning of
Section 7701(a)(30) of the Code (a "Foreign Lender") Lender shall deliver to
Borrower, prior to receipt of any payment subject to withholding under the Code
(or upon accepting an assignment of an interest herein), two duly signed
completed copies of either Internal Revenue Service ("IRS") Form W-8BEN or any
successor thereto (relating to Foreign Lender and entitling it to an exemption
from, or reduction of, withholding tax on all payments to be made to Foreign
Lender by Borrower pursuant to this Agreement) or IRS Form W-8ECI or any
successor thereto (relating to all payments to be made to Foreign Lender by
Borrower pursuant to this Agreement) or such other evidence satisfactory to
Borrower and Borrower that Foreign Lender is entitled to an exemption from, or
reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Code. If the form W-8BEN or W-8ECI provided by Lender at
the time such Lender first becomes a party to this Agreement indicates a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered excluded from Tax Liabilities reimbursable by Borrower
to Lender under Section 2.10(a) hereof, except to the extent that such Lender's
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from Borrower pursuant to Section 2.10(a). Thereafter and from time to
time, Foreign Lender shall (i) promptly submit to Borrower such additional duly
completed and signed copies of one of such forms (or such successor forms as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to Borrower and
Borrower of any available exemption from or

28

--------------------------------------------------------------------------------




reduction of, United States withholding taxes in respect of all payments to be
made to Foreign Lender by Borrower pursuant to this Agreement, (ii) promptly
notify Borrower of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (iii) take such steps as shall
not be materially disadvantageous to it, in the reasonable judgment of such
Lender, and as may be reasonably necessary (including the redesignation of its
lending office) to avoid any requirement of applicable laws that Borrower make
any deduction or withholding for taxes from amounts payable to such Foreign
Lender. Notwithstanding any other provision of this paragraph, a Foreign Lender
shall not be required to deliver any form pursuant to this paragraph that such
Foreign Lender is not legally able to deliver.

        (c)    If a Lender transfers its rights and obligations under this
Agreement from its lending office to another lending office, withholding tax
(which shall be set forth in the IRS form or forms described in this
Section 2.10 provided by such Lender to Borrower upon such transfer, taking into
account the transfer) imposed on the Lender after the transfer in excess of the
rate imposed prior to such transfer shall be deemed to be for purposes of this
Agreement excluded from Tax Liabilities reimbursable by Borrower to Lender for
periods after the transfer. This Section 2.10(c) shall not apply with respect to
a change in lending office required for the particular right or obligation as a
result of any change in, or the adoption or phase-in of, any law, rule or
regulation applicable to such Lender and occurring after the date of this
Agreement and the applicable Lender is unable, using commercially reasonable
efforts, to change such lending office to another lending office that is subject
to a lower withholding tax rate.

        (d)    If any Lender voluntarily changes its residence or place of
business or takes any other similar action, and the effect of such change or
action, as of the date thereof, would be to increase the Tax Liabilities of such
Lender, the Borrower shall not be obligated to pay any additional amounts in
respect of such increase.

        (e)    If and to the extent that a Foreign Lender sells a participating
interest to a participant which, pursuant to Section 9.9(a), seeks to obtain the
benefits of Section 2.10, then such Foreign Lender shall promptly deliver to
Borrower (i) two duly signed completed copies of the forms or statements
required to be provided by such Lender as set forth above, to establish the
portion of any such sums paid or payable with respect to which such Lender acts
for its own account that is not subject to U.S. withholding tax, and (ii) two
duly signed completed copies of IRS Form W-8IMY (or any successor thereto),
together with any information such Lender chooses to transmit with such form,
and any other certificate or statement of exemption required under the Code, to
establish that such Lender is not acting for its own account with respect to a
portion of any such sums payable to such Lender. Notwithstanding any other
provision of this paragraph, a Foreign Lender shall not be required to deliver
any form pursuant to this paragraph that such Foreign Lender is not legally able
to deliver.

        (f)    For any period with respect to which a Lender has failed to
comply with the requirements of Section 2.10(b), (e) or (h) (other than to the
extent such failure is due to a change in law, rule or regulation occurring
subsequent to the date on which a form originally was required to be provided),
Borrower shall not be required to pay additional amounts to the Lender pursuant
to this Section 2.10 with respect to Tax Liabilities imposed as a result of such
failure.

        (g)    Borrower may, without reduction, withhold any Tax Liabilities
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which Borrower is not required to pay additional
amounts under this Section 2.10.

        (h)    Upon Borrower's request, if the Lender is a "United States
person" within the meaning of Section 7701(a)(30) of the Code, Lender shall, if
and to the extent required by law, execute and deliver to Borrower an IRS
Form W-9.

29

--------------------------------------------------------------------------------




        Section 2.11.    Release of Collateral.    

        (a)    Notwithstanding any other provision of this Agreement or any
other Loan Document, upon the occurrence of a Capital Event with respect to the
Mortgaged Property as described in Section 2.7 hereof, Collateral Agent shall,
simultaneously with such Capital Event release of record the Lien of the
Mortgages and UCC-1 financing statements and any other Liens in favor of
Collateral Agent for the benefit of the Secured Parties relating to the
Mortgaged Property or the portion thereof affected by such Capital Event;
provided, however, that (i) Collateral Agent shall not be required to release
its Lien unless any Proceeds of such Capital Event are paid to Lender in full
satisfaction of the Indebtedness (including any Exit Fees and other amounts due
Lender) or to the Collection Account as required hereunder and (ii) with respect
to a Capital Event consummated in accordance with this Agreement which does not
result in a full satisfaction of the Indebtedness, if the related Mortgaged
Property is located in a state that imposes mortgage recording taxes, then
Collateral Agent shall, in lieu of such release, to the extent necessary to
facilitate future savings of mortgage tax, assign at Borrower's expense, such
Liens to the new lender(s), provided that any such assignments shall be without
recourse, representation, or warranty of any kind, except that Collateral Agent
shall represent and warrant (1) the then outstanding amount of the Principal
Indebtedness and (2) that such Liens have not been previously assigned by
Collateral Agent.

        (b)    In the event Borrower satisfies the outstanding Indebtedness in
full, Collateral Agent shall withdraw and hold uninvested for Borrower in an
Eligible Account at a financial institution selected by Lender from the Business
Day immediately preceding the date upon which the release of funds is to be made
to Borrower and release on the date on which the outstanding Indebtedness is
repaid in full any and all amounts then on deposit in the Reserve Accounts
and/or the Collection Account to Borrower. Upon repayment of the Loan and all
other amounts due hereunder and under the Loan Documents in full in accordance
with the terms hereof and thereof, Collateral Agent shall, promptly after such
payment, release or cause to be released all Liens with respect to all
Collateral (including, without limitation, terminating the tenant direction
letters delivered pursuant to Section 2.12(a)) or, to the extent necessary to
facilitate future savings of mortgage tax in states that impose mortgage taxes,
assign at Borrower's expense, such Liens to Borrower's new lender(s), provided
that any such assignments shall be without recourse, representation, or warranty
of any kind, except that Lender shall represent and warrant (1) the then
outstanding amount of the Principal Indebtedness and (2) that such Liens have
not been previously assigned by Collateral Agent.

        Section 2.12.    Central Cash Management.    

        (a)    Local Collection Accounts; Collection Account; Deposits to and
Withdrawals from the Collection Account.    

          (i)  On or before the Closing Date, Lender shall (1) establish on
behalf of the Borrower and maintain with the Collection Account Bank a
collection account (the "Collection Account"), which shall be an Eligible
Account with a separate and unique identification number in the name of
Collateral Agent, as secured party, or, at Collateral Agent's option, in the
name of Borrower for the benefit of Collateral Agent for the benefit of the
Secured Parties, as secured party, and (2) cause the Collection Account Bank to
deliver to Collateral Agent the Collection Account Agreement in form and
substance reasonably acceptable to Collateral Agent acknowledging Collateral
Agent's security interest in and sole dominion and control over the Collection
Account. On or before each Advance Date, Borrower may (x) establish and maintain
with one or more financial institutions acceptable to Collateral Agent in its
sole reasonable discretion (individually each, and collectively, the "Local
Collection Account Bank"), one or more local collection accounts for the
Mortgaged Property being financed with the proceeds of the Advance (individually
each, and collectively, the "Local Collection Account") and one or more accounts
for security deposits (other than Master Lease Deposits) for the Mortgaged
Property being financed with the proceeds

30

--------------------------------------------------------------------------------



of the Advance (individually each, and collectively, the "Security Deposit
Account"), each of which shall be an Eligible Account with a separate and unique
identification number and entitled in the same name as the Collection Account
and (y) cause each Local Collection Account Bank to deliver to Collateral Agent
a Local Collection Account Agreement in form and substance reasonably acceptable
to Collateral Agent acknowledging Collateral Agent's security interest in and
sole dominion and control over each Local Collection Account and Security
Deposit Account; provided that Borrower may deposit, hold and administer
security deposits (other than Master Lease Deposits) from that portion of the
Mortgaged Property, if any, located in North Carolina in a Security Deposit
Account maintained with Bank of America, N.A. or other financial institution
with a North Carolina branch reasonably acceptable to Collateral Agent, which,
it is understood, may not execute a Local Collection Account Agreement, although
Borrower shall make commercially reasonable efforts to obtain such financial
institution's execution and delivery of a Local Collection Account Agreement. On
each Advance Date, Borrower shall deposit in the Security Deposit Account the
current security deposits for the related Mortgaged Property being financed with
the proceeds of the Advance. On or before the Closing Date, Collateral Agent
shall establish on behalf of Borrower and maintain with the Collection Account
Bank a separate account for Master Lease Deposits (the "Master Lease Deposit
Account"), which shall be an Eligible Account and shall have the same title as
the Collection Account, for the benefit of Collateral Agent for the benefit of
the Secured Parties until the Loan is paid in full. On each Advance Date
Borrower shall deposit in the Master Lease Deposit Account an estimate of Master
Lease Deposits for the related Mortgaged Property being financed with the
proceeds of the Advance as of such Advance Date. Subject to Section 2.12(a)(ii),
Borrower shall

        (A)  deposit or cause the Manager to deposit in the Security Deposit
Account (or into the Master Lease Deposit Account, with respect to Master Lease
Deposits) not less than one time during each calendar month all security
deposits in the form of Money received from the tenants, since the date of the
previous deposit (or in the case of the initial deposit, since the related
Advance Date),

        (B)  deposit or cause the Manager to deposit in the Collection Account
or Local Collection Account, all Rents and Money received from Accounts or under
Leases and derived from the Mortgaged Property and all Proceeds thereof, in each
case on each Business Day following the collection and receipt thereof during
the first seven (7) Business Days of each calendar month and not less than once
during each calendar week of such month commencing after such seventh (7th) day,
and

        (C)  sweep or cause to be swept by each Local Collection Account Bank
all Money on deposit in the Local Collection Account in excess of $10,000 (which
the Local Collection Account Bank shall be entitled to use to offset any
returned items) to the Collection Account on each Business Day.

Borrower shall not have any right to withdraw Money from the Local Collection
Account, the Security Deposit Account, the Master Lease Deposit Account or the
Collection Account, which shall be under the sole dominion and control, and the
"control" within the meaning of Sections 9-104 and 9-106 of the UCC, of
Collateral Agent; provided, that notwithstanding the foregoing, so long as an
Event of Default has not occurred and is not continuing (or if an Event of
Default has occurred and is continuing but Borrower is required to return the
security deposit in accordance with applicable Legal Requirements), Borrower may
instruct the Local Collection Account Bank to withdraw from the Security Deposit
Account security deposits (other than Master Lease Deposits) in order to satisfy
Borrower's obligations to return the same to tenants entitled to them under and
in accordance with the Leases. Any disbursement of Master Lease Deposits shall
in each case be subject to Collateral Agent's prior approval and direction,
provided that Collateral Agent shall authorize, upon Borrower's request made not
more frequently than on a monthly basis,

31

--------------------------------------------------------------------------------



disbursements reflecting any reduction in Master Lease Deposits to which the
tenant under the applicable Master Homesite Lease Documentation is entitled. In
the event of a Lease default or other occurrence whereby Borrower, as landlord,
shall become entitled to retain any security deposits or apply the same to
amounts owed under the applicable Lease, any such security deposits so retained
and/or applied by Borrower shall, upon such retention or application, be
transferred from the Security Deposit Account to the Local Collection Account or
the Collection Account and treated in the same manner as Rents; provided, that
in the event of a default under a Master Homesite Lease Agreement entitling the
landlord to retain Master Lease Deposits, the Master Lease Deposits shall not be
transferred to the Collection Account and treated as Rents but instead shall
continue to be held in the Master Lease Deposit Account as additional collateral
for the Indebtedness. Any such Rents, Money or Proceeds held by Borrower or the
Manager prior to deposit into the Local Collection Account shall be held in
trust for the benefit of Collateral Agent. Borrower shall be responsible for the
payment of all costs and expenses in connection with establishing and
maintaining the Collection Account, the Local Collection Account, the Security
Deposit Account, the Master Lease Deposit Account and the Reserve Accounts
(including, without limitation, Collection Account Bank's and Local Collection
Account Bank's fees and charges) and shall reimburse Collateral Agent upon
demand for any such costs or expenses incurred by Collateral Agent.

         (ii)  In the event that any Event of Default has occurred and is
continuing,

        (A)  upon request of Lender, Borrower shall deliver to each tenant under
a Lease an irrevocable direction letter in a form approved by Lender requiring
the tenant to pay all Rents and other Money under Leases, and any Money received
from Accounts or otherwise derived from the Mortgaged Property and Proceeds
thereof owed to Borrower directly to the Collection Account or (if Lender
elects) a Local Collection Account and shall deliver an irrevocable direction
letter in such form to each tenant under a new Lease entered into thereafter
prior to the commencement of such Lease,

        (B)  upon request of Lender, all Rents and Money received from Accounts
or under Leases and derived from the Mortgaged Property and all Proceeds thereof
shall be payable to Collateral Agent or as otherwise directed by Collateral
Agent,

        (C)  if a tenant under a Lease forwards any Rents, Money or Proceeds to
Borrower or Manager rather than directly to the Collection Account or applicable
Local Collection Account, Borrower shall (i) if the Lender has made the request
referred to in Section 2.12(a)(ii)(A) above, deliver an additional irrevocable
direction letter to the tenant and make other commercially reasonable efforts to
cause the tenant to thereafter forward such Rents, Money or Proceeds directly to
the Collection Account or (if Lender elects) a Local Collection Account, and
(ii) immediately deposit or cause the Manager to deposit in the Collection
Account any such Rents, Money or Proceeds received by Borrower or Manager,

        (D)  Borrower shall not have any right to make or direct any withdrawals
from the Collection Account or the Reserve Account without the prior written
consent of Lender (it being understood and agreed that Borrower may continue to
make withdrawals from the Security Deposit Account as described above), and

        (E)  any and all funds on deposit in the Collection Account and the
Reserve Accounts may be allocated by Lender in its sole discretion for the
payment of the Indebtedness pursuant to Section 2.8 of this Agreement or to the
Operating Expense Account, the Working Capital Reserve Account or the Debt
Service Reserve Account.

        (iii)  Borrower shall deposit in the Collection Account: (a) as and when
required by Sections 5.1(x) and (y), Loss Proceeds received by Borrower and (b)
simultaneously with the consummation of any Capital Event, the Capital Event
Proceeds resulting from such Capital Event and, if the related Capital Event
Proceeds are less than the related Release Price, any Borrower Release Price
Contribution necessary in connection with such Capital Event in order to pay the
Release Price for a Capital Event of an individual Mortgaged Property or group
of Mortgaged Properties.

32

--------------------------------------------------------------------------------



        (b)    Distribution of Cash.    So long as an Event of Default has not
occurred and is not continuing (and thereafter at Lender's sole option and
discretion), Collateral Agent shall apply funds on deposit in the Collection
Account on each Payment Date, to the extent of the amounts set forth in the
related Payment Date Statement delivered by Lender or its servicer, as follows:

          (i)   first, if the Maximum LTV or the Debt Service Coverage Test is
not satisfied on the applicable Payment Date, to the Real Estate Taxes Escrow
Account and the Insurance Escrow Account, in that order, in the respective
amounts required to be deposited therein as described in Section 2.13(b);

         (ii)   second, to the payment to Lender of (i) the interest then due
and payable on the Note with respect to the related Interest Accrual Period,
(ii) the Exit Fee and the Extension Fee, if any, then due and payable and
(iii) the Principal Indebtedness in an amount equal to the sum of (1) if a
Capital Event of an individual Mortgaged Property(ies) occurred during the
related Collection Period, the related Release Price plus (2) any Loss Proceeds
to which the Lender is then entitled pursuant to this Agreement;

        (iii)   third, to the payment to Lender's servicer of the Servicing Fee
and any expenses then due and payable to Lender or its servicer(s) pursuant to
this Agreement or the other Loan Documents;

        (iv)   fourth, if the Maximum LTV or the Debt Service Coverage Test is
not satisfied on the applicable Payment Date, to the Replacement Reserve Account
in the amount required to be deposited therein as described in Section 2.13(a);

         (v)   fifth, to the payment of any outstanding indemnification payment
to which an Indemnified Party is then entitled pursuant to Sections 5.1(i) and
5.1(j), and any other amounts then due and payable to Lender pursuant to this
Agreement and the other Loan Documents which are not paid from applications
under clause (iii) above;

        (vi)   sixth, to the Prepaid Rent Account in the amount required to be
deposited therein as described in Section 2.13(d);

       (vii)   seventh, if no Event of Default exists, to Borrower in an amount
equal to remaining available funds, if any; provided, that if any Event of
Default exists, no disbursement shall be made under this clause sixth; and

      (viii)   eighth, if any Event of Default exists, then to the extent Lender
has not made other application of such remaining available funds in Lender's
discretion as provided hereunder, all remaining available funds shall be
allocated as determined by Lender in Lender's sole and absolute discretion (and
re-allocated from time to time as Lender may elect) and retained in the Debt
Service Reserve Account, the Working Capital Reserve Account and/or the
Operating Expense Account or, at Lender's option, in other Lender-controlled
accounts.

        (c)    Permitted Investments.    So long as no Event of Default has
occurred and is continuing, Borrower shall direct Collateral Agent in writing to
invest and reinvest any balance in the Collection Account, from time to time in
Permitted Investments; provided, however, that

          (i)   the maturity of the Permitted Investments on deposit therein
shall be at the discretion of Borrower, but in any event no later than the
Business Day immediately preceding the date on which such funds are required to
be withdrawn therefrom pursuant to Section 2.12(a) or 2.12(b) of this Agreement,

         (ii)   after an Event of Default has occurred and for so long as such
Event of Default is continuing Borrower shall not have any right to direct
investment of the balance in the Collection Account,

33

--------------------------------------------------------------------------------






        (iii)   all such Permitted Investments shall be held in the name of
Collateral Agent or Lender's servicer and shall be credited to the Collection
Account, and

        (iv)   if no written investment direction is provided to Lender by
Borrower, Lender may at Lender's option invest any balance in the Collection
Account in such Permitted Investments as may be selected by Lender.

Secured Parties shall have no liability for any loss in investments of funds in
the Collection Account that are invested in Permitted Investments and no such
loss shall affect Borrower's obligation to fund, or liability for funding, the
Collection Account. All interest paid or other earnings on the Permitted
Investments of funds deposited into the Collection Account made hereunder shall
be deposited into the Collection Account. Borrower shall include all earnings on
the Collection Account as income of Borrower for federal and applicable state
tax purposes.

        (d)    Monthly and Payment Date Statements.    With respect to each
Collection Period, Lender or its servicer shall prepare and deliver, or shall
cause to be prepared and delivered, to Borrower and Lender a statement no later
than ten (10) Business Days after the end of such Collection Period setting
forth the aggregate deposits to and withdrawals from the Collection Account and
each Reserve Account and the opening and closing balances in such accounts
(collectively, the "Monthly Statement"). With respect to each Payment Date and
the related Collection Period and Interest Accrual Period, Lender or its
servicer shall prepare and deliver, or shall cause to be prepared and delivered
to Borrower and Lender, a statement (each, a "Payment Date Statement") no later
than the Business Day prior to such Payment Date with respect to each of the
items below, setting forth the following:

          (i)   the aggregate deposits to the Collection Account during the
related Collection Period for each type of deposit under this Agreement and the
opening and closing balances in the Collection Account;

         (ii)   the amount of interest then due and payable on the Note with
respect to the Interest Accrual Period (including the applicable number of days
and interest rate which were applied in determining such amount);

        (iii)   the amount of the Exit Fee, the Extension Fee or the Prepayment
Fee, if any, then due and payable;

        (iv)   the amount of any expenses payable to Lender and any outstanding
indemnification payment to which an Indemnified Party is then entitled under
this Agreement;

         (v)   the following information with respect to the Principal
Indebtedness in a format reasonably acceptable to Lender: (1) the Principal
Indebtedness as of the preceding Payment Date, (2) any principal payable to
Lender pursuant to Sections 2.6, 2.7 or 2.12 on such Payment Date, and (3) the
Principal Indebtedness on the current Payment Date (taking into account such
payments); and

        (vi)   the amount withdrawn from or remitted to each account of the
Reserve Account in accordance with Sections 2.12 and 2.13 and the amount
remitted to Borrower.

        (e)    Intentionally Omitted.    

        (f)    Loss Proceeds.    In the event of a casualty or Taking with
respect to the Mortgaged Property, unless pursuant to Section 5.1(x) of this
Agreement, the Loss Proceeds are to be made available to Borrower for
Restoration, all of Borrower's interest in Loss Proceeds shall be paid directly
to the Collection Account. If the Loss Proceeds are to be made available for
Restoration pursuant to this Agreement, such Loss Proceeds shall be held by
Collateral Agent in a segregated interest-bearing Eligible Account in the name
of Collateral Agent on behalf of the Secured Parties and under the sole dominion
and control of Lender to be opened (if not previously opened and maintained by
the

34

--------------------------------------------------------------------------------




Collection Account Bank under the Collection Account Agreement by the Lender) by
Lender at a financial institution selected by Lender (the "Loss Proceeds
Account"). Funds on deposit in the Loss Proceeds Account shall be invested in
Permitted Investments in the same manner and subject to the same restrictions as
set forth in Section 2.12(c) with respect to the Collection Account (except that
the maturity shall be not later than as necessary to satisfy any schedule of
distributions for Restoration required or approved by Lender). If any Loss
Proceeds are received by Borrower, such Loss Proceeds shall be received in trust
for Collateral Agent on behalf of the Secured Parties, shall be segregated from
other funds of Borrower, and shall be forthwith paid to Lender to the extent
necessary to comply with this Agreement.

        Section 2.13.    Reserve Accounts.    

        (a)    Deferred Maintenance Escrow Account and Replacement Reserve
Account.    

          (i)   On or before the Closing Date, Collateral Agent shall establish
on behalf of the Borrower and maintain with the Collection Account Bank two
separate accounts for deferred maintenance and replacement reserves, each of
which shall be an Eligible Account and shall have the same title as the
Collection Account, for the benefit of Collateral Agent on behalf of the Secured
Parties until the Loan is paid in full. The two accounts shall be designated the
"Deferred Maintenance Escrow Account" (the "Deferred Maintenance Escrow
Account") and the "Replacement Reserve Account" (the "Replacement Reserve
Account"). On each Advance Date, if the Maximum LTV or the Debt Service Coverage
Test is not satisfied, Lender shall deposit out of the proceeds of such Advance
in the Deferred Maintenance Escrow Account 125% of the amount of the immediate
repairs referenced in the Property Condition Assessments and Environmental
Reports delivered with respect to the Mortgaged Property being financed with the
proceeds of the related Advance to the extent such repairs have not been
completed prior to the Advance Date. On each Payment Date, commencing with the
October 2004 Payment Date, if the Maximum LTV or the Debt Service Coverage Test
is not satisfied, Borrower shall deposit from the Collection Account (or if the
funds for such deposit are not available pursuant to Section 2.12(b), shall make
an additional deposit of Borrower's funds sourced from equity capital
contributions) to the Replacement Reserve Account, of an amount equal to the
Replacement Reserve Deposit Amount.

         (ii)   Any and all Moneys remitted to the Deferred Maintenance Escrow
Account, together with any Permitted Investments in which such Moneys are or
will be invested or reinvested during the term of this Agreement, shall be held
in the Deferred Maintenance Escrow Account to be withdrawn by Collateral Agent
upon written request of Borrower made not more than one time during each
calendar quarter in an amount not less than $10,000, and applied to pay directly
or reimburse Borrower for the immediate repairs referenced in the Property
Condition Assessments and Environmental Reports delivered with respect to the
applicable Mortgaged Property (the "Immediate Repairs") upon satisfaction of the
disbursement conditions listed on Schedule 6 hereof. Borrower shall complete
such Immediate Repairs and shall provide to Lender such documentation, and other
evidence of compliance with law as Lender may reasonably require. The funds
contained in the Deferred Maintenance Escrow Account shall be utilized by
Borrower solely for performance of the Immediate Repairs in accordance with the
Property Condition Assessments and Environmental Reports, and shall not be used
by Borrower for purposes for which any other Reserve Account is established.
Upon written application of Borrower (which may be done by electronic mail or
e-mail), Borrower shall be entitled to obtain disbursements by Collateral Agent
from the Deferred Maintenance Escrow Account to pay costs incurred by Borrower
for such Immediate Repairs, provided that (a) no Event of Default has occurred
and is continuing, (b) Borrower shall provide to Collateral Agent (including by
electronic mail or e-mail) such documentation and certifications as Collateral
Agent may reasonably request to substantiate the requirement for and entitlement
to such disbursement, (c) Borrower shall provide to Collateral Agent (including
by electronic mail or e-mail) with all invoices, receipts, lien waivers and
other

35

--------------------------------------------------------------------------------






documentation of lawful and workmanlike progress or completion, lien-free
status, and availability of sufficient funds, all as may be reasonably requested
by Collateral Agent, and (d) Borrower shall provide Collateral Agent such
evidence as may be reasonably satisfactory to Lender that after payment of any
draw for Immediate Repairs, the funds remaining in the Deferred Maintenance
Escrow Account shall be sufficient to pay for the remainder of such Immediate
Repairs. In the event Borrower completes the repairs for which funds were
reserved in the Deferred Maintenance Escrow Account to the reasonable
satisfaction of Lender and excess funds remain on deposit or in the event the
related Mortgaged Property is the subject of a Capital Event, Collateral Agent
shall disburse any and all amounts then remaining on deposit in the Deferred
Maintenance Escrow Account which had been reserved for repairs to the Collection
Account.

        (iii)   Subject to the provisions of Section 2.13(a)(i), any and all
Moneys remitted to the Replacement Reserve Account, together with any Permitted
Investments in which such Moneys are or will be invested or reinvested during
the term of this Agreement, shall be held in the Replacement Reserve Account to
be withdrawn by Collateral Agent upon written request of Borrower made not more
than once each month in an amount not less than $10,000, and applied to
reimburse Borrower for Capital Improvement Costs (other than those for Immediate
Repairs) reasonably approved by Lender for disbursements from the Replacement
Reserve ("Approved Capital Expenditures") upon satisfaction of the disbursement
conditions listed on Schedule 6 hereof, provided that funds in the Replacement
Reserve Account shall not be used by Borrower for purposes for which any other
Reserve Account is established.

        (b)    Real Estate Taxes Escrow Account and Insurance Escrow
Account.    On or before the Closing Date, Collateral Agent shall on behalf of
the Borrower establish and maintain with the Collection Account Bank two
separate accounts for Basic Carrying Costs, each of which shall be an Eligible
Account and shall have the same title as the Collection Account for the benefit
of Collateral Agent on behalf of the Secured Parties until the Loan is paid in
full. The two accounts shall be designated the "Real Estate Taxes Escrow
Account" (the "Real Estate Taxes Escrow Account") and the "Insurance Escrow
Account" (the "Insurance Escrow Account"). On each Advance Date, if the Maximum
LTV or the Debt Service Coverage Test is not satisfied, the Lender shall deposit
out of the proceeds of the related Advance in the Real Estate Taxes Escrow
Account and in the Insurance Escrow Account the amount necessary to meet the
first bill with credit for existing monthly escrow payments made prior to the
applicable due date. With respect to each Payment Date, if the Maximum LTV or
the Debt Service Coverage Test is not satisfied, Borrower shall deposit from the
Collection Account (or, if the funds for such deposit are not available pursuant
to Section 2.12(b), shall make an additional deposit of Borrower's funds sourced
from equity capital contributions),

        (1)   an amount equal to (1/12th) one-twelfth of the annual real estate
taxes and any other Impositions that if not paid in a timely manner will result
in a Lien on a Mortgaged Property in the Real Estate Taxes Escrow Account,

        (2)   an amount equal to one-twelfth (1/12th) of the annual insurance
premiums for policies of insurance required to be maintained by Borrower with
respect to the Mortgaged Property pursuant to this Agreement, and any additional
insurance required under any of the other Loan Documents, in the Insurance
Escrow Account.

Any and all Moneys remitted to the Real Estate Taxes Escrow Account or Insurance
Escrow Account (which shall not bear interest for the benefit of Borrower) shall
be held in the Real Estate Taxes Escrow Account or Insurance Escrow Account to
be withdrawn from the Real Estate Taxes Escrow Account or Insurance Escrow
Account, as applicable, by Collateral Agent upon written request of Borrower
delivered to Collateral Agent and Lender's servicer together with documentation
and other evidence (including invoices and in the case of a reimbursement of
Borrower, evidence that the related costs have been paid) with respect to the
respective Basic Carrying Costs towards which such funds are

36

--------------------------------------------------------------------------------



to be applied, and applied to pay directly (or reimburse Borrower, in the case
of insurance premiums only) for (x) any Impositions (in the case of the Real
Estate Taxes Escrow Account) or (y) any insurance premiums for policies of
insurance required to be maintained by Borrower with respect to the Mortgaged
Property pursuant to this Agreement, and any additional insurance required under
any of the other Loan Documents (in the case of the Insurance Escrow Account).
Borrower shall provide Lender or its servicer with bills and other documents
necessary for payment of Impositions and insurance premiums at least ten
(10) Business Days prior to the due dates therefor. In the event the amount on
deposit in the Real Estate Taxes Escrow Account or the Insurance Escrow Account
exceeds the amount due for Impositions by more than one-twelfth (1/12th) of the
annual real estate taxes (in the case of the Real Estate Taxes Escrow Account)
or the amount due for insurance premiums (in the case of the Insurance Escrow
Account), respectively, Lender or its servicer shall in its sole discretion
credit such excess against future payment obligations to the Real Estate Taxes
Escrow Account or the Insurance Escrow Account, as applicable.

        (c)    Operating Expense Account, Working Capital Reserve Account and
the Debt Service Reserve Account.    On or before the Closing Date, Collateral
Agent shall on behalf of the Borrower establish and maintain with the Collection
Account Bank three accounts for the remittance of funds by Lender or its
servicer in its sole discretion after an Event of Default has occurred and is
continuing, each of which shall be an Eligible Account and shall have the same
title as the Collection Account for the benefit of Lender until the Loan is paid
in full. The three accounts shall be designated the "Operating Expense Account"
(the "Operating Expense Account"), the "Working Capital Reserve Account" (the
"Working Capital Reserve Account") and the "Debt Service Reserve Account" (the
"Debt Service Reserve Account"). On any Business Day after the occurrence and
during the continuance of an Event of Default, Lender or its servicer may in its
sole discretion deposit into the Operating Expense Account, the Working Capital
Reserve Account or the Debt Service Reserve Account any funds then on deposit in
the Local Collection Account or the Collection Account. Any and all Moneys
remitted to the Operating Expense Account, the Working Capital Reserve Account
or the Debt Service Reserve Account shall, until otherwise applied by Collateral
Agent from time to time at Lender's sole discretion during the existence of any
Event of Default, be held in the Operating Expense Account, the Working Capital
Reserve Account or the Debt Service Reserve Account, as applicable, and applied,
if Lender elects in its sole discretion to make such funds available for such
application,

        (x)    with respect to the Operating Expense Account only, to pay
Property Expenses provided for in the Operating Budget approved by Lender, or
for other Property Expenses approved by Lender,

        (y)    with respect to the Working Capital Reserve Account only, as a
working capital reserve up to the then applicable Working Capital Reserve
Amount, as the same adjusts from time to time under the then applicable Working
Capital Budget, or in such greater or lesser amount as Lender may determine from
time to time, with disbursements from time to time at Lender's option from the
Working Capital Reserve Account to the Operating Expense Account as working
capital needs arise which may not be satisfied from the funds on hand in the
Operating Expense Account, all at the sole election of Lender, and

        (z)    with respect to the Debt Service Reserve Account only, applied to
pay the Indebtedness at the sole election of Lender;

provided, that (1) notwithstanding the foregoing, Lender may at any time, in its
sole discretion, elect to apply the funds on deposit in the Operating Expense
Account and/or the Working Capital Reserve Account to pay the Indebtedness
(including without limitation any Prepayment Fee, Exit Fee and other amounts due
Lender in connection with such prepayment) while any Event of Default exists,
and (2) in the event Lender accepts in writing a proposed cure of the Event of
Default which precipitated the deposits to the Operating Expense Account, the
Working Capital Reserve Account and the Debt

37

--------------------------------------------------------------------------------



Service Reserve Account and no other Event of Default exists, then the funds on
deposit in the Operating Expense Account, the Working Capital Reserve Account
and the Debt Service Reserve Account shall be released to Borrower.

        (d)    Prepaid Rent Account.    On or before the Closing Date, Lender
shall on behalf of the Borrower establish and maintain with the Collection
Account Bank an account for the remittance of prepaid Rent designated the
Prepaid Rent Account (the "Prepaid Rent Account") which shall be an Eligible
Account and shall have the same title as Collection Account for the benefit of
the Collateral Agent on behalf of the Secured Parties until the Loan is paid in
full. On each Advance Date, the Lender shall deposit out of the proceeds of the
related Advance in the Prepaid Rent Account an estimate of prepaid Rent held by
Borrower with respect to the Mortgaged Property being financed with the proceeds
of the related Advance. On each Payment Date, if the most recent Monthly
Property Statement indicates that prepaid Rent for such month exceeds 5% of the
previous month's total base Rent, the Collateral Agent shall cause an amount
equal to the amount of such prepaid Rent to be deposited in the Prepaid Rent
Account; provided, however, that on each Payment Date, the amount on deposit in
the Prepaid Rent Account shall be adjusted to reflect the foregoing such that on
each Payment Date, the amount in the Prepaid Rent Account shall equal exactly
the amount of prepaid Rent due for such month, if any.

        (e)    Investment of Funds.    All or a portion of any Moneys in the
Reserve Accounts (other than the Real Estate Tax Escrow Account, the Insurance
Escrow Account, the Operating Expense Account, the Working Capital Reserve
Account and the Debt Service Reserve Account, none of which shall bear interest
for the benefit of Borrower) shall be invested and reinvested, so long as an
Event of Default has not occurred and is not continuing, by Collateral Agent in
accordance with written instructions delivered by Borrower, or after an Event of
Default has occurred and is continuing, by Lender, in one or more Permitted
Investments. If no written investment direction is provided to Collateral Agent
by Borrower, Collateral Agent may at its option invest such Moneys in a
Permitted Investment selected by Lender. All interest paid or other earnings on
the Permitted Investments of funds deposited into the Reserve Accounts made
hereunder shall be deposited into the Reserve Accounts (other than with respect
to the Real Estate Taxes Escrow Account and the Insurance Escrow Account for
which Lender and its servicer shall not have any obligation to deposit such
interest or earnings into such accounts). Collateral Agent shall have no
liability for any loss in investments of funds in any Reserve Account that are
invested in Permitted Investments and no such loss shall affect Borrower's
obligation to fund, or liability for funding, the Reserve Accounts. Unless and
until title to the funds therein shall have vested in any Person other than
Borrower, Borrower shall include all such income or gain on any account of the
Reserve Account as income of Borrower for federal and applicable state tax
purposes.

        (f)    Event of Default.    After an Event of Default has occurred and
is continuing, Borrower shall not be permitted to make any withdrawal(s) from
any Pledged Accounts and Collateral Agent on behalf of the Secured Parties may
liquidate any Permitted Investments of the amount on deposit in such account,
withdraw and use such amount on deposit in the Pledged Accounts to make payments
on account of the Indebtedness or otherwise as provided in Section 2.8. Without
in any way limiting the foregoing or Lender's rights and remedies upon an Event
of Default, and subject to Lender's direction otherwise from time to time, in
whole or in part, in Lender's sole and absolute discretion, after and during the
continuance of an Event of Default Lender may direct the Collection Account Bank
or the Local Collection Account Bank to disburse to Lender or allocate all
available funds on deposit in the Pledged Accounts to: (a) any debt service or
other Indebtedness due under this Loan Agreement or the other Loan Documents;
(b) any Reserve Account established under this Loan Agreement; (c) otherwise as
a reserve for Property Expenses, Capital Improvement Costs, Impositions and
other expenditures relating to the use, management, operation or leasing of the
Mortgaged Property; and/or (d) any costs and expenses incurred by Lender in
connection with such Event of Default, or expended by Lender to protect or
preserve the value of the Mortgaged Property.

38

--------------------------------------------------------------------------------




        Section 2.14.    Additional Provisions Relating to the Pledged
Accounts.    

        (a)    Borrower covenants and agrees that: (i) all securities or other
property underlying any financial assets credited to any Pledged Account shall
be registered in the name of Collateral Agent on behalf of the Secured Parties,
indorsed to Collateral Agent or indorsed in blank or credited to another
securities account maintained in the name of Collateral Agent and in no case
will any financial asset credited to any Pledged Account be registered in the
name of Borrower, payable to the order of Borrower or specially indorsed to
Borrower except to the extent the foregoing have been specially indorsed to
Collateral Agent or in blank; and (ii) all Permitted Investments and all other
property delivered to Collateral Agent pursuant to this Agreement will be
promptly credited to one of the Pledged Accounts.

        (b)    Borrower hereby agrees that each item of property (whether
investment property, financial asset, security, instrument, cash or otherwise)
credited to any Pledged Account shall be treated as a "financial asset" within
the meaning of Section 8-102(a)(9) of the UCC.

        (c)    Borrower acknowledges and agrees that the Collection Account Bank
and Local Collection Account Bank shall comply with all "entitlement orders"
(i.e. an order directing transfer or redemption of any financial asset relating
to a Pledged Account, and any "entitlement order" as defined in
Section 8-102(a)(8) of the UCC) and instructions (including any "instruction"
within the meaning of Section 9-104 of the UCC) originated by Collateral Agent
without further action or consent by Borrower, Manager or any other Person.

        (d)    Regardless of any provision in any other agreement, for purposes
of the UCC, with respect to each Pledged Account, New York shall be deemed to be
the bank's jurisdiction (within the meaning of Section 9-304 of the UCC) and the
securities intermediary's jurisdiction (within the meaning of Section 8-110 of
the UCC). The Pledged Accounts shall be governed by the laws of the State of New
York.

        (e)    Except for the claims and interest of Collateral Agent and of
Borrower in the Pledged Accounts, Borrower represents and warrants that it does
not know of any Lien on or claim to, or interest in, any Pledged Account or in
any "financial asset" (as defined in Section 8-102(a) of the UCC) credited
thereto. If any Person asserts any Lien, encumbrance or adverse claim (including
any writ, garnishment, judgment, warrant of attachment, execution or similar
process) against the Pledged Accounts or in any financial asset carried therein,
Borrower will promptly notify Collateral Agent thereof and shall indemnify,
defend and hold Collateral Agent and each of the Indemnified Parties harmless
from and against any such Lien, encumbrance or claim.

        Section 2.15.    Security Agreement.    

        (a)    Pledge of Pledged Accounts.    To secure the full and punctual
payment and performance of all of the Indebtedness, Borrower hereby assigns,
conveys, pledges and transfers to Collateral Agent, as secured party, and grants
Collateral Agent a first and continuing security interest in and to, the
following property, whether now owned or existing or hereafter acquired or
arising and regardless of where located (collectively, the "Account
Collateral"):

          (i)  all of Borrower's right, title and interest in the Pledged
Accounts and all Money and Permitted Investments, if any, from time to time
deposited or held in the Pledged Accounts or purchased with funds or assets on
deposit in the Pledged Accounts;

         (ii)  all of Borrower's right, title and interest in interest,
dividends, Money, Instruments and other property from time to time received,
receivable or otherwise payable in respect of, or in exchange for, any of the
foregoing until such time as such items are disbursed from the Pledged Accounts;
and

39

--------------------------------------------------------------------------------






        (iii)  to the extent not covered by clause (i) or (ii) above, all
Proceeds of any or all of the foregoing until such time as such items are
disbursed from the Pledged Accounts.

        Collateral Agent and Collection Account Bank and Local Collection
Account Bank, each as agent for Lender, shall have with respect to the foregoing
collateral, in addition to the rights and remedies herein set forth, all of the
rights and remedies available to a secured party under the UCC, as if such
rights and remedies were fully set forth herein.

        (b)    Covenants; Sole Dominion and Control.    So long as any portion
of the Indebtedness is outstanding, Borrower shall not open any account other
than the Local Collection Account for the deposit of Rents or Money received
from Accounts or under Leases and derived from the Mortgaged Property and all
Proceeds to pay amounts owing hereunder, other than any account for amounts
required by law to be segregated by Borrower. Borrower shall not have any right
to withdraw Money from the Pledged Accounts. Borrower acknowledges and agrees
that the Pledged Accounts are and shall at all times continue to be subject to
and under the sole dominion and control, and the "control" within the meaning of
Sections 9-104 and 9-106 of the UCC, of Collateral Agent. Notwithstanding
anything set forth herein to the contrary, neither Borrower nor Manager nor any
other person or entity, through or under Borrower, shall have any control over
the use of, or any right to withdraw any amount from, any Pledged Accounts, and
Borrower acknowledges that the Collection Account Bank and the Local Collection
Account Bank shall comply with all instructions originated by Collateral Agent
with respect to the Pledged Accounts without the further consent of Borrower or
Manager. The Account Collateral shall be subject to such applicable laws, and
such applicable regulations of the Board of Governors of the Federal Reserve
System and of any other banking authority or Governmental Authority, as may now
or hereafter be in effect, and to the rules, regulations and procedures of the
financial institution where the Account Collateral is maintained relating to
demand deposit accounts generally from time to time in effect.

        (c)    Financing Statements; Further Assurances.    Borrower hereby
irrevocably authorizes Collateral Agent at any time and from time to time to
file any financing statements or continuation statements, and amendments to
financing statements, in any jurisdictions and with any filing offices as
Collateral Agent may determine, in its sole discretion, are necessary or
advisable to perfect the security interests granted to Collateral Agent in
connection herewith. Such financing statements may describe the collateral in
the same manner as described in any security agreement or pledge agreement
entered into by the parties in connection herewith or may contain an indication
or description of collateral that describes such property in any other manner as
Collateral Agent may determine, in its sole discretion, is necessary, advisable
or prudent to ensure the perfection of the security interest in the collateral
granted to Collateral Agent in connection herewith, including, without
limitation, describing such property as "all assets" or "all personal property"
of Borrower whether now owned or hereafter acquired. From time to time, at the
expense of Borrower, Borrower shall promptly execute and deliver all further
instruments, and take all further action, that Collateral Agent may reasonably
request, in order to continue the perfection and protection of the pledge and
security interest granted or purported to be granted hereby.

        (d)    Transfers and Other Liens.    Borrower shall not sell or
otherwise dispose of any of the Account Collateral other than pursuant to the
terms of this Agreement and the other Loan Documents, or create or permit to
exist any Lien upon or with respect to all or any of the Account Collateral,
except for the Lien granted to Collateral Agent under or as contemplated by this
Agreement.

        (e)    No Waiver.    Every right and remedy granted to Collateral Agent
under this Agreement or by law may be exercised by Collateral Agent at any time
and from time to time, and as often as Collateral Agent may deem it expedient.
Any and all of Collateral Agent's rights with respect to the pledge of and
security interest in the Account Collateral granted hereunder shall continue
unimpaired, and to the

40

--------------------------------------------------------------------------------




extent permitted by law, Borrower shall be and remain obligated in accordance
with the terms hereof, notwithstanding (i) any proceeding of Borrower under the
United States Bankruptcy Code or any bankruptcy, insolvency or reorganization
laws or statutes of any state, (ii) the release or substitution of Account
Collateral at any time, or of any rights or interests therein or (iii) any
delay, extension of time, renewal, compromise or other indulgence granted by
Lender in the event of any Default with respect to the Account Collateral or
otherwise hereunder. No delay or extension of time by Lender in exercising any
power of sale, option or other right or remedy hereunder, and no notice or
demand which may be given to or made upon Borrower by Lender, shall constitute a
waiver thereof, or limit, impair or prejudice Lender's right, without notice or
demand, to take any action against Borrower or to exercise any other power of
sale, option or any other right or remedy.

        (f)    Collateral Agent Appointed Attorney-In-Fact.    Borrower hereby
irrevocably constitutes and appoints Collateral Agent as Borrower's true and
lawful attorney-in-fact, with full power of substitution, at any time after the
occurrence and during the continuation of an Event of Default, to execute,
acknowledge and deliver any instruments and to exercise and enforce every right,
power, remedy, option and privilege of Borrower with respect to the Account
Collateral, and do in the name, place and stead of Borrower, all such acts,
things and deeds for and on behalf of and in the name of Borrower with respect
to the Account Collateral, which Borrower could or might do or which Collateral
Agent may deem necessary or desirable to more fully vest in Collateral Agent the
rights and remedies provided for herein with respect to the Account Collateral
and to accomplish the purposes of this Agreement. The foregoing powers of
attorney are irrevocable and coupled with an interest and shall terminate upon
repayment of the Indebtedness in full.

        (g)    Continuing Security Interest; Termination.    This Section 2.15
shall create a continuing pledge of and security interest in the Account
Collateral and shall remain in full force and effect until payment in full by
Borrower of the Indebtedness. Upon payment in full by Borrower of the
Indebtedness, Collateral Agent shall return to Borrower such of the Account
Collateral as shall not have been applied pursuant to the terms hereof, and
shall execute such instruments and documents as may be reasonably requested by
Borrower to evidence such termination and the release of the pledge and lien
hereof.

        Section 2.16.    Mortgage Recording Taxes.    The Lien to be created by
the Mortgages is intended to encumber the Mortgaged Property to the full extent
of the Loan Amount; provided, that, notwithstanding the foregoing, with respect
to any Mortgaged Property located in a state that imposes mortgage recording
taxes where the imposition of a lower amount would allow tax savings to the
Borrower, the Lien to be created by the related Mortgage is intended to encumber
the Mortgaged Property in an amount acceptable to the Collateral Agent which
amount shall in no event be less than 110% of the value of the Mortgaged
Property as determined by the Appraisals (or if the appraised value for such
Mortgaged Property is not available, then the purchase price) paid by Borrower
for such Mortgaged Property. On each Advance Date, Borrower shall have paid all
state, county and municipal recording and all other taxes imposed upon the
execution and recordation of the Mortgages, if any.

41

--------------------------------------------------------------------------------




ARTICLE III.
CONDITIONS PRECEDENT

        Section 3.1.    Conditions Precedent to Closing.    The obligation of
the Lender to close the Loan is subject to the satisfaction by Borrower (and
Guarantor, where applicable) or waiver by Lender in writing of the following
conditions no later than the Closing Date:

        (a)    Loan Agreement.    Borrower and Lender shall have executed and
delivered this Agreement.

        (b)    Note.    Borrower shall have executed and delivered to Lender the
Note.

        (c)    Environmental Indemnity Agreement; Pledge Agreement; Guaranty of
Non-Recourse Obligations; Hedge Agreement.    Borrower and Guarantor shall have
executed and delivered the Environmental Indemnity Agreement to Lender. Each of
the members of Borrower shall have executed and delivered the Pledge Agreement
to Lender. Guarantor shall have executed and delivered the Guaranty of
Non-Recourse Obligations. Borrower shall have delivered to the Agent evidence
that all right, title and interest in the Hedge Agreement shall have been
assigned from the Guarantor to the Borrower.

        (d)    Opinions of Counsel.    Lender shall have received from counsel
to Borrower, the Member and the Guarantor, legal opinions in form and substance
acceptable to Lender, with respect to corporate matters. Such legal opinions
shall be addressed to each Secured Party and its successors and assigns, dated
the Closing Date, and in form and substance reasonably satisfactory to Lender
and its counsel.

        (e)    Organizational Documents.    Lender shall have received with
respect to each of Borrower, the Member and the Guarantor its certificate of
formation, certificate of limited partnership or certificate of incorporation,
as applicable, as amended, modified or supplemented to the Closing Date, as
filed with the Secretary of State in the jurisdiction of organization and in
effect on the Closing Date and certified to be true, correct and complete by the
appropriate Secretary of State as of a date not more than thirty (30) days prior
to the Closing Date, together with a good standing certificate from such
Secretary of State dated not more than thirty (30) days prior to the Closing
Date and, for Borrower and the Member to the extent required by applicable law,
a good standing certificate from the Secretaries of State (or the equivalent
thereof) of each other State in which Borrower or the Member is required to be
qualified to transact business, each dated not more than thirty (30) days prior
to the Closing Date.

        (f)    Certified Resolutions, etc.    Lender shall have received a
certificate of each of Borrower, Member and the Guarantor dated the Closing
Date, certifying (i) the names and true signatures of its incumbent officers
authorized to sign the Loan Documents to which Borrower, the Member or the
Guarantor is a party, (ii) the Organizational Agreement of each of Borrower, the
Member and Guarantor, in each case as in effect on the Closing Date, (iii) the
resolutions of each of Borrower, the Member and the Guarantor, approving and
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, and (iv) that there have been no changes in any
Organizational Agreement since the date of execution or preparation thereof.

        (g)    Additional Matters.    Lender shall have received such other
certificates, opinions, documents and instruments relating to the Loan as may
have been reasonably requested by Lender. All corporate and other organizational
proceedings, all other documents (including, without limitation, all documents
referred to herein and not appearing as exhibits hereto) and all legal matters
in connection with the Loan shall be reasonably satisfactory in form and
substance to Lender in its sole and absolute discretion.

        (h)    Transaction Costs.    Borrower shall have paid all Transaction
Costs for which bills have been submitted in accordance with the provisions of
Section 8.23.

42

--------------------------------------------------------------------------------




        (i)    No Default or Event of Default.    No event which would
constitute either a Default or Event of Default under this Agreement or the
other Loan Documents shall have occurred and be continuing on the Closing Date.

        (j)    No Injunction.    No law or regulation shall have been adopted,
no order, judgment or decree of any Governmental Authority shall have been
issued, and no litigation shall be pending or threatened, which in the good
faith judgment of Lender would enjoin, prohibit or restrain, or impose or result
in the imposition of any material adverse condition upon, the making or
repayment of the Loan or the consummation of the Transaction.

        (k)    Representations and Warranties.    The representations and
warranties in Section 4.1of this Agreement shall be true and correct in all
material respects.

        Section 3.2.    Advance Procedure.    

        (a)    Request for Advance.    Not less than ten (10) Business Days
prior to a proposed Advance Date after the Closing Date, Borrower shall deliver
to Lender in writing (with copies to Lender's servicer, if applicable) a written
request for an Advance in a form reasonably acceptable to Lender which contains
the proposed Advance Date, lists the Owned Properties which the Borrower
proposes to convert into Mortgaged Properties and/or any other real properties
which the Borrower proposes to acquire as Mortgaged Properties or Owned
Properties and sets forth any exceptions to the representations and warranties
contained in Section 4.2 of this Agreement.

        (b)    Lender's Response.    Within two (2) Business Days after the
satisfaction by the Borrower of the conditions precedent set forth in
Section 3.3 below and in Section 2.1(a) above, the Lender shall fund the Advance
on the related Advance Date; provided, that the Lender shall not have any
obligation to fund an Advance the proceeds of which are to be applied to acquire
a real property which is to be added as a Mortgaged Property or an Owned
Property after the Closing Date if such real property is not acceptable to the
Lender in its sole discretion (and in such event the Borrower shall not acquire
such real property).

        Section 3.3.    Conditions Precedent to Advances.    Advances shall be
made on an Advance Date provided that all of the following conditions shall have
been satisfied (or waived in accordance with Section 8.4) (i.e. each condition
precedent set forth below in this Section 3.3 with respect to a Mortgaged
Property shall apply solely to the real property being converted from an Owned
Property to a Mortgaged Property or being acquired as a Mortgaged Property on
the related Advance Date):

        (a)    Representations and Warranties.    The representations and
warranties herein and in the other Loan Documents shall be true and correct in
all material respects.

        (b)    Transaction Costs.    Borrower shall have paid all Transaction
Costs for which bills have been submitted in accordance with the provisions of
Section 8.23.

        (c)    No Default or Event of Default.    No event which would
constitute either a Default or Event of Default under this Agreement or the
other Loan Documents shall have occurred and be continuing on the Advance Date.

        (d)    No Injunction.    No law or regulation shall have been adopted,
no order, judgment or decree of any Governmental Authority shall have been
issued, and no litigation shall be pending or threatened, which in the good
faith judgment of Lender would enjoin, prohibit or restrain, or impose or result
in the imposition of any material adverse condition upon, the making or
repayment of the Loan or the consummation of the Transaction.

        (e)    Survey; Appraisal.    Lender shall have received the Survey and
the Appraisal with respect to each Mortgaged Property (except Appraisals with
respect to the Mortgaged Properties set forth on Schedule 9), which shall be in
form and substance satisfactory to Lender in its sole and absolute

43

--------------------------------------------------------------------------------




discretion. Notwithstanding the foregoing, Lender shall have the right at any
time prior to the Maturity Date to require Borrower to obtain an appraisal with
respect to any of the Mortgaged Properties set forth on Schedule 9.

        (f)    Property Condition Assessment.    Except with respect to the
Mortgaged Properties set forth on Schedule 9 (for which Lender shall have
received a copy of Borrower's internal site inspection/due diligence report),
Lender shall have received the Property Condition Assessment with respect to
each Mortgaged Property prepared by the Engineer or another Person acceptable to
the Lender, which Property Condition Assessment shall be acceptable to Lender in
its sole and absolute discretion.

        (g)    Environmental Matters.    Lender shall have received an
Environmental Report prepared by an Environmental Auditor with respect to the
Mortgaged Property, which Environmental Report shall be acceptable to Lender in
its sole and absolute discretion.

        (h)    Financial Information.    Lender shall have received financial
information relating to the Guarantor, Borrower and the Mortgaged Property
satisfactory to Lender in its sole and absolute discretion. Such information
shall include, without limitation, the following, to the extent reasonably
available:

          (i)   operating statements for the current year (including actual to
date information, an annual budget and trailing twelve month data in hard copy
and on diskette) and for not less than the three preceding years;

         (ii)   a copy of the standard lease form, if any;

        (iii)   current property rent roll data on a tenant by tenant basis in
hard copy including the name of each tenant and the associated Homesite,
security deposit, amount due at the beginning of the month, charges in the
current month (including Homesite rent, water/sewer, gas/electric, trash, mobile
home rent, notes and other charges), payments made during the month, amount due
at the end of the month, total Homesites at the Mortgaged Property and total
occupied Homesites at the Mortgaged Property (with the occupancy level expressed
as a percentage);

        (iv)   the tax bills for 2003 and the historical tax records for 2002;

         (v)   the most recent annual financial statements and unaudited
quarterly financial statements; and

        (vi)   such other financial information as is customarily required by
institutional lenders for loans similar in size and type as the Loan.

The annual financial statements relating to the Guarantor shall be either
(x) audited by a "Big Four" accounting firm or another firm of certified public
accountants reasonably acceptable to Lender or (y) prepared in accordance with
agreed upon procedures reasonably acceptable to Lender to be performed by a "Big
Four" accounting firm or another firm of certified public accountants reasonably
acceptable to Lender to create similar information.

        (i)    Pro-Forma Financial Statement; Operating Budget.    Lender shall
have received (i) the initial pro-forma financial statement and Operating Budget
for the Mortgaged Property for the following twelve months (including on an
annual and monthly basis a break-down of projected Gross Revenues, Property
Expenses, Capital Improvement Costs, replacement reserve costs and average
occupancy level (expressed as a percentage)) and (ii) a financial statement that
forecasts projected revenues and operating expenses for not less than three
years (including the assumptions used in such forecast).

        (j)    Site Inspection.    Borrower shall have provided to Lender the
opportunity to perform, or cause to be performed on its behalf, an on-site due
diligence review of the Mortgaged Property, which inspection is satisfactory to
Lender in its sole discretion.

44

--------------------------------------------------------------------------------




        (k)    Mortgaged Property Documents.    

        (i)    Mortgages; Assignments of Rents and Leases.    Borrower shall
have executed and delivered to Lender the Mortgages and the Assignments of Rents
and Leases with respect to the Mortgaged Property and such Mortgages and
Assignments of Rents and Leases shall have been filed of record in the
appropriate filing office in the jurisdiction in which the Mortgaged Property is
located or irrevocably delivered to a title agent for such recordation.

        (ii)    Financing Statements.    Borrower shall have delivered to Lender
all financing statements required by Lender pursuant hereto and such financing
statements shall have been filed of record in the appropriate filing offices in
each of the appropriate jurisdictions or irrevocably delivered to a title agent
for such recordation.

        (iii)    Management Agreement and Manager's Subordination.    Lender
shall have received the executed Management Agreement for the Mortgaged Property
and the Manager shall have executed and delivered the Manager's Subordination to
Lender.

        (iv)    Contract Assignment.    With respect to the Mortgaged Property,
Borrower shall have executed and delivered to Lender a Contract Assignment with
respect to the Mortgaged Property.

        (l)    Opinions of Counsel.    Lender shall have received from counsel
to Borrower reasonably acceptable to Lender in each state in which any Mortgaged
Property is located its legal opinion in form and substance satisfactory to
Lender, as to (i) the enforceability of the Mortgages, Assignments of Rents and
Leases and any other Loan Documents governed by the law of such jurisdiction,
(ii) perfection of Liens and security interests and (iii) other matters referred
to therein with respect to each Mortgaged Property. The legal opinions will be
addressed to each Secured Party and its successors and assigns, dated the
applicable Advance Date, and in form and substance reasonably satisfactory to
Lender and its counsel.

        (m)    Insurance.    Lender shall have received certificates of
insurance demonstrating insurance coverage in respect of each Mortgaged Property
of types, in amounts, with insurers and otherwise in compliance with the terms,
provisions and conditions set forth in this Agreement. Such certificates shall
indicate that Lender is a named additional insured and shall contain a loss
payee endorsement in favor of Lender with respect to the property policies
required to be maintained under this Agreement.

        (n)    Title Insurance Policy.    Lender shall have received
countersigned pro forma title policies or marked binders constituting the
unconditional commitment (in form and substance reasonably satisfactory to
Lender) to issue the Title Insurance Policy covering the Mortgaged Property with
an aggregate amount at least equal to the outstanding Principal Indebtedness,
together with modifications to the commitments from all prior Advance Dates
reflecting the then current Principal Indebtedness.

        (o)    Lien Search Reports.    Lender shall have received satisfactory
reports of UCC (collectively, the "UCC Searches"), tax lien, judgment and
litigation searches and title updates conducted by the companies issuing the
Title Insurance Policy with respect to the Collateral, Guarantor, Borrower and
the Member, such searches to be conducted in each of the locations required by
Lender.

        (p)    Consents, Licenses, Approvals, etc.    Lender shall have received
copies of all consents, licenses and approvals, if any, required in connection
with the execution, delivery and performance by Borrower, Member and Guarantor
and the validity and enforceability, of the Loan Documents, and such consents,
licenses and approvals shall be in full force and effect.

        (q)    Additional Real Estate Matters.    Lender shall have received
such other real estate related certificates and documentation relating to the
Mortgaged Property as Lender may have reasonably

45

--------------------------------------------------------------------------------




requested. Such documentation shall include the following as requested by Lender
and to the extent reasonably available:

          (i)   certificates of occupancy issued by the appropriate Governmental
Authorities of the jurisdiction in which each Mortgaged Property is located
reflecting, and consistent with, the use of each Mortgaged Property as of the
Closing Date;

         (ii)   letters from the appropriate local Governmental Authorities of
the jurisdiction in which each Mortgaged Property is located, certifying that
each Mortgaged Property is in compliance with all applicable zoning laws, rules
and regulations, a zoning endorsement to the applicable Title Insurance Policy
with respect to each Mortgaged Property and/or an acceptable zoning letter from
Zoning Information Services Inc.;

        (iii)   copies of the Leases in effect at each Mortgaged Property as
Lender may request (in addition to the copies delivered above); and

        (iv)   a certified copy of the purchase and sale agreement (with
exhibits), if any, for the Mortgaged Property.

        (r)    Closing Statement.    Lender and Borrower shall have agreed upon
a detailed closing statement in a form reasonably acceptable to Lender, which
includes a complete description of Borrower's sources and uses of funds on the
Closing Date.

        (s)    Maximum LTV; Debt Service Coverage Test.    Lender shall have
determined that each of the Maximum LTV and the Debt Service Coverage Test is
satisfied as of the Advance Date.

        (t)    Advance Fee.    Lender shall have received its Advance Fee, which
may be retained by Lender from the proceeds of the Advance.

        Section 3.4.    Execution and Delivery of Agreement.    The execution
and delivery of this Agreement by each party to this Agreement shall be deemed
to constitute the satisfaction or waiver of the conditions set forth in
Section 3.1; provided, that any such deemed satisfaction or waiver shall be
solely for the purposes of Section 3.1 and shall not be deemed or construed to
constitute a waiver of any other provision of this Agreement or of any
provisions of any of the other Loan Documents, including, without limitation,
any undelivered items undertaking or agreement or other post-closing agreement
or undertaking entered into by Borrower and/or Guarantor.

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES

        Section 4.1.    Representations and Warranties as to
Borrower.    Borrower represents and warrants that, as of the Closing Date and
each Advance Date:

        (a)    Organization.    Borrower (i) is a duly organized and validly
existing limited liability company in good standing under the laws of the State
of Delaware, (ii) has the requisite power and authority to own its properties
(including, without limitation, the Mortgaged Property) and to carry on its
business as now being conducted and is qualified to do business in the
jurisdiction in which the Mortgaged Property is located, and (iii) has the
requisite power to execute and deliver, and perform its obligations under, this
Agreement, the Note and all of the other Loan Documents to which it is a party.

        (b)    Authorization; No Conflict; Consents and Approvals.    The
execution and delivery by Borrower of this Agreement, the Note and each of the
other Loan Documents, Borrower's performance of its obligations hereunder and
under the other Loan Documents and the creation of the security interests and
liens provided for in this Agreement and the other Loan Documents to which it is
a party (i) have been duly authorized by all requisite action on the part of
Borrower, (ii) will not violate any provision of any Legal Requirements, any
order of any court or other Governmental Authority, the

46

--------------------------------------------------------------------------------




Organizational Agreement or any indenture or agreement or other instrument to
which Borrower is a party or by which Borrower is bound, and (iii) will not be
in conflict with, result in a breach of, or constitute (with due notice or lapse
of time or both) a default under, or result in the creation or imposition of any
Lien of any nature whatsoever upon the Mortgaged Property pursuant to, any such
indenture or agreement or material instrument other than the Loan Documents.
Other than those obtained or filed on or prior to the Closing Date, Borrower is
not required to obtain any consent, approval or authorization from, or to file
any declaration or statement with, any Governmental Authority or other agency in
connection with or as a condition to the execution, delivery or performance of
this Agreement, the Note or the other Loan Documents executed and delivered by
Borrower.

        (c)    Enforceability.    This Agreement, the Note and each other Loan
Document executed by Borrower in connection with the Loan (including, without
limitation, any Collateral Security Instrument), is the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, subject to bankruptcy, insolvency, and other limitations on creditors'
rights generally and to equitable principles. This Agreement, the Note and such
other Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower (including the defense of usury), and
Borrower has not asserted any right of rescission, set-off, counterclaim or
defense with respect thereto.

        (d)    Litigation.    There are no actions, suits or proceedings at law
or in equity by or before any Governmental Authority or other agency now pending
and served or, to the best knowledge of Borrower, threatened against Borrower,
Guarantor or any Collateral, which actions, suits or proceedings, if determined
against Borrower, Guarantor or such Collateral, are reasonably likely to result
in a Material Adverse Effect.

        (e)    Agreements.    Borrower is not in default in the performance,
observance or fulfillment of any of the material obligations, covenants or
conditions contained in any agreement or instrument to which it is a party or by
which Borrower or any Collateral is bound which default is reasonably likely to
have a Material Adverse Effect. Neither Borrower nor Guarantor is a party to any
agreement or instrument or subject to any restriction which restricts such
Person's ability to conduct its business in the ordinary course or that is
reasonably likely to have a Material Adverse Effect.

        (f)    No Bankruptcy Filing.    Neither Borrower nor Guarantor is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a material portion of
its assets or property. To the best knowledge of Borrower, no Person is
contemplating the filing of any such petition against Borrower.

        (g)    Solvency.    Giving effect to the transactions contemplated
hereby, the fair market value of Borrower's assets exceeds and will, immediately
following the making of the Loan, exceed Borrower's total liabilities
(including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities). The fair market value of Borrower's assets is and will,
immediately following the making of the Loan, be greater than Borrower's
probable liabilities (including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured). Borrower's assets do
not and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur debts and liabilities (including, without limitation, contingent
liabilities and other commitments) beyond its ability to pay such debts as they
mature (taking into account the timing and amounts to be payable on or in
respect of obligations of Borrower).

        (h)    Other Debt.    Borrower has not borrowed or received other debt
financing whether unsecured or secured by the Mortgaged Property or any part
thereof which is outstanding as of the Closing Date. As of the Closing Date,
Borrower has no Other Borrowings other than trade debt expressly permitted under
Article VIII of this Agreement.

47

--------------------------------------------------------------------------------



        (i)    Full and Accurate Disclosure.    No statement of fact made by or
on behalf of Borrower in this Agreement or in any of the other Loan Documents
contains any untrue statement of material fact or omits to state any material
fact necessary to make statements contained herein or therein not misleading. To
the best knowledge of Borrower, no financial statements or any other document,
certificate or written statement furnished to Lender by Borrower or Guarantor,
or by any third party on behalf of Borrower or Guarantor, for use in connection
with the Loan contains any untrue representation, warranty or statement of a
material fact, and none omits or will omit to state a material fact necessary in
order to make the statements contained herein or therein not misleading. To the
best knowledge of Borrower, there is no fact that has not been disclosed to
Lender that is reasonably likely to result in a Material Adverse Effect.

        (j)    Financial Information.    All financial statements and other data
concerning Borrower, Guarantor and the Mortgaged Property that has been
delivered by or on behalf of Borrower or Guarantor to Lender is true, complete
and correct in all material respects and, except as disclosed on Schedule 4
attached hereto, has been prepared in accordance with GAAP. Since the delivery
of such data, except as otherwise disclosed in writing to Lender, there has been
no change in the financial position of Borrower, Guarantor or the Mortgaged
Property, or in the results of operations of Borrower or Guarantor, which change
results or is reasonably likely to result in a Material Adverse Effect. Neither
Borrower nor Guarantor has incurred any obligation or liability, contingent or
otherwise, not reflected in such financial data, which is likely to have a
Material Adverse Effect upon its business operations or the Mortgaged Property.

        (k)    Investment Company Act; Public Utility Holding Company
Act.    Borrower is not (i) an "investment company" or a company "controlled" by
an "investment company," within the meaning of the Investment Company Act of
1940, as amended, (ii) a "holding company" or a "subsidiary company" of a
"holding company" or an "affiliate" of either a "holding company" or a
"subsidiary company" within the meaning of the Public Utility Holding Company
Act of 1935, as amended, or (iii) subject to any other federal or state law or
regulation which purports to restrict or regulate its ability to borrow money in
accordance with this Agreement.

        (l)    Compliance.    Borrower is in compliance with all applicable
Legal Requirements, except for noncompliance that is not reasonably likely to
have a Material Adverse Effect. Borrower is not in default or violation of any
order, writ, injunction, decree or demand of any Governmental Authority except
for defaults or violations which are not reasonably likely to have a Material
Adverse Effect.

        (m)    Use of Proceeds; Margin Regulations.    Borrower will use the
proceeds of the Loan for the purposes described in Section 2.2. No part of the
proceeds of the Loan will be used for the purpose of purchasing or acquiring any
"margin stock" within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System or for any other purpose which would be inconsistent
with such Regulation U or any other Regulations of such Board of Governors, or
for any purposes prohibited by Legal Requirements.

        (n)    Organizational Chart.    The organizational chart set forth as
Schedule 5 accurately sets forth the direct and indirect ownership structure of
Borrower.

        (o)    No Defaults.    No Default or Event of Default exists under or
with respect to any Loan Document.

        (p)    Plans and Welfare Plans.    The assets of Borrower are not
treated as "plan assets" under regulations currently promulgated under ERISA.
Neither Borrower nor any ERISA Affiliate sponsors, maintains, contributes to or
is required to contribute to any Plan or Multiemployer Plan nor has the Borrower
or any ERISA Affiliate sponsored, maintained, contributed to or been required to
contribute to any Plan or Multiemployer Plan within the past six years. There
are no pending issues or claims before the Internal Revenue Service, the United
States Department of Labor or any court of

48

--------------------------------------------------------------------------------




competent jurisdiction related to any Plan or Welfare Plan. No event has
occurred, and there exists no condition or set of circumstances, in connection
with any Plan or Welfare Plan under which Borrower or, to the best knowledge of
Borrower, any ERISA Affiliate, directly or indirectly (through an
indemnification agreement or otherwise), is reasonably likely to be subject to
any material risk of liability under Section 409 or 502(i) of ERISA or
Section 4975 of the Code. No Welfare Plan provides or will provide benefits,
including, without limitation, death or medical benefits (whether or not
insured) with respect to any current or former employee of Borrower, or, to the
best knowledge of Borrower, any ERISA Affiliate beyond his or her retirement or
other termination of service other than (i) coverage mandated by applicable law,
(ii) death or disability benefits that have been fully provided for by fully
paid up insurance or (iii) severance benefits.

        (q)    Additional Borrower UCC Information.    Borrower's organizational
identification number is: 84-1429521 and the full legal name of Borrower is as
set forth on the signature pages hereof and Borrower has not done in the last
five (5) years, and does not do, business under any other name (including any
trade-name or fictitious business name).

        (r)    Not Foreign Person.    Borrower is not a "foreign person" within
the meaning of § 1445(f)(3) of the Code.

        (s)    Labor Matters.    Borrower is not a party to any collective
bargaining agreements.

        (t)    Pre-Closing Date Activities.    Borrower has not conducted any
business or other activity on or prior to the Closing Date, other than in
connection with the acquisition, management and ownership of the Mortgaged
Property and the Owned Property.

        (u)    No Bankruptcies or Criminal Proceedings Involving Borrower or
Related Parties.    No bankruptcy, insolvency, reorganization or comparable
proceedings have ever been instituted by or against Borrower, any Affiliate of
Borrower, any Guarantor or any individual or entity owning, with his, her or its
family members, 20% or more of the direct, or indirect beneficial ownership
interests in Borrower (each such Guarantor, individual, or entity being herein
referred to as a "Principal"), and no such proceeding is now pending or
contemplated. None of Borrower, any Principal, or to Borrower's knowledge, any
other individual or entity directly or indirectly owning or controlling, or the
family members of which own or control, any direct or indirect beneficial
ownership interest in Borrower or in the Manager or asset manager for the
Mortgaged Property, have been charged, indicted or convicted, or are currently
under the threat of charge, indictment or conviction, for any felony or crime
punishable by imprisonment.

        (v)    No Prohibited Persons.    Neither Borrower, Member, Guarantor nor
any of their respective officers, directors, shareholders, partners, members or
Affiliates (including the indirect holders of equity interests in Borrower) is
or will be an entity or person: (i) that is listed in the Annex to, or is
otherwise subject to the provisions of Executive Order 13224 issued on
September 24, 2001 ("EO13224"); (ii) whose name appears on the United States
Treasury Department's Office of Foreign Assets Control ("OFAC") most current
list of "Specifically Designated National and Blocked Persons" (which list may
be published from time to time in various mediums including, but not limited to,
the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf)(the "OFAC List");
(iii) who commits, threatens to commit or supports "terrorism", as that term is
defined in EO 13224; or (iv) who is otherwise affiliated with any entity or
person listed above (any and all parties or persons described in clauses
(i) through (iv) above are herein referred to as a "Prohibited Person"). To the
best knowledge of the Borrower, no tenant at the Property currently is
identified on the OFAC List or otherwise qualifies as a Prohibited Person and no
tenant at the Property is owned by or an Affiliate of a Prohibited Person.
Borrower and Manager have implemented and will continue to follow procedures to
ensure that no tenant at the Property is a Prohibited Person or owned by or an
Affiliate of a Prohibited Person.

49

--------------------------------------------------------------------------------




        Section 4.2.    Representations and Warranties as to the Mortgaged
Property.    Borrower hereby represents and warrants to Lender that, as to each
Mortgaged Property and the Mortgages, as of each Advance Date:

        (a)    Title to the Mortgaged Property.    Borrower owns good,
marketable and insurable fee simple title to each Mortgaged Property (other than
Personalty), free and clear of all Liens, other than the Permitted Encumbrances.
Borrower owns the Personalty free and clear of any and all Liens, other than
Permitted Encumbrances. There are no outstanding options to purchase or rights
of first refusal or restrictions on transferability affecting any Mortgaged
Property or any portion thereof or interest therein.

        (b)    Utilities and Public Access.    Except as set forth on
Schedule 10, (i) each Mortgaged Property has adequate rights of access to public
ways and is served by public water, electric, sewer, sanitary sewer and storm
drain facilities; (ii) all public utilities necessary to the continued use and
enjoyment of each Mortgaged Property as presently used and enjoyed are located
in the public right-of-way abutting the premises, and all such utilities are
connected so as to serve each Mortgaged Property without passing over other
property except for land or easement areas of or available to the utility
company providing such utility service; and (iii) all roads necessary for the
full utilization of each Mortgaged Property for its current purpose have been
completed and dedicated to public use and accepted by all Governmental
Authorities or are the subject of access easements for the benefit of each
Mortgaged Property.

        (c)    Condemnation.    No Taking has been commenced or, to the best of
Borrower's knowledge, is contemplated with respect to all or any portion of any
Mortgaged Property or for the relocation of roadways providing access to any
Mortgaged Property.

        (d)    Compliance.    Each Mortgaged Property and the current use
thereof is in compliance with all applicable Legal Requirements (including,
without limitation, building, parking, subdivision, land use, health, fire,
safety and zoning ordinances and codes) and all applicable Insurance
Requirements, except for noncompliance which cannot reasonably be expected to
result in a Material Adverse Effect. Each Mortgaged Property is zoned for its
current use, which zoning designation is unconditional, in full force and
effect, and is beyond all applicable appeal periods. In the event that all or
any part of the Improvements located on any Mortgaged Property are destroyed or
damaged, said Improvements can be legally reconstructed to their condition prior
to such damage or destruction, and thereafter exist for the same use without
violating any zoning or other ordinances applicable thereto and without the
necessity of obtaining any variances or special permits, other than customary
demolition, building and other construction related permits. No legal
proceedings are pending or, to the knowledge of Borrower, threatened with
respect to the zoning of the Mortgaged Property. Neither the zoning nor any
other right to construct, use or operate the Mortgaged Property is in any way
dependent upon or related to any real estate other than the Mortgaged Property.
No tract map, parcel map, condominium plan, condominium declaration, or plat of
subdivision will be recorded by Borrower with respect to the Mortgaged Property
without Lender's prior written consent.

        (e)    Environmental Compliance.    Except for matters set forth in the
Environmental Reports delivered to Lender in connection with the Loan (true,
correct and complete copies of which have been provided to Lender by Borrower):

          (i)  Borrower and each Mortgaged Property is in full compliance with
all applicable Environmental Laws (which compliance includes, but is not limited
to, the possession by Borrower or the Manager of all environmental, health and
safety permits, licenses and other governmental authorizations required in
connection with the ownership and operation of the Mortgaged Property under all
Environmental Laws), except for noncompliance which cannot reasonably be
expected to result in a Material Adverse Effect.

50

--------------------------------------------------------------------------------



         (ii)  There is no material Environmental Claim pending or, to the
actual knowledge of Borrower, threatened, and no penalties arising under
Environmental Laws have been assessed against Borrower, the Manager or any
Mortgaged Property, or, to the actual knowledge of Borrower, against any Person
whose liability for any Environmental Claim Borrower or the Manager has or may
have retained or assumed either contractually or by operation of law, and no
material investigation or review is pending or, to the actual knowledge of
Borrower, threatened by any Governmental Authority, citizens group, employee or
other Person with respect to any alleged failure by Borrower or the Manager or
any Mortgaged Property to have any environmental, health or safety permit,
license or other authorization required under, or to otherwise comply with, any
Environmental Law or with respect to any alleged liability of Borrower or the
Manager for any Use or Release of any Hazardous Substances.

        (iii)  There are no present and, to the best knowledge of the Borrower,
there have been no past material Releases of any Hazardous Substances that are
reasonably likely to form the basis of any Environmental Claim against Borrower,
the Manager, any Mortgaged Property or against any Person whose liability for
any Environmental Claim Borrower or the Manager has or may have retained or
assumed either contractually or by operation of law (other than Hazardous
Substances being used in amounts that are customary for properties such as the
Mortgaged Property and for purposes that are typical for properties such as the
Mortgaged Property and in all cases are utilized in compliance with
Environmental Law in all material respects).

        (iv)  Without limiting the generality of the foregoing, to the best
knowledge of the Borrower, there is not present at, on, in or under any
Mortgaged Property, any Hazardous Substances (including, without limitation,
PCB-containing equipment, asbestos or asbestos containing materials, underground
storage tanks or surface impoundments for Hazardous Substances, lead in drinking
water or lead based paint) (other than Hazardous Substances being used in
amounts that are customary for properties such as the Mortgaged Property and for
purposes that are typical for properties such as the Mortgaged Property and in
all cases are utilized in compliance with Environmental Law in all material
respects) or any fungus, mold, mildew or biological agent the presence of which
is reasonably likely to materially adversely affect the value or utility of such
Mortgaged Property.

         (v)  No liens are presently recorded with the appropriate land records
under or pursuant to any Environmental Law with respect to the Mortgaged
Property and no Governmental Authority has been taking or, to the actual
knowledge of Borrower, is in the process of taking any action that could subject
the Mortgaged Property to Liens under any Environmental Law.

        (vi)  There have been no environmental investigations, studies, audits,
reviews or other analyses conducted by or that are in the possession of Borrower
in relation to any Mortgaged Property which have not been made available to
Lender.

        (f)    Mortgage and Other Liens.    Each Mortgage creates a valid and
enforceable first priority Lien on the applicable Mortgaged Property described
therein, as security for the repayment of the Indebtedness, subject only to the
Permitted Encumbrances applicable to such Mortgaged Property. This Agreement
creates a valid and enforceable first priority Lien on all Account Collateral.
Each Collateral Security Instrument establishes and creates a valid, subsisting
and enforceable Lien on and a security interest in, or claim to, the rights and
property described therein. All property covered by any Collateral Security
Instrument in which a security interest can be perfected by the filing of a
financing statement is subject to a UCC financing statement filed and/or
recorded, as appropriate (or irrevocably delivered to an agent for such
recordation or filing) in all places necessary to perfect a valid first priority
Lien with respect to the rights and property that are the subject of such
Collateral Security Instrument to the extent governed by the UCC.

51

--------------------------------------------------------------------------------



        (g)    Assessments.    There are no pending or, to the best knowledge of
Borrower, proposed special or other assessments for public improvements or
otherwise affecting any Mortgaged Property, nor are there any contemplated
improvements to any Mortgaged Property that may result in such special or other
assessments.

        (h)    No Joint Assessment; Separate Lots.    Borrower has not suffered,
permitted or initiated the joint assessment of the Mortgaged Property (i) with
any other real property constituting a separate tax lot, and (ii) with any
portion of the Mortgaged Property which may be deemed to constitute personal
property, or any other procedure whereby the lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
the Mortgaged Property as a single lien. The Mortgaged Property is comprised of
one or more parcels, each of which constitutes a separate tax lot and none of
which constitutes a portion of any other tax lot.

        (i)    No Prior Assignment.    Lender is the collateral assignee of
Borrower's interest under the Leases. There are no prior assignments of the
Leases or any portion of the Rent due and payable or to become due and payable
which are presently outstanding.

        (j)    Permits; Certificate of Occupancy.    Borrower has obtained all
Permits necessary to the use and operation of each Mortgaged Property, except
where the failure to obtain such Permits is not reasonably likely to result in a
Material Adverse Effect. The use being made of each Mortgaged Property is in
conformity with the certificate of occupancy and/or such Permits for such
Mortgaged Property and any other restrictions, covenants or conditions affecting
such Mortgaged Property, except for nonconformity which is not reasonably likely
to result in a Material Adverse Effect.

        (k)    Flood Zone.    Except as shown on the Survey, no Mortgaged
Property or any portion thereof is located in a flood hazard area as defined by
the Federal Insurance Administration.

        (l)    Physical Condition.    Except as set forth in the Property
Condition Assessment, to the best knowledge of Borrower, each Mortgaged Property
is free of structural defects and all Improvements, including the building
systems contained therein are in good working order subject to ordinary wear and
tear.

        (m)    Security Deposits.    Borrower and the Manager are in compliance
in all material respects with all Legal Requirements relating to all security
deposits with respect to each Mortgaged Property.

        (n)    Intellectual Property.    All material Intellectual Property that
Borrower owns or has pending, or under which it is licensed, are in good
standing and uncontested. There is no right under any Intellectual Property
necessary to the business of Borrower as presently conducted or as Borrower
contemplates conducting its business. Borrower has not infringed, is not
infringing, and has not received notice of infringement with respect to asserted
Intellectual Property of others. There is no infringement by others of material
Intellectual Property of Borrower.

        (o)    No Encroachments.    Except as shown on the Survey, to the best
knowledge of Borrower, (i) all of the Improvements which were included in
determining the appraised value of each Mortgaged Property lie wholly within the
boundaries and building restriction lines of each Mortgaged Property, (ii) no
improvements on adjoining properties encroach upon any Mortgaged Property,
(iii) no Improvements encroach upon any easements or other encumbrances
affecting the Mortgaged Property, and (iv) all of the Improvements comply with
all material requirements of any applicable zoning and subdivision laws and
ordinances.

        (p)    Management Agreement.    The Management Agreement is in full
force and effect. There is no default, breach or violation existing thereunder
by Borrower or, to the best knowledge of Borrower, any other party thereto and
no event (other than payments due but not yet delinquent) which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach or violation by Borrower or, to the best
knowledge of Borrower, any other party

52

--------------------------------------------------------------------------------




thereunder or entitle Borrower or, to the best knowledge of Borrower, any other
party thereto to terminate any such agreement.

        (q)    Leases.    No Mortgaged Property is subject to any Leases other
than the Leases described in the rent rolls delivered to Lender in connection
with the making of the Advance. No person has any possessory interest in any
Mortgaged Property or right to occupy the same except under and pursuant to the
provisions of the Leases. The current Leases are in full force and effect and,
except as set forth on the rent rolls delivered to Lender in connection with the
making of the Advance, there are no monetary or other material defaults
thereunder by either party and no conditions which with the passage of time
and/or notice would constitute monetary or other material defaults thereunder.
Except as disclosed to Lender in connection with the making of an Advance, no
portion of the Mortgaged Property is leased to or occupied by any Affiliate of
Borrower. Except as disclosed to Lender in connection with the making of an
Advance, all Leases at each Mortgaged Property consist solely of Leases of
Homesites and related common areas, and not of other portions of the Mortgaged
Property. Except as disclosed to Lender in connection with the making of an
Advance on an Owned Property, Borrower does not own any manufactured homes or
mobile homes, whether or not located at the Mortgaged Property. No material
termination payments or fees are due in the event Borrower cancels or terminates
any commercial Leases to which it is a party.

        Section 4.3.    Survival of Representations.    Borrower agrees that
(i) all of the representations and warranties of Borrower set forth in
Section 4.1 and 4.2 and in the other Loan Documents delivered on the Closing
Date are made as of each Advance Date, and (ii) all representations and
warranties made by Borrower shall survive the delivery of the Note and making of
the Loan and continue for so long as any amount remains owing to Lender under
this Agreement, the Note or any of the other Loan Documents; provided, however,
that the representations set forth in Section 4.2(e) shall survive for five
(5) years following repayment of the Indebtedness. All representations,
warranties, covenants and agreements made in this Agreement or in the other Loan
Documents shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on Lender's behalf.

ARTICLE V.
AFFIRMATIVE COVENANTS

        Section 5.1.    Affirmative Covenants.    Borrower covenants and agrees
that, from the date hereof and until payment in full of the Indebtedness:

        (a)    Existence; Compliance with Legal Requirements:
Insurance.    Borrower shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its existence as a limited
liability company, and any rights, licenses, Permits and franchises necessary
for the conduct of its business and will comply with all Legal Requirements and
Insurance Requirements applicable to it and to each Mortgaged Property in all
material respects. Borrower shall at all times maintain, preserve and protect
all franchises and trade names and preserve all the remainder of its property
necessary for the continued conduct of its business and keep the Mortgaged
Property in good repair, working order and condition, except for reasonable wear
and use (and except for casualty losses as to which other provisions hereof
shall govern), and from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements thereto.

        (b)    Basic Carrying Costs and Other Claims; Contest.    

          (i)  Subject to Borrower's contest rights set forth in
Section 5.1(b)(ii) below, Borrower will pay when due (A) all Basic Carrying
Costs with respect to Borrower and the Mortgaged Property; (B) all claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of the Mortgaged Property or its other properties or assets (hereinafter
referred to as the "Lien Claims"); and

53

--------------------------------------------------------------------------------



(C) all federal, state and local income taxes, sales taxes, excise taxes and all
other taxes and assessments of Borrower on its business, income or assets; in
each instance before any penalty or fine is incurred with respect thereto.
Borrower's obligation to pay Basic Carrying Costs pursuant to this Agreement
shall include, to the extent permitted by applicable law, Impositions resulting
from future changes in law which impose upon Lender an obligation to pay any
property taxes on the Mortgaged Property or other Impositions.

         (ii)  Borrower shall not be required to pay, discharge or remove any
Imposition or Lien Claim so long as Borrower contests in good faith such
Imposition or Lien Claim or the validity, applicability or amount thereof by an
appropriate legal proceeding which operates to prevent the collection of such
amounts and the sale of the applicable Mortgaged Property or any portion
thereof, so long as:

        (A)  the Indebtedness shall not have been accelerated, if an Event of
Default shall have occurred and be continuing;

        (B)  prior to the date on which such Imposition or Lien Claim would
otherwise have become delinquent, Borrower shall have given Lender prior written
notice of its intent to contest said Imposition or Lien Claim and deposited with
Lender (or with a court of competent jurisdiction or other appropriate body
approved by Lender) such additional amounts as are necessary to keep on deposit
at all times, an amount equal to at least one hundred twenty five percent (125%)
(or such higher amount as may be required by applicable law) of the total of
(x) the balance of such Imposition or Lien Claim then remaining unpaid, and
(y) all interest, penalties, costs and charges accrued or accumulated thereon,
together with such other security as may be required in the proceeding, or as
may be required by Lender, to insure the payment of any such Imposition or Lien
Claim and all interest and penalties thereon; provided, that notwithstanding the
foregoing, with respect to Impositions or Lien Claims in an amount not in excess
of $100,000, Borrower shall not be required to deposit such amounts with the
Lender, so long as Borrower demonstrates to the reasonable satisfaction of the
Lender that Borrower has otherwise reserved such funds or such funds are
otherwise available to the Borrower;

        (C)  no risk of sale, forfeiture or loss of any interest in the
Mortgaged Property or any part thereof arises, in Lender's judgment, during the
pendency of such contest;

        (D)  such contest does not, in Lender's determination, have a Material
Adverse Effect;

        (E)  such contest is based on bona fide, material, and reasonable claims
or defenses;

        (F)  such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable statutes, laws and ordinances;
and

        (G)  Borrower shall have obtained such endorsements to the Title
Insurance Policy with respect to such Imposition or Lien Claim as Lender may
require (or escrowed with a title insurance company funds sufficient to obtain
such endorsements pursuant to escrow arrangements reasonably satisfactory to
Lender).

Any such contest shall be prosecuted with due diligence, and Borrower shall
promptly pay the amount of such Imposition or Lien Claim as finally determined,
together with all interest and penalties payable in connection therewith. Lender
shall have full power and authority, but no obligation, to apply any amount
deposited with Lender under this subsection to the payment of any unpaid
Imposition or Lien Claim to prevent the sale or forfeiture of the Mortgaged
Property for non-payment thereof, if Lender reasonably believes that such sale
or forfeiture is threatened.

54

--------------------------------------------------------------------------------



Any surplus retained by Lender after payment of the Imposition or Lien Claim for
which a deposit was made shall be promptly repaid to Borrower unless an Event of
Default shall have occurred, in which case said surplus may be retained by
Lender to be applied as Lender, in its sole and absolute discretion, may elect.

        (c)    Litigation.    Borrower shall give prompt written notice to
Lender of any material litigation or governmental proceedings pending or
threatened (in writing) against Borrower, or the Mortgaged Property, other than
personal injury litigation which is covered by insurance, eviction matters with
respect to tenants or occupants (in which no counterclaims for material damages
or liabilities are made against Borrower), and matters related to enforcement of
building or zoning codes (as long as the Mortgaged Property is in material
compliance with such building and zoning codes).

        (d)    Environmental Remediation.    

          (i)  If any investigation, site monitoring, cleanup, removal,
restoration or other remedial work of any kind or nature is required pursuant to
an order or directive of any Governmental Authority or under any applicable
Environmental Law, because of or in connection with the current or future
presence, suspected presence, Release or suspected Release of a Hazardous
Substance on, under or from any Mortgaged Property or any portion thereof
(collectively, the "Remedial Work"), Borrower shall promptly commence and
diligently prosecute to completion all such Remedial Work, and shall conduct
such Remedial Work in accordance with the National Contingency Plan promulgated
under the Comprehensive Environmental Response, Compensation and Liability Act,
42 U.S.C. § 9601 et seq. ("CERCLA"), if applicable, and in accordance with other
applicable Environmental Laws. In all events, such Remedial Work shall be
commenced within such period of time as required under any applicable
Environmental Law. If any fungus, mold, mildew or other biological agent is
present at any Mortgaged Property in a manner or at a level that is reasonably
likely to materially adversely affect the value or utility of such Mortgaged
Property or that poses a significant health risk, the Borrower shall promptly
commence and diligently prosecute to completion the remediation of such
condition to the reasonable satisfaction of the Lender or its servicer.

         (ii)  If requested by Lender, all Remedial Work under clause (i) above
shall be performed by contractors, and, if the work is reasonably anticipated to
cost in excess of $75,000, under the supervision of a consulting Engineer, each
approved in advance by Lender which approval shall not be unreasonably withheld
or delayed. Borrower shall pay all costs and expenses reasonably incurred in
connection with such Remedial Work. If Borrower does not timely commence and
diligently prosecute to completion the Remedial Work, Lender may (but shall not
be obligated to), upon 10 days prior written notice to Borrower of its intention
to do so, cause such Remedial Work to be performed. Borrower shall pay or
reimburse Lender on demand for all expenses (including reasonable attorneys'
fees and disbursements, but excluding internal overhead, administrative and
similar costs of Lender) reasonably relating to or incurred by Lender in
connection with monitoring, reviewing or performing any Remedial Work in
accordance herewith.

        (iii)  Borrower shall not commence any Remedial Work under clause (i)
above, nor enter into any settlement agreement, consent decree or other
compromise relating to any Hazardous Substances or Environmental Laws without
providing notice to Lender as provided in Section 5.1(f). Notwithstanding the
foregoing, if the presence or threatened presence of Hazardous Substances on,
under, about or emanating from the Mortgaged Property poses an immediate threat
to the health, safety or welfare of any Person or the environment, or is of such
a nature that an immediate response is necessary or required under applicable
Environmental Law, Borrower may complete all necessary Remedial Work. In such
events, Borrower shall notify Lender as soon as practicable and, in any event,
within three (3) Business Days, of any action taken.

55

--------------------------------------------------------------------------------






        (iv)  In the event the Environmental Report recommends the development
of an operation and maintenance program for any recognized environmental
condition at a Mortgaged Property (including, without limitation, underground
storage tanks asbestos and asbestos containing materials, lead-based paints and
lead in water supplies) ("O & M Program"), Borrower shall develop an O & M
Program, as approved by Lender, in Lender's sole discretion, and shall, during
the term of the Loan, including any extension or renewal thereof, comply in all
respects with the terms and conditions of the O & M Program.

        (e)    Environmental Matters: Inspection.    

          (i)  Borrower shall not knowingly permit any Hazardous Substances to
be present on or under or to emanate from the Mortgaged Property, or migrate
from adjoining property onto or into the Mortgaged Property, except under
conditions permitted by applicable Environmental Laws and, in the event that
such Hazardous Substances are present on, under or emanate from the Mortgaged
Property, or migrate onto or into the Mortgaged Property, Borrower shall cause
the removal or remediation of such Hazardous Substances, in accordance with this
Agreement and as required by Environmental Laws (including, where applicable,
the National Contingency Plan promulgated pursuant to the CERCLA), either on its
own behalf or by causing a tenant or other party legally responsible therefor to
perform such removal and remediation. Borrower shall use commercially reasonable
efforts to prevent, and to seek the remediation of, any migration of Hazardous
Substances onto or into the Mortgaged Property from any adjoining property.

         (ii)  Upon reasonable prior written notice, Lender shall have the
right, except as otherwise provided under Leases, at all reasonable times during
normal business hours to enter upon and inspect environmental conditions with
respect to all or any portion of any Mortgaged Property, provided that such
inspections shall not unreasonably interfere with the operation or the tenants,
residents or occupants of any Mortgaged Property. If Lender has reasonable
grounds to suspect that Remedial Work may be required, Lender shall notify
Borrower and, thereafter, may select a consulting Engineer to conduct and
prepare reports of such inspections (with notice to Borrower prior to the
commencement of such inspection). Borrower shall be given a reasonable
opportunity to review any reports, data and other documents or materials
reviewed or prepared by the Engineer, and to submit comments and suggested
revisions or rebuttals to same. The inspection rights granted to Lender in this
Section 5.1(e) shall be in addition to, and not in limitation of, any other
inspection rights granted to Lender in this Agreement, and shall expressly
include the right (if Lender reasonably suspects that Remedial Work may be
required) to conduct soil borings, establish ground water monitoring wells and
conduct other customary environmental tests, assessments and audits.

        (iii)  Borrower agrees to bear and shall pay or reimburse Lender on
demand for all sums advanced and reasonable expenses incurred (including
reasonable attorneys' fees and disbursements, but excluding internal overhead,
administrative and similar costs of Lender) reasonably relating to, or incurred
by Lender in connection with, the inspections and reports described in this
Section 5.1(e) (to the extent such inspections and reports relate to any
Mortgaged Property) in the following situations:

        (x)   If Lender has reasonable grounds to believe, at the time any such
inspection is ordered, that there exists an occurrence or condition that could
lead to a material Environmental Claim with respect to such Mortgaged Property;

        (y)   If any such inspection reveals an occurrence or condition that is
reasonably likely to lead to a material Environmental Claim with respect to such
Mortgaged Property; or

        (z)   If an Event of Default with respect to such Mortgaged Property
exists at the time any such inspection is ordered, and such Event of Default
relates to any representation,

56

--------------------------------------------------------------------------------






covenant or other obligation pertaining to Hazardous Substances, Environmental
Laws or any other environmental matter.

        (f)    Environmental Notices.    Borrower shall promptly provide notice
to Lender of:

          (i)  a material Environmental Claim asserted by any Governmental
Authority with respect to any Hazardous Substance on, in, under or emanating
from any Mortgaged Property;

         (ii)  any proceeding, investigation or inquiry commenced or threatened
in writing by any Governmental Authority, against Borrower, any Affiliate of
Borrower or with respect to any Mortgaged Property concerning the presence,
suspected presence, Release or threatened Release of Hazardous Substances from
or onto, in or under any property not owned by Borrower (including, without
limitation, proceedings under the CERCLA;

        (iii)  a material Environmental Claims asserted or threatened against
Borrower, against any other party occupying any Mortgaged Property or any
portion thereof which become known to Borrower or against any Mortgaged
Property;

        (iv)  the discovery by Borrower of a material occurrence or condition
giving rise to an obligation of the Borrower to the Lender hereunder on any
Mortgaged Property or on any real property adjoining or in the vicinity of any
Mortgaged Property;

         (v)  the commencement or completion of any Remedial Work; and

        (vi)  any of the foregoing clauses (i) – (v) as to which a tenant
notifies Borrower under a Lease with respect to such tenant.

        (g)    Copies of Notices.    Borrower shall transmit to Lender copies of
any citations, orders, notices or other written communications received from any
Person and any notices, reports or other written communications submitted to any
Governmental Authority with respect to the matters described in Section 5.1(f).

        (h)    Environmental Claims.    Lender may join and participate in, as a
party if Lender so determines, any legal or administrative proceeding or action
concerning the Mortgaged Property or any portion thereof under any Environmental
Law, if, in Lender's reasonable judgment, the interests of Lender shall not be
adequately protected by Borrower; provided, however, that Lender shall not
participate in day-to-day decision making with respect to environmental
compliance. Borrower shall pay or reimburse Lender on demand for all reasonable
sums advanced and reasonable expenses incurred (including reasonable attorneys'
fees and disbursements, but excluding internal overhead, administrative and
similar costs of Lender) by Lender in connection with any such action or
proceeding.

        (i)    Environmental Indemnification.    Borrower shall indemnify,
reimburse, defend, and hold harmless Lender, and each of its respective parents,
subsidiaries, Affiliates, shareholders, directors, officers, employees,
representatives, agents, successors, assigns and attorneys (collectively, the
"Indemnified Parties") for, from, and against all demands, claims, actions or
causes of action, assessments, losses, damages, liabilities, costs and expenses
(including, without limitation, interest, penalties, reasonable attorneys' fees,
disbursements and expenses, and reasonable consultants' fees, disbursements and
expenses (but excluding internal overhead, administrative, lost opportunity and
similar costs of Lender)), asserted against, resulting to, imposed on, or
incurred by any Indemnified Party, directly or indirectly, in connection with
any of the following (except to the extent same are directly and solely caused
by the gross negligence or willful misconduct of any Indemnified Party):

          (i)  events, circumstances, or conditions which form the reasonable
basis for an Environmental Claim;

         (ii)  any pollution or threat to human health or the environment that
is related in any way to Borrower's or any previous owner's or operator's
management, use, control, ownership or

57

--------------------------------------------------------------------------------






operation of any Mortgaged Property (including, without limitation, all on-site
and off-site activities involving Hazardous Substances), and whether occurring,
existing or arising prior to or from and after the date hereof, and whether or
not the pollution or threat to human health or the environment is described in
the Environmental Reports;

        (iii)  any Environmental Claim against any Person whose liability for
such Environmental Claim Borrower has or may have assumed or retained either
contractually or by operation of law; or

        (iv)  the breach of any representation, warranty or covenant set forth
in Section 4.2(e) and Sections 5.1(d) through 5.1(i) , inclusive.

        The provisions of and undertakings and indemnification set forth in this
Section 5.1(i) shall survive the satisfaction and payment of the Indebtedness
and termination of this Agreement.

        (j)    General Indemnity.    

          (i)  Borrower shall, at its sole cost and expense, protect, defend,
indemnify, release and hold harmless the Indemnified Parties for, from and
against any and all claims, suits, liabilities (including, without limitation,
strict liabilities), administrative and judicial actions and proceedings,
obligations, debts, damages, losses, costs, expenses, fines, penalties, charges,
fees, expenses, judgments, awards, amounts paid in settlement, and litigation
costs, of whatever kind or nature and whether or not incurred in connection with
any judicial or administrative proceedings (including, but not limited to,
reasonable attorneys' fees and other reasonable costs of defense) (the "Losses")
imposed upon or incurred by or asserted against any Indemnified Parties (except
as to any Indemnified Party to the extent same are directly and solely caused by
the gross negligence or willful misconduct of such Indemnified Party) and
directly or indirectly arising out of or in any way relating to any one or more
of the following:

        (A)  ownership of the Note or any of the other Loan Documents or
otherwise related to the Mortgaged Property or any interest therein or receipt
of any Rents or Accounts;

        (B)  any untrue statement of any material fact contained in any
information concerning Borrower, the Mortgaged Property or the Loan or the
omission to state therein a material fact required to be stated in such
information or necessary in order to make the statements in such information or
in light of the circumstances under which they were made not misleading;

        (C)  any and all lawful action that may be taken and is taken by the
Lender in connection with the enforcement of the provisions of this Agreement,
the Note or any of the other Loan Documents, whether or not suit is filed in
connection with same, or in connection with Borrower or any Affiliate of
Borrower becoming a party to a voluntary or involuntary federal or state
bankruptcy, insolvency or similar proceeding;

        (D)  any accident, injury to or death of persons or loss of or damage to
property occurring in, on or about any Mortgaged Property or any part thereof or
on the adjoining sidewalks, curbs, adjacent property or adjacent parking areas,
streets or ways;

        (E)  any use, nonuse or condition in, on or about the Mortgaged Property
or any part thereof or on the adjoining sidewalks, curbs, adjacent property or
adjacent parking areas, streets or ways;

        (F)  any failure on the part of Borrower to perform or be in compliance
with any of the terms of this Agreement or any of the other Loan Documents;

        (G)  performance of any labor or services or the furnishing of any
materials or other property in respect of the Mortgaged Property or any part
thereof pursuant to provisions of this Agreement;

58

--------------------------------------------------------------------------------






        (H)  the failure of Borrower to file timely with the Internal Revenue
Service an accurate Form 1099-B, Statement for Recipients of Proceeds from Real
Estate, Broker and Barter Exchange Transactions, which may be required in
connection with this Agreement;

        (I)   any failure of the Mortgaged Property to be in compliance with any
Legal Requirement;

        (J)   the enforcement by any Indemnified Party of the provisions of this
Section 5.1(j); and

        (K)  any and all claims and demands whatsoever which may be asserted
against Lender by reason of any alleged obligations or undertakings on its part
to perform or discharge any of the terms, covenants, or agreements contained in
any Lease.

Any amounts payable to an Indemnified Party by reason of the application of this
Section 5.1(j)(i) shall become due and payable ten (10) days after written
demand and shall bear interest at the Default Rate from the tenth (10th) day
after demand until paid.

         (ii)  Borrower shall, at its sole cost and expense, protect, defend,
indemnify, release and hold harmless the Indemnified Parties from and against
any and all Losses imposed upon or incurred by or asserted against any of the
Indemnified Parties and directly or indirectly arising out of or in any way
relating to any tax on the making and/or recording of this Agreement, the Note
or any of the other Loan Documents.

        (iii)  Borrower shall, at its sole cost and expense, protect, defend,
indemnify, release and hold harmless the Indemnified Parties from and against
any and all Losses (including, without limitation, reasonable attorneys' fees
and costs) that the Indemnified Parties may incur, directly or indirectly, as a
result of a default under Borrower's covenants with respect to ERISA and
employee benefits plans contained herein, including, without limitation, any
costs or expenses incurred in the investigation, defense, and settlement of
Losses incurred in correcting any prohibited transaction or in the sale of a
prohibited loan, and in obtaining any individual prohibited transaction
exemption under ERISA that may be required, in the Lender's reasonable
discretion).

        (iv)  Promptly after receipt by an Indemnified Party under this
Section 5.1(j) of notice of the making of any claim or the commencement of any
action, such Indemnified Party shall, if a claim in respect thereof is to be
made by such Indemnified Party against Borrower under this Section 5.1(j),
notify Borrower in writing, but the omission so to notify Borrower will not
relieve Borrower from any liability which it may have to any Indemnified Party
under this Section 5.1(j) or otherwise. In case any such claim is made or action
is brought against any Indemnified Party and such Indemnified Party seeks or
intends to seek indemnity from Borrower, Borrower will be entitled to
participate in, and, to the extent that it may wish, to assume the defense
thereof with counsel reasonably satisfactory to the Indemnified Party; and, upon
receipt of notice from Borrower to such Indemnified Party of its election so to
assume the defense of such claim or action and only upon approval by the
Indemnified Party of such counsel (such approval not to be unreasonably withheld
or delayed), Borrower will not be liable to such Indemnified Party under this
Section 5.1(j) for any legal or other expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof. Notwithstanding the
preceding sentence, each Indemnified Party will be entitled to employ counsel
separate from such counsel for Borrower and from any other party in such action
if such Indemnified Party reasonably determines that a conflict of interest
exists which makes representation by counsel chosen by Borrower not advisable.
In such event, Borrower shall pay the reasonable fees and disbursements of such
separate counsel. Borrower shall not, without the prior written consent of an
Indemnified Party, which consent shall not be unreasonably withheld or delayed,
settle or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of

59

--------------------------------------------------------------------------------






which indemnification may be sought hereunder (whether or not such Indemnified
Party is an actual or potential party to such claim or action) unless such
settlement, compromise or consent includes an unconditional release of each
Indemnified Party from all liability arising out of such claim, action, suit or
proceeding. Each Indemnified Party shall not enter into a settlement of or
consent to the entry of any judgment with respect to any action, claim, suit or
proceeding as to which an Indemnified Party would be entitled to indemnification
hereunder without the prior written consent of Borrower, which consent shall not
be unreasonably withheld or delayed.

The provisions of and undertakings and indemnification set forth in this
Section 5.1(j) shall survive the satisfaction and payment of the Indebtedness
and termination of this Agreement.

        (k)    Access to Mortgaged Property.    Borrower shall permit agents,
representatives and employees of Lender to inspect each Mortgaged Property or
any part thereof at such reasonable times as may be requested by Lender upon
reasonable advance written notice (except during an Event of Default), subject,
however, to the rights of Borrower and of the tenants of the Mortgaged Property.

        (l)    Notice of Default.    Borrower shall promptly advise Lender in
writing of any change in Borrower's condition, financial or otherwise, that is
reasonably likely to have a Material Adverse Effect, or of the occurrence of any
Default or Event of Default.

        (m)    Cooperate in Legal Proceedings.    Except with respect to any
claim by Borrower, the Member or the Guarantor against Lender, Borrower shall
reasonably cooperate with Lender with respect to any proceedings before any
Governmental Authority that are reasonably likely to in any way materially
affect the rights of Lender hereunder or any rights obtained by Lender under any
of the Loan Documents and, in connection therewith, shall not prohibit Lender,
at its election, from participating in any such proceedings.

        (n)    Perform Loan Documents.    Borrower shall observe, perform and
satisfy all the terms, provisions, covenants and conditions required to be
observed, performed or satisfied by it, and shall pay when due all costs, fees
and expenses required to be paid by it, under the Loan Documents.

        (o)    Insurance Benefits.    Borrower shall reasonably cooperate with
Lender in obtaining for Lender the benefits of any Insurance Proceeds lawfully
or equitably payable to Borrower or Lender in connection with any Mortgaged
Property. Lender shall be reimbursed for any expenses reasonably incurred in
connection therewith (including reasonable attorneys' fees and disbursements,
but excluding internal overhead, administrative and similar costs of Lender) out
of such Insurance Proceeds, all as more specifically provided in this Agreement.

        (p)    Further Assurances.    Borrower shall, at Borrower's sole cost
and expense:

          (i)  upon Lender's reasonable request therefor given from time to
time, pay for (a) reports of UCC, tax lien, judgment and litigation searches
with respect to Borrower, and (b) searches of title to the Mortgaged Property,
each such search to be conducted by search firms designated by Lender in each of
the locations designated by Lender;

         (ii)  furnish to Lender all instruments, documents, certificates, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished pursuant to the
terms of the Loan Documents;

        (iii)  execute and deliver to Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary,
to evidence, preserve and/or protect the Collateral at any time securing or
intended to secure the Note, as Lender may reasonably require (including,
without limitation, tenant estoppel certificates, an amended or replacement
Mortgages, UCC financing statements or Collateral Security Instruments); and

60

--------------------------------------------------------------------------------






        (iv)  do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time.

        (q)    Management of Mortgaged Property.    

          (i)  Each Mortgaged Property shall be managed at all times by the
current Manager or another manager reasonably satisfactory to Lender, pursuant
to a Management Agreement. Any such Manager may be an Affiliate of Borrower,
provided that: (a) the terms and conditions of such Manager's engagement are at
arm's length, reasonable, competitive and customary in the applicable
marketplace; and (b) Lender has approved such Manager and such terms, which
approval shall not be unreasonably withheld or delayed. The Management
Agreement, dated as of the date hereof, between the Borrower and the Manager is
deemed approved by Lender in all respects. Borrower shall cause the Manager of
the Mortgaged Property to agree that such Manager's Management Agreement is
subject and subordinate in all respects to the Indebtedness and to the Lien of
the Mortgages. A Management Agreement may be terminated or assigned (1) by
Borrower at any time in accordance with the provisions of such Management
Agreement so long as a successor or assignee Manager as specified below shall
have been appointed and approved and such successor Manager has (i) entered into
(or assumed) a Management Agreement in form and substance approved by Lender,
which approval shall not be unreasonably denied, conditioned or delayed, and
(ii) has executed and delivered a Manager's Subordination to Lender, and (2) by
Lender upon thirty (30) days' prior written notice to Borrower and the Manager
(a) upon the occurrence and continuation of an Event of Default or (b) if the
Manager commits any act which would permit termination under the Management
Agreement (subject to any applicable notice, grace and cure periods provided in
the Management Agreement) or (c) if a change of majority control occurs with
respect to the Manager. Notwithstanding the foregoing, any successor manager
selected hereunder by Lender or Borrower to manage the Mortgaged Property shall
be a reputable management company having substantial experience in the
management of real property of a similar type, size and quality in the state in
which the Mortgaged Property is located. Borrower may from time to time appoint
a successor manager to manage the Mortgaged Property with Lender's prior written
consent, such consent not to be unreasonably withheld. Borrower acknowledges and
agrees that any consent or approval requested of Lender under this Section may
be conditioned by Lender, at Lender's discretion, upon Borrower first obtaining
a Rating Confirmation with respect to such change in management, and Lender
shall not be deemed to be acting unreasonably in requiring such a Rating
Confirmation. Borrower further covenants and agrees that any manager of
Mortgaged Property shall at all times while any Indebtedness is outstanding
maintain worker's compensation insurance as required by Governmental
Authorities.

         (ii)  Borrower further covenants and agrees that each Mortgaged
Property shall be operated pursuant to the Management Agreement and that
Borrower shall: (w) promptly perform and/or observe all of the material
covenants and agreements required to be performed and observed by it under the
Management Agreement and do all things reasonably necessary to preserve and to
keep unimpaired its material rights thereunder; (x) promptly notify Lender of
any material default under the Management Agreement of which it is aware;
(y) promptly deliver to Lender a copy of each financial statement, business
plan, capital expenditures plan, notice and report received by it under the
Management Agreement, including, but not limited to, financial statements; and
(z) promptly enforce the performance and observance of the covenants and
agreements required to be performed and/or observed by the Manager under the
Management Agreement.

61

--------------------------------------------------------------------------------



        (r)    Financial Reporting.    

          (i)  Borrower shall keep and maintain or shall cause to be kept and
maintained on a Fiscal Year basis in accordance with GAAP consistently applied,
books, records and accounts reflecting in reasonable detail all of the financial
affairs of Borrower and all items of income and expense in connection with the
operation of the Mortgaged Property and ownership of the Mortgaged Property and
in connection with any services, equipment or furnishings provided in connection
with the operation of the Mortgaged Property, whether such income or expense may
be realized by Borrower or by any other Person whatsoever. Lender shall have the
right from time to time at all times during normal business hours upon
reasonable prior written notice to Borrower to examine such books, records and
accounts at the office of Borrower or other Person maintaining such books,
records and accounts and to make such copies or extracts thereof as Lender shall
desire. During the continuation of an Event of Default (including, without
limitation, an Event of Default resulting from the failure of Borrower to
deliver any of the financial information required to be delivered pursuant to
this Section 5.1(r)), Borrower shall pay any reasonable costs and expenses
incurred by Lender to examine Borrower's accounting records, as Lender shall
reasonably determine to be necessary or appropriate in the protection of
Lender's interest.

         (ii)  Borrower shall furnish to Lender annually, within ninety
(90) days following the end of each Fiscal Year, a complete copy of Borrower's
and Guarantor's financial statements, each audited by a "Big Four" accounting
firm or such other Independent certified public accountant acceptable to Lender
in accordance with GAAP consistently applied covering Borrower's and Guarantor's
respective financial position and results of operations, for such Fiscal Year
and containing a statement of revenues and expenses, a statement of assets and
liabilities and a statement of Borrower's or Guarantor's (as applicable) equity,
all of which shall be in form and substance reasonably acceptable to Lender. Any
audit requirements of the Borrower pursuant to this Agreement may be satisfied
by delivery of the audited consolidated financial statements of the Guarantor,
provided that such financial statements of the Guarantor contain (i) a separate
income and expense statement for the Borrower and (ii) a separate balance sheet,
including a statement of Borrower's equity. Lender shall have the right from
time to time to review and consult with respect to the auditing procedures used
in the preparation of such annual financial statements. Together with Borrower's
and Guarantors' annual financial statements, Borrower shall furnish, and cause
Guarantor to furnish, to Lender an Officer's Certificate certifying as of the
date thereof (x) that the annual financial statements present fairly in all
material respects the results of operations and financial condition of Borrower
or Guarantor, as applicable, all in accordance with GAAP consistently applied,
and (y) whether there exists an Event of Default or Default, and if such Event
of Default or Default exists, the nature thereof, the period of time it has
existed and the action then being taken to remedy same.

        (iii)   Borrower shall furnish to Lender, within forty-five (45) days
following the end of each Fiscal Year quarter true, complete and correct
quarterly unaudited financial statements (including statements of cash flow)
prepared in accordance with GAAP with respect to Borrower and Guarantor for the
portion of the Fiscal Year then ended.

        (iv)   No later than thirty (30) days following the end of each of the
months of December, March, June, and September, beginning with the month ending
at March 31, 2004, Borrower shall prepare and deliver to Lender and its servicer
a statement (each a "Quarterly Statement") in substantially the form of
Schedule 6 hereto, setting forth with respect to the Mortgaged Property,

        (A)  a rent roll dated as of the last day of such quarter identifying
the name of each tenant and the associated Homesite, security deposit, amount
due at the beginning of the month, charges in the current month (including
Homesite rent, water/sewer, gas/electric, trash, mobile home rent, notes amount
and other charges), payments made during the month,

62

--------------------------------------------------------------------------------



amount due at the end of the month, total Homesites at the Mortgaged Property
and total occupied Homesites at the Mortgaged Property, with the occupancy level
expressed as a percentage;

        (B)  quarterly and year-to-date operating statements, each of which
shall include an itemization of budgeted and actual (not pro forma) capital
expenditures during the applicable period, and which shall be prepared for each
individual Mortgaged Property and, on a consolidated basis, for all the
Mortgaged Property; and

        (C)  a quarterly and year-to-date comparison of the budgeted income and
expenses with the actual income and expenses for such quarter and year to date,
together with if requested by Lender, a detailed explanation of any variances
between budgeted and actual amounts that are in excess of five percent (5%) for
each line item therein.

         (v)   Within thirty (30) days after the end of each calendar month (and
as to rent rolls requested by Lender on an interim basis, within thirty
(30) days after Lender's request therefor), Borrower shall provide to Lender and
its servicer a statement (each a "Monthly Property Statement") in substantially
the form of Schedule 7 hereto, setting forth with respect to the Mortgaged
Property

        (A)  a certified rent roll, for each individual Mortgaged Property
containing the information referred to in Section 5.1(r)(iv)(A),

        (B)  a certification of all prepaid Rent that has been collected for
each individual Mortgaged Property more than one (1) month in advance of its due
date,

        (C)  monthly operating financial statements for the last twelve
(12) months, including a comparison on a year-to-date basis to budget and prior
year, for each individual Mortgaged Property and, on a consolidated basis, for
Borrower, and

        (D)  a monthly occupancy report which includes data quantifying the
total number of Homesites, beginning occupancy, monthly move-in and move-out
data for residents, rentals and change of occupancy, ending monthly occupancy,
ending monthly occupancy percentage, budgeted occupancy percentage, total
rentals, rentals as a percentage of Homesites, total occupied rentals, rental
occupancy percentage, total repossessions and repossessions as a percentage of
total Homesites.

        (vi)   Borrower shall furnish to Lender, within fifteen (15) Business
Days after request, such further information with respect to the operation of
the Mortgaged Property and the financial affairs of Borrower as may be
reasonably requested by Lender, including all business plans prepared for
Borrower.

       (vii)   Borrower shall furnish to Lender, within fifteen (15) Business
Days after request, such further information regarding any Plan or Multiemployer
Plan and any reports or other information required to be filed under ERISA as
may be reasonably requested by Lender in writing.

      (viii)   At least thirty (30) days prior to the end of each of Borrower's
Fiscal Years, Borrower shall submit or cause to be submitted to Lender for its
approval, such approval not to be unreasonably withheld or delayed, an Operating
Budget for Property Expenses, Capital Improvement Costs, Leasing Commissions,
and replacement reserve costs for the next Fiscal Year for the Mortgaged
Property. Such Operating Budget may allow for a ten percent (10%) line item
variance. Until so approved by Lender for the subsequent Fiscal Year in
accordance with the procedure set forth in Section 5.1(r)(ix) below, the
Operating Budget approved by Lender for the preceding Fiscal Year shall remain
in effect for purposes of Section 2.12; provided, that for so long as such prior
Operating Budget remains in effect, amounts set forth in the prior Operating
Budget

63

--------------------------------------------------------------------------------






with respect to Property Expenses shall be deemed increased with respect to
actual increases in Basic Carrying Costs and non-discretionary utility
expenditures and shall be deemed increased by three percent (3%) with regard to
discretionary items. Promptly following the occurrence and during the
continuance of an Event of Default, the Borrower shall submit or cause to be
submitted to Lender a Working Capital Budget for the remainder of the Fiscal
Year during which such Event of Default occurs and by not later than the end of
each of Borrower's Fiscal Years with respect to the subsequent Fiscal Year.

        (ix)   Borrower shall submit any proposed Operating Budget in writing
sent by recognized overnight delivery service or by registered or certified mail
(and simultaneously shall contact the Lender by telephone and by electronic
mail) in accordance with the terms of this Agreement (the "First Notice"),
requesting Lender's approval of such Operating Budget. Lender shall use
reasonable efforts to deliver to Borrower its written approval or disapproval of
the proposed Operating Budget within ten (10) Business Days after Lender shall
have received the First Notice. Unless Lender shall have approved the Operating
Budget contained in the First Notice, Lender's approval shall be deemed to be
withheld. If Borrower does not receive Lender's response at the end of such ten
(10) Business Days period, Borrower may resubmit its written request to Lender
(the "Second Notice"). The Second Notice shall make reference to the First
Notice and shall bear the following legend in capital letters:

"LENDER'S FAILURE TO RESPOND TO THIS REQUEST FOR APPROVAL WITHIN TEN
(10) BUSINESS DAYS FOLLOWING RECEIPT SHALL BE DEEMED TO CONSTITUTE LENDER'S
CONSENT TO THE OPERATING BUDGET DESCRIBED HEREIN."

If Lender does not approve or disapprove the proposed Operating Budget within
ten (10) Business Days after Lender shall have received Borrower's Second
Notice, Lender shall be deemed to have approved the proposed Operating Budget.

         (x)   Together with the financial statements, rent rolls, operating
statements and other documents and information provided to Lender by or on
behalf of Borrower under this Section, Borrower also shall deliver to Lender a
certification in form and substance reasonably satisfactory to Lender, executed
on behalf of Borrower by its chief executive officer or chief financial officer
(or by the individual Guarantor if the Guarantor is an individual) stating that,
to such officer's or individual's knowledge, such financial statements, rent
rolls, operating statements and other documents and information are true and
complete in all material respects.

        (xi)   For purposes of this Section 5.1(r), all of the financial
reporting requirements may be satisfied by the Borrower posting the required
deliveries on a secure website reasonably satisfactory to the Lender and sending
to the Lender and its servicer each month an electronic mail communication
notifying the Lender and its servicer of the linkage to such website; provided
that notwithstanding the foregoing, in the event the Lender includes the Loan in
a Secondary Market Transaction in which Securities are issued or otherwise
changes the identity of its servicer to a Person other than the initial servicer
identified to the Borrower as of the Closing Date, then the Lender may require
that such deliveries be made to Lender and its servicer in hard copy and on
diskette or through electronic mail (including Microsoft Excel format), in form
and substance reasonably acceptable to Lender.

64

--------------------------------------------------------------------------------






        (s)    Operation of Mortgaged Property.    Borrower shall cause the
operation of each Mortgaged Property to be conducted at all times in a manner
consistent with at least the level of operation of such Mortgaged Property as of
the Closing Date, including, without limitation, the following:

          (i)  to maintain or cause to be maintained the standard of each
Mortgaged Property at all times at a level not lower than that maintained by
prudent managers of similar facilities or land in the region where the Mortgaged
Property is located;

         (ii)  to operate or cause to be operated each Mortgaged Property in a
prudent manner in compliance in all material respects with applicable Legal
Requirements and Insurance Requirements relating thereto and maintain or cause
to be maintained all material licenses, Permits and any other agreements
necessary for the continued use and operation of each Mortgaged Property; and

        (iii)  to maintain or cause to be maintained sufficient Inventory and
Equipment of types and quantities at each Mortgaged Property to enable Borrower
to operate each Mortgaged Property and to comply in all material respects with
all Leases affecting each Mortgaged Property.

        (t)    Material Agreements.    Except for Leases and any Management
Agreement complying with the Loan Documents, Borrower shall not enter into or
become obligated under any material agreement pertaining to the Mortgaged
Property, including without limitation brokerage agreements, unless the same may
be terminated without cause and without payment of a penalty or premium, on not
more than thirty (30) days' prior written notice. Borrower will (A) comply with
the requirements of all present and future applicable laws, rules, regulations
and orders of any governmental authority in all jurisdictions in which it is now
doing business or may hereafter be doing business, (B) maintain all material
licenses and permits now held or hereafter acquired by Borrower, and
(C) perform, observe, comply and fulfill all of its obligations, covenants and
conditions contained in any material agreement pertaining to the Mortgaged
Property.

        (u)    ERISA.    Borrower shall deliver to Lender as soon as possible,
and in any event within ten days after Borrower knows or has reason to believe
that any of the events or conditions specified below with respect to any Plan or
Multiemployer Plan has occurred or exists, an Officer's Certificate setting
forth details respecting such event or condition and the action, if any, that
Borrower or its ERISA Affiliate proposes to take with respect thereto (and a
copy of any report or notice required to be filed with or given to PBGC by
Borrower or an ERISA Affiliate with respect to such event or condition):

          (i)   any reportable event, as defined in Section 4043(b) of ERISA and
the regulations issued thereunder, with respect to a Plan, as to which PBGC has
not by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event (provided that
a failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, including, without limitation, the failure to make on or
before its due date a required installment under Section 412(m) of the Code or
Section 302(e) of ERISA, shall be a reportable event regardless of the issuance
of any waivers in accordance with Section 412(d) of the Code); and any request
for a waiver under Section 412(d) of the Code for any Plan;

         (ii)   the distribution under Section 4041(c) of ERISA of a notice of
intent to terminate any Plan or any action taken by Borrower or an ERISA
Affiliate to terminate any Plan;

        (iii)   the institution by PBGC of proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by Borrower or any ERISA Affiliate of Borrower of a notice
from a Multiemployer Plan that such action has been taken by PBGC with respect
to such Multiemployer Plan;

65

--------------------------------------------------------------------------------






        (iv)   the complete or partial withdrawal from a Multiemployer Plan by
Borrower or any ERISA Affiliate of Borrower that results in material liability
under Section 4201 or 4204 of ERISA (including the obligation to satisfy
secondary liability as a result of a purchaser default) or the receipt by
Borrower or any ERISA Affiliate of Borrower of notice from a Multiemployer Plan
that it is in reorganization or insolvency pursuant to Section 4241 or 4245 of
ERISA or that it intends to terminate or has terminated under Section 4041A of
ERISA;

         (v)   the institution of a proceeding by a fiduciary of any
Multiemployer Plan against Borrower or any ERISA Affiliate of Borrower to
enforce Section 515 of ERISA, which proceeding is not dismissed within thirty
(30) days;

        (vi)   the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, would result in the loss
of tax-exempt status of the trust of which such Plan is a part if Borrower or an
ERISA Affiliate of Borrower fails to timely provide security to the Plan in
accordance with the provisions of said Sections; and

       (vii)   the imposition of a lien or a security interest in connection
with a Plan.

        (v)     Refinancing Loan.     If Borrower or any other Person in which
Borrower or its members or partners have a direct or indirect beneficial
ownership interest proposes to obtain a first mortgage loan to be secured by the
Mortgaged Properties from any Person (other than the initial Lender) and to
cause the proceeds of such loan to be used to pay or prepay the Loan in whole or
in part (including, without limitation, on the Maturity Date or otherwise
pursuant to Section 2.6(a) or 2.7(a)) (any such transaction, a "Refinancing
Loan"), Borrower shall provide to the initial Lender in writing the Proposed
Terms (including by delivering to the initial Lender actual copies of all
current term sheets which have been obtained, except Borrower may redact or
withhold the name of the proposed lender on such Refinancing Loan to the extent
Borrower or such Person is subject to a confidentiality agreement). The initial
Lender shall have five (5) Business Days from its receipt in writing of such
proposal to offer to Borrower a Refinancing Loan on terms specified by the
initial Lender in writing (the "Lender's Terms"). If prior to the expiration of
such five (5) Business Day period, the initial Lender shall offer to Borrower or
such Affiliate a transaction with the same material terms as the Proposed Terms
provided to the initial Lender and the same material conditions precedent to
closing as those set forth in the Commitment, Borrower or such Affiliate shall
accept, and enter into, the transaction offered by the initial Lender and shall
not accept, or enter into, such Refinancing Loan. If the initial Lender declines
to offer a transaction on the same terms as the Proposed Terms and Borrower or
such Affiliate subsequently either proposes to obtain a Refinancing Loan with
material business terms at closing economically less favorable to Borrower or
such Affiliate than those previously disclosed to Lender, then Borrower or such
Affiliate shall provide the initial Lender with a further opportunity to make
the Refinancing Loan on the modified terms in accordance with the timing
provisions set forth above.

        (w)    Secondary Market Transaction.    Borrower acknowledges that
Lender and its successors and assigns may (i) sell the Loan to one or more
investors as a whole loan, (ii) participate the Loan to one or more investors,
(iii) deposit the Loan with a trust, which trust may sell certificates to
investors evidencing an ownership interest in the trust assets, or
(iv) otherwise sell the Loan or interests therein to investors (the transactions
referred to in clauses (i) through (iv) above are hereinafter each referred to
as a "Secondary Market Transaction"). Borrower shall cooperate with Lender in
attempting to effect or effecting any such Secondary Market Transaction and
shall cooperate in attempting to implement or implementing all requirements
imposed by any Rating Agency involved in any Secondary Market Transaction,
including but not limited to,

          (i)   providing Lender an estoppel certificate and such information,
legal opinions and documents (including updated non-consolidation opinions)
relating to Borrower, the Guarantor, the Member, the Mortgaged Property and any
tenants of the Mortgaged Property as Lender or the Rating Agencies or other
Interested Parties (as defined below), may reasonably request in

66

--------------------------------------------------------------------------------



connection with such Secondary Market Transaction, including, without
limitation, updated financial information, appraisals, market studies,
environmental reviews (Phase I's and, if appropriate, Phase II's), Mortgaged
Property condition reports and other due diligence investigations together with
appropriate verification of such updated information and reports through letters
of auditors and consultants, as of the closing date of the Secondary Market
Transaction,

         (ii)   amending the Loan Documents and Organizational Agreement of
Borrower, updating and/or restating officer's certificates, title insurance and
other closing items, and providing updated representations and warranties in
Loan Documents and such additional representations and warranties as may be
required by Lender or the Rating Agencies, provided such amendment or update
(1) shall not change any of the financial terms of the Loan or result in a
material increase in the Borrower's obligations or a material decrease in the
Borrower's rights and (2) with respect to any amendment of an Organizational
Agreement, must have been required by the Rating Agencies,

        (iii)   participating in bank, investors and Rating Agencies' meetings
if requested by Lender,

        (iv)   upon Lender's request, amending the Loan Documents (and updating
and/or restating officer's certificates, title insurance and other closing items
in connection therewith) to divide the Loan into a first and a second mortgage
loan, or into a one or more loans secured by mortgages and by ownership
interests in Borrower in whatever proportion Lender determines, which separated
loans may have different interest rates and amortization schedules (but with
aggregated financial terms which are equivalent to that of the Loan prior to
such separation, including, so long as an Event of Default has not occurred and
is not continuing, a ratable allocation of prepayments among the Loan
components) and thereafter to engage in separate Secondary Market Transactions
with respect to all or any part of the indebtedness and loan documentation, and

         (v)   reviewing the offering documents relating to any Secondary Market
Transaction to ensure that all information concerning Borrower, the Guarantor,
the Mortgaged Property, and the Loan is correct, and certifying to the accuracy
thereof.

Lender shall be permitted to share all such information with the investment
banking firms, Rating Agencies, accounting firms, law firms and other
third-party advisory firms and trustees, purchasers, transferees, assignees,
trustees, servicers and actual or potential investors involved with the Loan and
the Loan Documents or the applicable Secondary Market Transaction (collectively,
"Interested Parties"). Lender and all of the aforesaid Interested Parties shall
be entitled to rely on the information supplied by, or on behalf of, Borrower.
Lender may publicize the existence of the Loan in connection with its marketing
for a Secondary Market Transaction or otherwise as part of its business
development. Borrower shall provide such reasonable access to the Mortgaged
Property and personnel of the Manager and of Borrower's constituent members and
the business and operations of all of the foregoing as Lender or other
Interested Parties may request in connection with any such Secondary Market
Transaction. Borrower understands that any such information may be incorporated
into any offering circular, prospectus, prospectus supplement, private placement
memorandum or other offering documents for any Secondary Market Transaction.
Without limiting the foregoing, Borrower and Guarantor shall provide in
connection with each of (i) a preliminary and a final private placement
memorandum or (ii) a preliminary and final prospectus or prospectus supplement,
as applicable (the documents referred to in the foregoing clauses (i) and (ii),
collectively, the "Disclosure Documents"), an agreement certifying that Borrower
and Guarantor have examined such Disclosure Documents specified by Lender and
that each such Disclosure Document, as it relates to Borrower, Guarantor, any
Affiliates, the Mortgaged Property and Manager, does not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in the light of the circumstances under which they
were made, not misleading (a "Disclosure Certificate"). Borrower and

67

--------------------------------------------------------------------------------



Guarantor shall indemnify, defend, protect and hold harmless Lender, its
Affiliates, directors, employees, agents and each Person, if any, who controls
Lender or any such Affiliate within the meaning of Section 15 of the Securities
Act of 1933 or Section 20 of the Securities Exchange Act of 1934, and any other
placement agent or underwriter with respect to any Securitization or Secondary
Market Transaction from and against any losses, claims, damages, liabilities,
costs and expenses (including, without limitation, reasonable attorneys' fees
and disbursements) that arise out of or are based upon any untrue statement of
any material fact contained in any Disclosure Certificate or other information
or documents furnished by Borrower, Guarantor or their Affiliates or in any
representation or warranty of any Borrower contained herein or in the other Loan
Documents or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated in such information or
necessary in order to make the statements in such information not materially
misleading. In any Secondary Market Transaction, Lender may transfer its
obligations under this Loan Agreement and under the other Loan Documents (or may
transfer the portion thereof corresponding to the transferred portion of the
Indebtedness), and thereafter Lender shall be relieved of any obligations
hereunder and under the other Loan Documents arising after the date of said
transfer with respect to the transferred interest. Each transferee investor
shall become a "Lender" hereunder. The holders from time to time of the Loan
and/or any other interest of the "Lender" under this Loan Agreement and the
other Loan Documents may from time to time enter into one or more co-lender or
similar agreements in their discretion. Borrower acknowledges and agrees that
such agreements, as the same may from time to time be amended, modified or
restated, may govern the exercise of the powers and discretionary authority of
the Lender hereunder and under the other Loan Documents, but Borrower shall be
entitled to rely upon any actions taken by Lender or the designated servicer(s)
or agent(s) for Lender, whether or not within the scope of its power and
authority under such other agreements. Lender shall be responsible for the
payment of all out-of-pocket expenses incurred by the Lender and the Borrower in
connection with any Secondary Market Transaction.

        (x)    Insurance.    

          (i)  Borrower, at its sole cost and expense, shall keep the
Improvements and Equipment insured (including, but not limited to, any period of
renovation, alteration and/or construction) during the term of the Loan with the
coverage and in the amounts required under this Agreement for the mutual benefit
of Borrower and Lender against loss or damage by fire, lightning, wind and such
other perils as are customarily included in a standard "all-risk" or "special
cause of loss" form and against loss or damage by other risks and hazards
covered by a standard extended coverage insurance policy (including, without
limitation, fire, lightning, hail, hurricane, windstorm, tidal wave, explosion,
acts of terrorism certified under the Terrorism Risk Insurance Act of 2002, riot
and civil commotion, vandalism, malicious mischief, strike, water damage,
sprinkler leakage, collapse, burglary, theft, mold and microbial matter coverage
arising as a result of covered perils under the standard "all risk" policy and
such other coverages as may be reasonably required by Lender on the special form
(formerly known as an all risk form)). Such insurance shall be in an amount
(i) equal to at least the greater of then full replacement cost of the
Improvements and Equipment (exclusive of the cost of foundations and footings),
without deduction for physical depreciation and the outstanding Principal
Indebtedness, and (ii) such that the insurer would not deem Borrower a
co-insurer under said policies. The policies of insurance carried in accordance
with this Section 5.1(x) shall be paid not less than ten (10) days in advance of
the due date thereof and shall contain the "Replacement Cost Endorsement" with a
waiver of depreciation. If terrorism coverage is excluded on an "all-risk"
basis, then Borrower shall obtain coverage for terrorism and similar acts in the
stand alone terrorism market. Notwithstanding the foregoing, the terrorism
coverage may exclude non-certified Terrorism Risk Insurance Act of 2002 coverage
(i.e. the actions of domestic actors).

68

--------------------------------------------------------------------------------



         (ii)  Borrower, at its sole cost and expense, for the mutual benefit of
Borrower and Lender, shall also obtain and maintain or cause to be obtained and
maintained during the entire term of the Loan the following policies of
insurance:

        (A)  flood insurance, if any part of the Mortgaged Property is located
in an area identified by the Federal Emergency Management Agency as an area
having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Reform Act of 1994 (and
any amendment or successor act thereto) in an amount at least equal to the
maximum limit of coverage available with respect to the Improvements and
Equipment under said Act;

        (B)  Comprehensive General Liability insurance, including a broad form
comprehensive general liability endorsement and coverage for broad form property
damage, contractual damages, personal injuries (including death resulting
therefrom) and a liquor liability endorsement if liquor is sold on the Mortgaged
Property, containing minimum limits of liability of $1 million for both injury
to or death of a person and for property damage per occurrence and $3 million in
the aggregate for the Mortgaged Property, and such other liability insurance
reasonably requested by Lender; in addition, at least $25 million excess and/or
umbrella liability insurance shall be obtained and maintained for any and all
claims, including all legal liability imposed upon Borrower and all court costs
and attorneys' fees incurred in connection with the ownership, operation and
maintenance of the Mortgaged Property;

        (C)  business interruption insurance (including rental value) in an
annual aggregate amount equal to the estimated income from the Leases of each
Mortgaged Property (including, without limitation, the loss of all Rents and
additional Rents payable by all of the lessees under the Leases (whether or not
such Leases are terminable in the event of a fire or casualty)), such insurance
to cover losses for a period of twelve (12) months after the date of the fire or
casualty in question, plus an extended period of indemnity commencing at the
time repairs are completed for a period of not less than 30 days and to be
increased or decreased, as applicable, from time to time during the term of the
Loan if, and when, the gross revenues from the Leases of the Mortgaged Property
materially increase or decrease, as applicable (including, without limitation,
increases from new Leases and renewal Leases entered into in accordance with the
terms of this Agreement), to reflect all increased Rent and increased additional
Rent payable by all of the lessees under such renewal Leases and all Rent and
additional Rent payable by all of the lessees under such new Leases;

        (D)  all risk physical loss and damage coverage with respect to heating
and air conditioning equipment, located in, on, or about the Improvements,
except the coverage required under this clause (ii)(D) shall not be required to
be maintained as a separate policy and may be included as part of the coverages
provided under clause (i);

        (E)  worker's compensation insurance coverage (in amounts not less than
the statutory minimums for all persons employed by Borrower or its tenants at
the Mortgaged Property and in compliance with all other requirements of
applicable local, state and federal law) and "Employers Liability" insurance in
amounts not less than required by statute;

        (F)  during any period of repair or restoration, builder's "all risk"
insurance in an amount equal to not less than the full insurable value of the
Mortgaged Property against such risks (including, without limitation, fire and
extended coverage and collapse of the Improvements to agreed limits) as Lender
may request, in form and substance acceptable to Lender;

69

--------------------------------------------------------------------------------






        (G)  if reasonably required by Lender with respect to any zoning matter
that is reasonably likely to materially adversely affect the value of any
Mortgaged Property, ordinance or law coverage to compensate for the cost of
demolition, increased cost of construction, and loss to any undamaged portions
of the Improvements, if the current use of the Mortgaged Property or the
Improvements themselves are or become "nonconforming" pursuant to the applicable
zoning regulations, unless full rebuildability following casualty is otherwise
permitted under such zoning regulations notwithstanding such nonconformity;

        (H)  if required by Lender as a result of any Mortgaged Property being
located in an area with a high degree of seismic activity, earthquake damage
insurance in an amount and form acceptable to Lender;

        (I)   such other insurance as may from time to time be reasonably
required by Lender in order to protect its interests with respect to the Loan
and the Mortgaged Property and to conform such requirements to then current
standards for a Secondary Market Transaction.

        (iii)  All policies of insurance (the "Policies") required pursuant to
this Section 5.1(x):

        (A)  shall be issued by an insurer approved by Lender which has a claims
paying ability rating of not less than "AA" (or the equivalent) by Rating
Agencies satisfactory to Lender (one of which shall be S&P) and A:XIII or better
as to claims paying ability by AM Best, provided, that notwithstanding the
foregoing, (1) in the event American Modern Insurance shall be the insurer
providing the standard all-risk insurance policy, then such insurer shall not be
required to satisfy such claims paying ability rating by the Rating Agencies, so
long as the Borrower delivers to the Lender evidence reasonably satisfactory to
the Lender that the insurer has purchased reinsurance with respect to not less
than 70% of such policy from a reinsurer with a claims paying ability rating by
the Rating Agencies of not less than "A" (or the equivalent) by Rating Agencies
satisfactory to the Lender (one of which shall be S&P) and shall only be
required to maintain a claims paying ability rating by AM Best of A:VIII or
better and (2) the insurer providing the worker's compensation insurance
coverage shall only be required to maintain a claims paying ability rating of
not less than "A" (or the equivalent) by Rating Agencies satisfactory to the
Lender (one of which shall be S&P),

        (B)  shall name Lender as an additional insured and contain a standard
noncontributory mortgagee clause and a Lender's Loss Payable Endorsement, or
their equivalents, naming Lender (and/or such other party as may be designated
by Lender) as the party to which all payments made by such insurance company
shall be paid,

        (C)  shall be maintained throughout the term of the Loan without cost to
Lender,

        (D)  shall contain such provisions as Lender deems reasonably necessary
or desirable to protect its interest (including, without limitation,
endorsements providing that neither Borrower, Lender nor any other party shall
be a co-insurer under said Policies and that Lender shall receive at least
thirty (30) days prior written notice of any modification, reduction or
cancellation),

        (E)  shall contain a waiver of subrogation against Lender,

        (F)  shall be for a term of not less than one year,

        (G)  shall provide for claims to be made on an occurrence basis,

        (H)  shall contain an agreed value clause updated annually (if the
amount of coverage under such policy is based upon the replacement cost of the
Mortgaged Property),

        (I)   shall designate Lender as "mortgagee and loss payee" (except
general public liability and excess liability, as to which Lender shall be named
as additional insured),

70

--------------------------------------------------------------------------------






        (J)   shall be issued by an insurer licensed in the state in which the
Mortgaged Property is located,

        (K)  shall provide that Lender may, but shall not be obligated to, make
premium payments to prevent any cancellation, endorsement, alteration or
reissuance, and such payments shall be accepted by the insurer to prevent same,
and

        (L)  shall be reasonably satisfactory in form and substance to Lender
and reasonably approved by Lender as to amounts, form, risk coverage,
deductibles, loss payees and insureds to the extent not otherwise specified in
this Section 5.1(x). All property damage insurance policies (except for flood
and earthquake policies) must automatically reinstate after each loss.

Copies of said Policies, certified as true and correct by Borrower, or insurance
certificates thereof, shall be delivered to Lender. Not later than ten (10) days
prior to the expiration date of each of the Policies, Borrower shall deliver to
Lender satisfactory evidence of the renewal of each Policy. The insurance
coverage required under this Section 5.1(x) may be effected under a blanket
policy or policies covering the Mortgaged Property and other property and assets
not constituting a part of the Collateral; provided that any such blanket policy
shall provide at least the same amount and form of protection as would a
separate policy insuring the Mortgaged Property individually, which amount shall
not be less than the amount required pursuant to this Section 5.1(x) and which
shall in any case comply in all other respects with the requirements of this
Section 5.1(x). Upon demand therefor, Borrower shall reimburse Lender for all of
Lender's or its designee's reasonable costs and expenses incurred in obtaining
any or all of the Policies or otherwise causing the compliance with the terms
and provisions of this Section 5.1(x), including (without limitation) obtaining
updated flood hazard certificates and replacement of any so-called "forced
placed" insurance coverages to the extent Borrower was required to obtain and
maintain any such Policy or Policies hereunder and failed to do so. Borrower
shall pay the premiums for such Policies (the "Insurance Premiums") as the same
become due and payable and shall furnish to Lender evidence of the renewal of
each of the Policies with receipts for the payment of the Insurance Premiums or
other evidence of such payment reasonably satisfactory to Lender (provided,
however, that Borrower is not required to furnish such evidence of payment to
Lender in the event that such Insurance Premiums have been paid by Lender). If
Borrower does not furnish such evidence and receipts at least ten (10) days
prior to the expiration of any expiring Policy, then Lender may procure, but
shall not be obligated to procure, such insurance and pay the Insurance Premiums
therefor, and Borrower agrees to reimburse Lender for the cost of such Insurance
Premiums promptly on demand. Within thirty (30) days after request by Lender,
Borrower shall obtain such increases in the amounts of coverage required
hereunder as may be reasonably requested by Lender, based on then
industry-standard amounts of coverage then being obtained by prudent owners of
properties similar to the Mortgaged Property in the same applicable market
region as the Mortgaged Property. Borrower shall give Lender prompt written
notice if Borrower receives from any insurer any written notification or threat
of any actions or proceedings regarding the non-compliance or non-conformity of
the Mortgaged Property with any insurance requirements.

        (iv)  If the Mortgaged Property shall be damaged or destroyed, in whole
or in part, by fire or other casualty, Borrower shall give prompt notice thereof
to Lender.

        (A)  In case of loss covered by Policies, Lender may either (a) jointly
with a Borrower settle and adjust any claim and agree with the insurance company
or companies on the amount to be paid on the loss or (b) allow Borrower to agree
with the insurance company or companies on the amount to be paid upon the loss;
provided, that Borrower may settle and adjust losses without participation by
Lender aggregating not in excess of 1% of the Principal Indebtedness, agree with
the insurance company or companies on the amount to be paid upon the loss and
collect and receipt for any such Insurance Proceeds; provided, further, that if

71

--------------------------------------------------------------------------------



(x) at the time of the settlement of such claim an Event of Default has occurred
and is continuing or (y) Lender and Borrower are unable to agree upon a joint
settlement or (z) Lender disapproves of Borrower's proposed settlement with the
insurance company, then Lender shall settle and adjust such claim without the
consent of Borrower, and for such purpose is hereby irrevocably appointed as
Borrower's attorney-in-fact, coupled with an interest. In any such case Lender
shall and is hereby authorized to collect and receipt for any such Insurance
Proceeds subject to and to the extent provided for in this Agreement. The
reasonable out-of-pocket expenses incurred by Lender in the adjustment and
collection of Insurance Proceeds shall become part of the Indebtedness and be
secured by the Mortgages and shall be reimbursed by Borrower to Lender upon
demand therefor.

        (B)  In the event of any insured damage to or destruction of the
Mortgaged Property or any part thereof (herein called an "Insured Casualty")
where

        (1)   the aggregate amount of the loss, as reasonably determined by an
Independent insurance adjuster, is less than ten percent (10%) of the amount
with respect to the affected Mortgaged Property that would have satisfied the
Maximum LTV and the Debt Service Coverage Test with respect to such Mortgaged
Property immediately prior to the Insured Casualty on a stand-alone basis,

        (2)   in the reasonable judgment of Lender, the Mortgaged Property can
be restored, replaced and/or rebuilt (collectively, the "Restoration") by not
later than the first to occur of (a) twelve (12) months after the date of
casualty and (b) the expiration of the business interruption insurance and, in
any case, not later than six (6) months prior to the Maturity Date to an
economic unit substantially in the condition it was in immediately prior to the
Insured Casualty and in compliance with all zoning, building and other
applicable Legal Requirements (the "Pre-Existing Condition") not less materially
valuable (including an assessment of the impact of the termination of any Leases
due to such Insured Casualty) and not less useful than the same was prior to the
Insured Casualty,

        (3)   Lender reasonably determines that the rental income of the
Mortgaged Property, after the Restoration thereof to the Pre-Existing Condition,
will be sufficient to meet all Operating Expenses, payments for reserves and
payments of principal and interest under the Loan and satisfy the Debt Service
Coverage Test, and

        (4)   tenant leases requiring payment of annual rent equal to at least
seventy-five percent (75%) of the gross revenues from the Mortgaged Property
during the twelve (12) month period immediately preceding the date of such fire
or other casualty remain in full force and effect during and after the
Restoration of the Mortgaged Property (subject to the rent abatement provisions
thereof applicable as a result of the casualty, so long as such abatement will
end, and full rental payments shall resume, upon substantial completion of the
Restoration),

or if Lender otherwise elects to allow a Borrower to restore the Mortgaged
Property, then, if no Event of Default shall have occurred and be continuing,
the Insurance Proceeds (after reimbursement of any reasonable out-of-pocket
expenses incurred by Lender in connection with the collection of any applicable
Insurance Proceeds) shall be made available to reimburse Borrower for the cost
of restoring, repairing, replacing or rebuilding the Mortgaged Property or part
thereof subject to the Insured Casualty, as provided for below. Borrower hereby
covenants and agrees to commence and diligently to prosecute such Restoration of
the affected Mortgaged Property as nearly as possible to the Pre-Existing
Condition. Borrower shall pay all out-of-pocket costs (and if required by
Lender, Borrower shall deposit the total thereof with Lender in advance) of such
Restoration in excess of the Insurance Proceeds made available pursuant to the
terms hereof.

72

--------------------------------------------------------------------------------



        (C)  Except as provided above, the Insurance Proceeds collected upon any
Insured Casualty shall, at the option of Lender in its sole discretion, be
applied to the payment of the Indebtedness or applied to the cost of Restoration
of the affected Mortgaged Property or part thereof subject to the Insured
Casualty, in the manner set forth below.

        (D)  Regardless of whether Insurance Proceeds, if any, are sufficient or
are made available to Borrower for the Restoration of any portion of the
affected Mortgaged Property, Borrower covenants to complete such restoration of
the affected Mortgaged Property to be of at least comparable value as prior to
such damage or destruction, all to be effected in accordance with Legal
Requirements and plans and specifications approved in advance by Lender, such
approval not to be unreasonably withheld or delayed.

        (E)  In the event Borrower is entitled to reimbursement out of Insurance
Proceeds, such proceeds shall be held by Lender in the Loss Proceeds Account and
disbursed from time to time as the Restoration progresses upon Lender being
furnished with (1) evidence reasonably satisfactory to it (which evidence may
include inspection(s) of the work performed) that the Restoration covered by the
disbursement has been completed in accordance with plans and specifications
approved by Lender, (2) evidence reasonably satisfactory to it of the estimated
cost of completion of the Restoration, (3) funds, or, at Lender's option,
assurances reasonably satisfactory to Lender that such funds are available and
sufficient in addition to the Insurance Proceeds to complete the proposed
Restoration, and (4) such architect's certificates, waivers of lien,
contractor's sworn statements, title insurance endorsements, bonds and other
evidences of cost, payment and performance of the foregoing Restoration as
Lender may reasonably require and approve. Lender may, in any event, require
that all plans and specifications for such Restoration be submitted to and
reasonably approved by Lender prior to commencement of work. Lender may retain a
construction consultant to inspect such work and review Borrower's request for
payments and Borrower shall, on demand by Lender, reimburse Lender for the
reasonable fees and disbursements of such consultant. No payment made prior to
the final completion of the Restoration shall exceed ninety percent (90%) of the
hard construction costs value of the work performed from time to time (except
for restoration work on a trade by trade basis or on an hourly basis for
professional services in which event, payment may be made in full upon the
completion of such work). Any funds other than Insurance Proceeds shall be
disbursed prior to disbursement of such proceeds; and, at all times, the
undisbursed balance of such Insurance Proceeds remaining in the Loss Proceeds
Account, together with funds deposited therein to pay the costs of the
Restoration by or on behalf of Borrower, shall be at least sufficient in the
reasonable judgment of Lender to pay for the cost of completion of the
Restoration free and clear of all liens or claims for lien, except for Permitted
Encumbrances. Any surplus which may remain out of Insurance Proceeds held by
Lender after payment of such costs of restoration, repair, replacement or
rebuilding shall, at the option of Lender in its sole discretion, be applied to
the payment of the Indebtedness or be paid to Borrower so long as no Event of
Default has occurred and is continuing.

        (F)  Borrower shall not carry separate insurance, concurrent in kind or
form or contributing in the event of loss, with any insurance required under
this Agreement that would be considered "co-insurance" or adversely affect the
ability to collect under a policy of insurance required hereunder.

        (y)    Condemnation.    

          (i)  Borrower shall promptly give Lender written notice of the actual
or threatened commencement of any proceeding for a Taking and shall deliver to
Lender copies of any and all papers served in connection with such proceedings.
Lender is hereby irrevocably appointed as Borrower's attorney-in-fact, coupled
with an interest, with exclusive power to collect, receive and

73

--------------------------------------------------------------------------------



retain any Condemnation Proceeds for said Taking. With respect to any compromise
or settlement in connection with such proceeding, Lender shall jointly with
Borrower compromise and reach settlement unless at the time of such Taking an
Event of Default has occurred and is continuing and the Indebtedness has been
accelerated, in which event Lender shall compromise and reach settlement without
the consent of Borrower. Notwithstanding the foregoing provisions of this
Section 5.1(y), Borrower is authorized to negotiate, compromise and settle,
without participation by Lender, Condemnation Proceeds of up to 1% of the
Principal Indebtedness in connection with any Taking. Notwithstanding any
Taking, Borrower shall continue to pay the Indebtedness at the time and in the
manner provided for in this Agreement and the other Loan Documents and the
Indebtedness shall not be reduced except in accordance herewith.

         (ii)  Borrower shall cause the Condemnation Proceeds to be paid
directly to Lender. Lender may, in its sole discretion, apply any such
Condemnation Proceeds to the reduction or discharge of the Indebtedness (whether
or not then due and payable).

        (iii)  With respect to a Taking in part, which shall mean any Taking
which does not render the affected Mortgaged Property physically or economically
unsuitable in the reasonable judgment of Lender for the use to which it was
devoted prior to the Taking, Borrower shall cause the Condemnation Proceeds to
be paid to Lender as described above, and if Lender does not elect to apply the
same to the Indebtedness as provided in Section 5.1(y)(ii) above, Lender shall
deposit such Condemnation Proceeds in the Loss Proceeds Account and the same
shall be made available for application to the cost of Restoration of the
affected Mortgaged Property and disbursed from time to time as the Restoration
progresses upon Lender being furnished with (1) evidence reasonably satisfactory
to it (which evidence may include inspection(s) of the work performed) that the
Restoration covered by the disbursement has been completed in accordance with
plans and specifications approved by Lender, (2) evidence reasonably
satisfactory to it of the estimated cost of completion of the Restoration,
(3) funds, or, at Lender's option, assurances satisfactory to Lender that such
funds are available and sufficient in addition to the Condemnation Proceeds to
complete the proposed Restoration, and (4) such architect's certificates,
waivers of lien, contractor's sworn statements, title insurance endorsements,
bonds and other evidences of cost, payment and performance of the foregoing
repair, restoration, replacement or rebuilding as Lender may reasonably require
and approve.

        (iv)  Regardless of whether Condemnation Proceeds are made available for
such purpose, Borrower hereby covenants to complete the Restoration of the
affected Mortgaged Property as nearly as possible to the Pre-Existing Condition
and to be of at least comparable value and, to the extent commercially
practicable, of substantially the same character as prior to the Taking, all to
be effected in accordance with applicable law and plans and specifications
reasonably approved in advance by Lender. Borrower shall pay all costs (and if
required by Lender, Borrower shall deposit the total thereof with Lender in
advance) of such Restoration in excess of the Condemnation Proceeds made
available pursuant to the terms hereof. Lender may, in any event, require that
all plans and specifications for such Restoration be submitted to and reasonably
approved by Lender prior to commencement of work. Lender may retain a
construction consultant to inspect such work and review any request by Borrower
for payments and Borrower shall, on demand by Lender, reimburse Lender for the
reasonable fees and disbursements of such consultant. No payment made prior to
the final completion of the Restoration shall exceed ninety percent (90%) of the
hard construction costs value of the construction work performed from time to
time (except for restoration work on a trade by trade basis or on an hourly
basis for professional services in which event, payment may be made in full upon
the completion of such work); funds other than Condemnation Proceeds shall be
disbursed prior to disbursement of such proceeds; and at all times, the
undisbursed balance of such proceeds remaining in the hands of Lender, together
with funds deposited for that purpose or irrevocably committed to the repayment
of Lender by or on behalf of Borrower for that purpose, shall be at least
sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the restoration, repair, replacement or rebuilding, free and clear
of all liens or claims for lien. Any surplus which may remain out of
Condemnation Proceeds held by Lender after payment of such costs of restoration,
repair, replacement or rebuilding shall, at the option of Lender in its sole
discretion, be applied to the payment of the Indebtedness or be paid to Borrower
so long as no Event of Default has occurred and is continuing.

74

--------------------------------------------------------------------------------





         (v)  If the affected Mortgaged Property is sold, through foreclosure or
otherwise, prior to the receipt by Lender of any such Condemnation Proceeds to
which it is entitled hereunder, Lender shall have the right, whether or not a
deficiency judgment on the Note shall have been sought, recovered or denied, to
have reserved in any foreclosure decree a right to receive said award or
payment, or a portion thereof sufficient to pay the Indebtedness. In no case
shall any such application reduce or postpone any payments otherwise required
pursuant to this Agreement, other than the final payment on the Note.

        (z)    Leases and Rents.    

          (i)  Borrower absolutely and unconditionally assigns to Lender,
Borrower's right, title and interest in all current and future Leases and Rents
as collateral for the Loan, it being intended by Borrower that this assignment
constitutes a present, absolute assignment and not an assignment for additional
security only. Such assignment to Lender shall not be construed to bind Lender
to the performance of any of the covenants, conditions or provisions contained
in any such Lease or otherwise impose any obligation upon Lender. Borrower shall
execute and deliver to Lender such additional instruments, in form and substance
reasonably satisfactory to Lender, as may hereafter be reasonably requested in
writing by Lender to further evidence and confirm such assignment. Nevertheless,
subject to the terms of this Section 5.1(z), Lender grants to Borrower a license
to lease, maintain, operate and manage the Mortgaged Property and to collect,
use and apply the Rents in accordance with the terms hereof and otherwise act as
the landlord under the Leases, which license shall be deemed automatically
revoked upon the occurrence and during the continuance of an Event of Default
under this Agreement. Any portion of the Rents held by Borrower shall be held in
trust for the benefit of Lender for use in the payment of the Indebtedness. Upon
the occurrence of an Event of Default and during the continuance thereof, the
license granted to Borrower herein shall automatically be revoked, and Lender
shall immediately be entitled to possession of all Rents, whether or not Lender
enters upon or takes control of the Mortgaged Property. Lender is hereby granted
and assigned by Borrower the right, at its option, upon revocation of the
license granted herein, to enter upon the Mortgaged Property in person, by agent
or by court-appointed receiver to collect the Rents. Any Rents collected after
the revocation of the license shall be applied toward payment of the
Indebtedness as set forth in Section 2.8 hereof.

         (ii)  All Leases entered into by Borrower shall provide for rental
rates comparable to then-existing local market rates and terms and conditions
commercially reasonable and consistent with then-prevailing local market terms
and conditions for similar type properties, and in no event shall Borrower,
absent Lender's prior written consent, which consent shall not be unreasonably
withheld or delayed, enter into any Leases (a) other than leases of Homesites to
owners and occupants of residential manufactured homes or mobile homes having
lease terms not in excess of two years, and (b) with any Affiliates of Borrower,
except as indicated in Schedule 4 attached hereto. Borrower shall furnish Lender
with (1) detailed term sheets in advance in the case of any Leases,
modifications, amendments or renewals for which Lender's consent is required and
(2) in the case of any other Leases, executed copies of such Leases upon written
request. All renewals or amendments or modifications of Leases that do not
satisfy the requirements of the first sentence of this Section 5.1(z)(ii) shall
be subject to the prior approval of Lender, which approval shall not be
unreasonably withheld or delayed. All Leases entered into after the Closing Date
with new tenants (i.e. not renewals of existing tenants as of the Closing Date)
shall be written on the standard lease form for new tenants previously approved
by Lender which form as of the Closing Date is set forth on Schedule 10 attached
hereto; provided that notwithstanding the foregoing, the Borrower may modify any
standard lease form without such approval to the extent necessary to conform
such form to any applicable Legal Requirements (and, upon reasonable request of
the Lender, the Borrower shall notify the Lender in writing with respect to any
such modification).

75

--------------------------------------------------------------------------------






The Borrower shall not materially change the standard lease form without
Lender's prior written consent, which consent shall not be unreasonably withheld
or delayed, or except as necessary to comply with applicable Legal Requirements.
Borrower,

        (A)  shall observe and perform all of the material obligations imposed
upon the lessor under the Leases and shall not do or permit to be done anything
to materially impair the value of the Leases as security for the Indebtedness;

        (B)  shall not execute any other assignment of lessor's interest in any
of the Leases or Rents;

        (C)  shall enforce all of the material terms, covenants and conditions
contained in the Leases upon the part of the lessee thereunder to be observed or
performed and shall effect a termination or diminution of the obligations of
tenants under leases, only in a manner that a prudent owner of a similar
property to the Mortgaged Property would enforce such terms covenants and
conditions or effect such termination or diminution in the ordinary course of
business;

        (D)  except as otherwise set forth in the Monthly Statement submitted to
Lender, shall not collect any of the Rents more than one (1) month in advance;
and

        (E)  shall not convey or transfer or suffer or permit a conveyance or
transfer of the Mortgaged Property or of any interest therein so as to effect a
merger of the estates and rights of, or a termination or diminution of the
obligations of, lessees thereunder.

        (iii)  Borrower shall deposit security deposits of lessees which are
turned over to or for the benefit of Borrower or otherwise collected by or on
behalf of Borrower, into the Security Deposit Account and shall not commingle
such funds with any other funds of Borrower. Any bond or other instrument which
Borrower is permitted to hold in lieu of cash security deposits under any
applicable Legal Requirements shall be maintained in full force and effect
unless replaced by cash deposits as hereinabove described, shall, if permitted
pursuant to Legal Requirements, name Lender as payee or mortgagee thereunder (or
at Lender's option, be fully assignable to Lender) and shall, in all respects,
comply with any applicable Legal Requirements and otherwise be reasonably
satisfactory to Lender. Borrower shall, upon request, provide Lender with
evidence reasonably satisfactory to Lender of Borrower's compliance with the
foregoing. Upon the occurrence and during the continuance of any Event of
Default, Borrower shall, upon Lender's request, if permitted by any applicable
Legal Requirements, turn over to Lender the security deposits (and any interest
theretofore earned thereon) with respect to all or any portion of the Mortgaged
Property, to be held by Lender subject to the terms of the Leases.

        (aa)    Maintenance of Mortgaged Property.    Borrower shall cause the
Mortgaged Property to be maintained in a good and safe condition and repair,
subject to wear and tear and damage caused by casualty or condemnation. The
Improvements and the Equipment shall not be removed, demolished or altered
(except for (1) normal replacement of the Equipment, (2) Improvements
contemplated in an approved Operating Budget or pursuant to Leases in effect
from time to time, (3) removals, demolition or alterations that do not cost more
than 1% of the Principal Indebtedness or (4) an emergency which the Borrower
shall have notified the Lender of in writing, including the action taken to
remediate) without the consent of Lender which consent shall not be unreasonably
withheld or delayed. Except with respect to an Insured Casualty which shall be
governed by the terms and conditions provided herein, Borrower shall, or shall
cause any tenants obligated under their respective Leases to, promptly repair,
replace or rebuild any part of the Mortgaged Property that becomes damaged, worn
or dilapidated. Borrower shall complete and pay for any structure at any time in
the process of construction or repair on the Land. Borrower shall not initiate,
join in, or consent to any change in any private restrictive covenant, zoning
law or other public or private restriction, limiting or defining the

76

--------------------------------------------------------------------------------



uses which may be made of any Mortgaged Property or any part thereof without the
written consent of Lender which consent shall not be unreasonably withheld or
delayed. If under applicable zoning provisions the use of all or any portion of
the Mortgaged Property is or shall become a nonconforming use, Borrower will not
cause or permit such nonconforming use to be discontinued or abandoned if such
discontinuance of abandonment would cause such nonconforming use to no longer be
permitted without the express written consent of Lender which consent shall not
be unreasonably withheld or delayed. Borrower shall not (i) change the use of
any of the Land or Improvements in any material respect, (ii) permit or suffer
to occur any waste on or to any Mortgaged Property or to any portion thereof or
(iii) take any steps whatsoever to convert any Mortgaged Property, or any
portion thereof, to a condominium or cooperative form of management.

        (bb)    SWAP Payments.    Borrower covenants and agrees to deliver to
Lender evidence of each payment made by Guarantor under the Hedge Agreement
within two days thereof; provided however, that notwithstanding anything to the
contrary contained herein, in no event shall Borrower's failure to comply with
this clause (bb) constitute an Event of Default hereunder.

        (cc)    Prohibited Persons.    Borrower covenants and agrees to deliver
(from time to time) to Lender any certification or other evidence as may be
requested by Lender in its sole and absolute discretion, confirming that:
(i) neither Borrower, Member, Guarantor nor their respective officers,
directors, partners, members or majority-owned Affiliates is a Prohibited
Person; and (ii) neither Borrower, Member, Guarantor nor their respective
officers, directors, partners, members or majority-owned Affiliates has engaged
in any business, transaction or dealings with a Person known to Borrower to be a
Prohibited Person, including, but not limited to, the making or receiving of any
contribution of funds, goods, or services, to or for the benefit of a Person
known to Borrower to be a Prohibited Person.

        (dd)    Reserved.    

ARTICLE VI.
NEGATIVE COVENANTS

        Section 6.1.    Negative Covenants.    Borrower covenants and agrees
that, until payment in full of the Indebtedness, it will not do, directly or
indirectly, any of the following unless Lender consents thereto in writing:

        (a)    Liens on the Mortgaged Property.    Incur, create, assume, become
or be liable in any manner with respect to, or permit to exist, except as
permitted by Section 5.1(b) above, any Lien with respect to any Mortgaged
Property or any portion thereof, except: (i) Liens in favor of Collateral Agent
on behalf of the Secured Parties and (ii) the Permitted Encumbrances.

        (b)    Ownership and Transfer.    Except as expressly permitted by or
pursuant to this Agreement or the other Loan Documents, own any property of any
kind other than the Mortgaged Property and the Owned Property, or Transfer any
Mortgaged Property or Owned Property or any portion thereof.

        (c)    Other Borrowings.    Incur, create, assume, become or be liable
in any manner with respect to Other Borrowings.

        (d)    Dissolution; Merger or Consolidation.    Dissolve, terminate,
liquidate, merge with or consolidate into another Person.

        (e)    Change In Business.    Make any material change in the scope or
nature of its business objectives, purposes or operations, or undertake or
participate in activities other than the continuance of its present business.

        (f)    Debt Cancellation.    Cancel or otherwise forgive or release any
material claim or debt owed to Borrower by any Person, except for adequate
consideration or in the ordinary course of Borrower's business.

77

--------------------------------------------------------------------------------




        (g)    Affiliate Transactions.    Except for fees payable to Manager
under the Management Agreement, (i) pay any management, consulting, director or
similar fees to any Affiliate of Borrower or to any director or manager (other
than any customary fees of the Independent Director/Manager), officer or
employee of Borrower, (ii) directly or indirectly enter into or permit to exist
any transaction (including the purchase, sale, lease or exchange of any property
or the rendering of any service) with any Affiliate of Borrower or with any
director, officer or employee of any Affiliate of Borrower, except transactions
in the ordinary course of and pursuant to the reasonable requirements of the
business of Borrower and upon fair and reasonable terms which are no less
favorable to Borrower than would be obtained in a comparable arm's length
transaction with a Person that is not an Affiliate of Borrower, or (iii) make
any payment or permit any payment to be made to any Affiliate of Borrower when
or as to any time when any Event of Default shall exist.

        (h)    Creation of Easements.    Except as expressly permitted by or
pursuant to the Mortgages or this Agreement, create, or permit any Mortgaged
Property or any part thereof to become subject to, any easement, license or
restrictive covenant, other than a Permitted Encumbrance, provided, that the
consent of Lender shall not be unreasonably withheld or delayed to the extent
that any such easement, license or restrictive covenant is reasonably necessary
for the continued use, enjoyment, access to or operation of the applicable
Mortgaged Property.

        (i)    Misapplication of Funds.    Distribute any Rents or Moneys
received from Accounts in violation of the provisions of Section 2.12, or fail
to pledge any security deposit to Lender, or misappropriate any security deposit
or portion thereof.

        (j)    Certain Restrictions.    Amend, modify or waive any of its rights
under the Master Homesite Lease Agreement.

        (k)    Assignment of Licenses and Permits.    Assign or transfer any of
its interest in any Permits pertaining to any Mortgaged Property, or assign,
transfer or remove or permit any other Person to assign, transfer or remove any
records pertaining to any Mortgaged Property.

        (l)    Place of Organization.    Change its jurisdiction of
organization, creation or formation, as applicable, without giving Lender at
least fifteen (15) days' prior written notice thereof and promptly providing
Lender such information as Lender may reasonably request in connection
therewith.

        (m)    Leases.    Enter into, amend or cancel Leases, except as
permitted by this Agreement.

        (n)    Management Agreement.    Except in accordance with this
Agreement, (i) terminate or cancel the Management Agreement, (ii) consent to
either the reduction of the term of or the assignment of the Management
Agreement, (iii) increase or consent to the increase of the amount of any
charges under the Management Agreement, or (iv) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Management Agreement in any material respect.

        (o)    Plans and Welfare Plans.    Knowingly engage in or permit any
transaction in connection with which Borrower or any ERISA Affiliate could be
subject to either a material civil penalty or tax assessed pursuant to
Section 502(i) or 502(1) of ERISA or Section 4975 of the Code, permit any
Welfare Plan to provide benefits, including without limitation, medical benefits
(whether or not insured), with respect to any current or former employee of
Borrower beyond his or her retirement or other termination of service other than
(i) coverage mandated by applicable law, (ii) death or disability benefits that
have been fully provided for by paid up insurance or otherwise or
(iii) severance benefits (unless such coverage is provided after notification of
and with the reasonable approval of Lender or pursuant to an employment or
severance agreement entered into in the ordinary course of business consistent
with past practice), permit the assets of Borrower to become "plan assets",
whether by operation of law or under regulations promulgated under ERISA or
adopt, amend (except as may be required by applicable law) or materially
increase the amount of any benefit or amount payable under,

78

--------------------------------------------------------------------------------




or permit any ERISA Affiliate to adopt, amend (except as may be required by
applicable law) or materially increase the amount of any benefit or amount
payable under, any Plan or Welfare Plan, except for normal increases in the
ordinary course of business consistent with past practice that, in the
aggregate, do not result in a material increase in benefits expense to Borrower
or any ERISA Affiliate.

        (p)    Transfer of Ownership Interests.    Permit any Transfer of a
direct or indirect ownership interest or voting right in Borrower (other than a
Permitted Transfer).

        (q)    Equipment and Inventory.    Except pursuant to the Management
Agreement, permit any Equipment owned by Borrower to be removed at any time from
any Mortgaged Property unless the removed item is consumed or sold in the usual
and customary course of business, removed temporarily for maintenance and repair
or, if removed permanently, replaced by an article of equivalent suitability and
not materially less value, owned by Borrower free and clear of any Lien (other
than Permitted Encumbrances).

        (r)    Management Fees.    Pay Borrower or any Affiliate of Borrower any
management fees with respect to the Mortgaged Property except for management
fees paid to Manager under the Management Agreement.

        (s)    Prohibited Persons.    With respect to Borrower, Member,
Guarantor and any of their respective officers, directors, partners, members or
majority-owned Affiliates: (i) conduct any business, or engage in any
transaction or dealing, with any Person known to Borrower to be a Prohibited
Person, including, but not limited to, the making or receiving of any
contribution of funds, goods, or services, to or for the benefit of a Prohibited
Person; or (ii) engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in EO13224.

        (t)    Hedge Agreement.    Amend, modify, cancel or terminate the Hedge
Agreement.

ARTICLE VII.
EVENT OF DEFAULT

        Section 7.1.    Event of Default.    The occurrence of one or more of
the following events shall be an "Event of Default" hereunder:

        (a)    if on any Payment Date Borrower fails to pay any accrued and
unpaid interest on the Loan or scheduled deposits into the Reserve Accounts when
due and payable in accordance with the provisions hereof, or any Release Price
then due and payable in accordance with the provisions hereof;

        (b)    if Borrower fails (1) to pay the outstanding Indebtedness on the
Maturity Date or (2) to deposit into the Collection Account, the amount required
pursuant to Sections 2.7(a)(i) or (3) to make the payment of the Principal
Indebtedness required pursuant to Section 2.7(b);

        (c)    if Borrower fails to pay or deposit any other amount payable or
required to be deposited pursuant to this Agreement or any other Loan Document
when due and payable in accordance with the provisions hereof or thereof, as the
case may be, and such failure continues for ten (10) days after Lender delivers
written notice thereof to Borrower (other than the failure of the Lender to
transfer available funds from the Collection Account to a Reserve Account
pursuant to Section 2.12(b));

        (d)    if any representation or warranty made herein or in any other
Loan Document, or in any report, certificate, financial statement or other
Instrument, agreement or document furnished by Borrower, Member or Guarantor in
connection with this Agreement, the Note or any other Loan Document shall be
false or materially misleading as of the date such representation or warranty
was made (or if such representation or warranty relates to an earlier date, then
as of such earlier date);

79

--------------------------------------------------------------------------------




        (e)    if Borrower or the Guarantor makes an assignment for the benefit
of creditors;

        (f)    if a receiver, liquidator or trustee shall be appointed for
Borrower or the Guarantor or if Borrower or the Guarantor shall be adjudicated a
bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, Borrower
or the Guarantor, or if any proceeding for the dissolution or liquidation of
Borrower or the Guarantor shall be instituted; provided, however, that if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower or the Guarantor, upon the same not being discharged,
stayed or dismissed within ninety (90) days, or if Borrower or the Guarantor
shall generally not be paying its debts as they become due;

        (g)    if Borrower attempts to delegate its obligations or assign its
rights under this Agreement, any of the other Loan Documents or any interest
herein or therein, or if any Transfer of any Mortgaged Property or any interest
therein occurs, or any direct or indirect Transfer of any direct or indirect
ownership interest in Borrower occurs, other than in accordance with or as
permitted under this Agreement;

        (h)    if any breach or failure to perform any of the covenants in
Article VI hereof shall occur, which breach or failure to perform, in the case
of Section 6.1(o) or (q) only, shall remain uncured for a period of thirty
(30) days after the occurrence of such breach or failure to perform or if any
material breach or failure to perform any of the covenants in Article VIII
hereof shall occur;

        (i)    if either (x) an "Event of Default" as defined or described in
the Hedge Agreement shall occur or (y) an Event of Default as defined or
described in the Note or any other Loan Document occurs, whether as to Borrower
or the Mortgaged Property or any portion thereof;

        (j)    Reserved;

        (k)    if Borrower fails to maintain any insurance required to be
maintained pursuant to Section 5.1(x) hereof; and

        (l)    if Borrower shall fail to perform any of the terms, covenants or
conditions of this Agreement, the Note, the Mortgages or the other Loan
Documents, other than as specifically otherwise referred to above in this
definition of "Event of Default," for ten (10) days after notice to Borrower
from Lender or its successors or assigns, in the case of any Default which can
be cured by the payment of a sum of money, or for thirty (30) days after notice
from Lender or its successors or assigns, in the case of any other Default
(unless a longer notice period is otherwise provided herein or in such other
Loan Document); provided, however, that if such non-monetary Default is
susceptible of cure but cannot reasonably be cured within such thirty (30) day
period and such Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for an additional
thirty (30) days; then, upon the occurrence of any such Event of Default and at
any time thereafter, Lender, Collateral Agent or its respective successors or
assigns, may, in addition to any other rights or remedies available to it
pursuant to this Agreement and the other Loan Documents, or at law or in equity,
take such action, without further notice or demand, as Lender or Collateral
Agent or its successors or assigns, deems advisable to protect and enforce its
rights against Borrower and in and to all or any portion of the Collateral and
may enforce or avail itself of any or all rights or remedies provided in the
Loan Documents against Borrower and/or the Collateral (including, without
limitation, all rights or remedies available at law or in equity). In addition
to and without limiting the foregoing, upon the occurrence of any Event of
Default described in any of Sections 7.1(e), (f), or (g), the unpaid principal
amount of and accrued interest and fees on the Loan and all other Indebtedness
shall automatically become immediately due and payable, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
requirements of any kind, all of which are hereby expressly

80

--------------------------------------------------------------------------------




waived by Borrower. Upon and at any time after the occurrence of any other Event
of Default, at the option of Lender or Collateral Agent, which may be exercised
without notice or demand to anyone, all or any portion of the Loan and other
Indebtedness shall immediately become due and payable.

        Section 7.2.    Remedies.    

        (a)    Upon the occurrence of an Event of Default, all or any one or
more of the rights, powers, other remedies available to Lender or Collateral
Agent against Borrower under this Agreement or any of the other Loan Documents
executed by or with respect to Borrower, or at law or in equity may be exercised
by Lender or Collateral Agent at any time and from time to time, whether or not
all or any portion of the Indebtedness shall be declared due and payable, and
whether or not Lender or Collateral Agent shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
any of the Loan Documents with respect to all or any portion of the Collateral.
Any such actions taken by Lender or Collateral Agent shall be cumulative and
concurrent and may be pursued independently, singly, successively, together or
otherwise, at such time and in such order as Lender or Collateral Agent may
determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
or Collateral Agent permitted by law, equity or contract or as set forth herein
or in the other Loan Documents.

        (b)    In the event of the foreclosure or other action by Lender or
Collateral Agent to enforce Collateral Agent's remedies in connection with all
or any portion of the Collateral, Collateral Agent shall apply all Net Proceeds
received to repay the Indebtedness in accordance with Section 2.8, the
Indebtedness shall be reduced to the extent of such Net Proceeds and the
remaining portion of the Indebtedness shall remain outstanding and secured by
the Loan Documents, it being understood and agreed by Borrower that Borrower is
liable for the repayment of all the Indebtedness.

        (c)    Upon and during the continuation of an Event of Default, Lender
shall have the right, but not the obligation, with respect to any and all
bankruptcy proceedings that are now or hereafter commenced in connection with
the Mortgaged Property, to (i) vote to accept or reject any plans of
reorganization, (ii) vote in any election of a trustee, (iii) elect the
treatment of secured claims as specified in Section 1111(b) of the Bankruptcy
Code, and (iv) make any other decisions requested of holders of claims or
interests that Borrower would have had the right to do in such bankruptcy
proceedings in the absence of an Event of Default.

        Section 7.3.    Remedies Cumulative.    The rights, powers and remedies
of Lender and Collateral Agent under this Agreement shall be cumulative and not
exclusive of any other right, power or remedy which Lender or Collateral Agent
may have against Borrower pursuant to this Agreement or the other Loan Documents
executed by or with respect to Borrower, or existing at law or in equity or
otherwise. Lender's and Collateral Agent's rights, powers and remedies may be
pursued singly, concurrently or otherwise, at such time and in such order as
Lender or Collateral Agent may determine in Lender's and Collateral Agent's sole
discretion. No delay or omission to exercise any remedy, right or power accruing
upon an Event of Default shall impair any such remedy, right or power or shall
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
any Default or Event of Default shall not be construed to be a waiver of any
subsequent Default or Event of Default or to impair any remedy, right or power
consequent thereon. Notwithstanding any other provision of this Agreement,
Lender and Collateral Agent reserve the right to seek a deficiency judgment or
preserve a deficiency claim, in connection with the foreclosure of any Mortgage
on the Mortgaged Property, to the extent necessary to foreclose on other parts
of the Collateral.

        Section 7.4.    Default Administration Fee.    At any time after the
occurrence of an Event of Default and the acceleration of the Indebtedness, as
reimbursement and compensation for the additional internal expenditures,
administrative expenses, fees and other costs associated with actions to be
taken in connection with such Event of Default, and regardless of whether Lender
or Collateral Agent shall

81

--------------------------------------------------------------------------------




have commenced the exercise of any remedies pursuant to Section 7.2, the Default
Administration Fee shall be payable by Borrower to Lender upon demand.

        Section 7.5.    Curative Advances.    If any Event of Default (including
any Event of Default under the Hedge Agreement) occurs and is not cured by
Borrower after notice from Lender (or Hedge Bank) or Collateral Agent, then
Lender may expend such sums as either shall reasonably deem appropriate to cure
or attempt to cure such Event of Default. Borrower shall immediately repay all
such sums so advanced, which sums shall immediately become part of the
Indebtedness, bear interest at the Default Rate from the date advanced until the
date repaid, and be secured by all Collateral.

ARTICLE VIII.
SINGLE-PURPOSE, BANKRUPTCY-REMOTE REPRESENTATIONS,
WARRANTIES AND COVENANTS

        Section 8.1.    Applicable to Borrower.    Borrower hereby acknowledges
that, as a condition of Lender's agreements and performance of its obligations
hereunder, Lender is relying on the status of Borrower as a legal entity
separate and apart from any Affiliate or other entity and has required that
Borrower maintain such status, and Lender hereby acknowledges such reliance and
requirement. Accordingly, Borrower hereby represents, warrants and covenants as
of the Closing Date and until such time as the Loan is paid in full, that absent
express advance written waiver from Lender, which may be withheld the Lender's
sole discretion, Borrower:

        (a)    is organized solely for purpose of owning and operating the
Mortgaged Property and the Owned Property;

        (b)    does not own and will not own any assets other than the Mortgaged
Property and the Owned Property (including incidental personal property
necessary for the operation thereof and proceeds therefrom);

        (c)    is not engaged and will not engage in any business, directly or
indirectly, other than the ownership, management and operation of the Mortgaged
Property and the Owned Property;

        (d)    will not enter into any contract or agreement with any partner,
member, shareholder, trustee, beneficiary, principal, joint venturer or
Affiliate of Borrower except in the ordinary course of its business pursuant to
written agreements upon terms and conditions that are intrinsically fair and
substantially similar to those that would be available on an arms-length basis
with third parties other than such Affiliate;

        (e)    will not incur any debt, secured or unsecured, direct or
contingent (including guaranteeing any obligation), other than (i) the Loan, and
(ii) trade payables incurred in the ordinary course of business with trade
creditors in connection with owning, operating and maintaining the Mortgaged
Property and the Owned Property, in such amounts as are normal and reasonable
under the circumstances, provided such debt is not evidenced by a promissory
note or other security instrument and, with respect to the Mortgaged Property,
is not at any time in an aggregate amount in excess of two percent (2%) of the
Principal Indebtedness, and further provided that all such trade debts are paid
within sixty (60) days after the same are incurred (excluding therefrom any
equipment financing paid within sixty (60) days after the same are incurred and
trade payables being disputed or contested in good faith by the Borrower and in
the same manner and with the same deposits as Lien Claims set forth in
Section 5.1(b)(ii) of this Agreement;)

        (f)    will not make any loan or advances to any Person (including any
of its Affiliates), or pledge its assets for the benefit of any other Person, or
seek or obtain credit or incur any obligation to any third party based upon the
assets of any other Person, or induce any third party to rely on the
creditworthiness of any other Person; provided, however, that notwithstanding
anything to the contrary

82

--------------------------------------------------------------------------------




contained herein, any lien on the Mortgaged Property in favor of Hedge Bank
shall not be deemed to violate this Section 8.1 or any other provision of this
Loan Agreement;

        (g)    as of the Closing Date reasonably expects to remain, solvent, and
has maintained, and as of the Closing Date reasonably expects to maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations;

        (h)    will not acquire obligations or securities of any Person;

        (i)    will not fail to correct any known misunderstanding or
misrepresentation regarding its separate identity;

        (j)    will do all things necessary to preserve its existence;

        (k)    shall continuously maintain its existence and good standing and
be qualified to do business in all states necessary to carry on its business,
including the state in which the Mortgaged Property is located;

        (l)    will conduct and operate its business solely in its own name,
with all oral and written communications from Borrower, including, without
limitation, correspondence, invoices, purchase orders, billing statements,
applications and business forms, made solely in the name of Borrower;

        (m)    will accurately maintain books, records, bank accounts,
accounting records, financial statements and other entity documents separate
from those of its partners, members, shareholders, trustees, beneficiaries,
principals, Affiliates, and any other Person, with such accounting records and
financial statements having been prepared and kept in accordance with reasonable
accounting practices applied on a consistent basis, and such financial
statements of Borrower shall be prepared in a manner that indicates (through
appropriate footnotes if necessary) the existence of Borrower and its assets and
liabilities separate and apart from any other Person; moreover, Borrower shall
indicate in its financial statements that the assets of Borrower are not
available to satisfy the claims of creditors of any Affiliate of Borrower and
that the assets of any Affiliate of Borrower are not available to satisfy the
claims of creditors of Borrower and, except with appropriate designation as set
forth above, Borrower shall not authorize its assets or liabilities to be listed
on the financial statement of any other Person;

        (n)    will hold itself out to the public as, a legal entity separate
and distinct from any other Person (including any of its partners, members,
shareholders, trustees, beneficiaries, principals and Affiliates, and any
Affiliates of any of the same), and not as a department or division of any
Person;

        (o)    will file such tax returns with respect to itself as may be
required under applicable law and has prepared and will prepare separate tax
returns and financial statements, or if part of a consolidated group, is shown
as a separate member of such group;

        (p)    shall pay its own liabilities, indebtedness, and obligations of
any kind, as the same shall become due, from its own separate assets, rather
than from those of other Persons, and Borrower shall not consent to any Person
operating the Mortgaged Property to incur expenses as agent or on behalf of
Borrower, unless such Person agrees, prior to incurring such expense, to clearly
indicate that such expenses are the sole responsibility of, and any payment will
come from, Borrower;

        (q)    will not enter into any transaction of merger or consolidation,
or acquire by purchase or otherwise all or substantially all of the business or
assets of, or any stock or beneficial ownership of, any Person;

        (r)    will not commingle or permit to be commingled its funds or other
assets with those of any other Person; and has held and will hold title to all
of its real and personal property in its own name and not in the name of any
other Person;

83

--------------------------------------------------------------------------------



        (s)    ill maintain its assets in such a manner that it is not costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

        (t)    will not hold itself out to be responsible for the debts or
obligations of any other Person and, except for the Loan Documents to which
other Persons are party, shall not consent to any other Person holding itself
out as being responsible for the debts or obligations of Borrower;

        (u)    will not assume, guarantee or otherwise become liable on or in
connection with any obligation of any other Person and, except for the Loan
Documents to which other Persons are party, shall not consent to any other
Person guaranteeing, assuming or otherwise becoming liable for any obligation of
Borrower;

        (v)    except for funds deposited into the Local Collection Account, the
Collection Account or the Reserve Accounts in accordance with the Loan
Documents, shall not hold title to its assets other than in its name;

        (w)    Reserved;

        (x)    will pay its own liabilities and expenses, out of its own funds
and shall not consent to any other Person paying Borrower's obligations except
to the extent that timely reimbursement is made for the same;

        (y)    will hold regular meetings, as appropriate to conduct its
business and has observed at all times and will observe all limited liability
company formalities and record keeping;

        (z)    will allocate to Borrower reasonably and on the basis of fair
market value determined on an arms-length basis all general overhead and
administrative expenses, including all costs associated with common employees
and shared office space, any such allocation shall be specifically and
reasonably documented and substantiated, any such allocation of expenses to
Borrower shall be paid solely by Borrower from Borrower's own funds, and
Borrower shall at all times use separate stationary, letterhead, invoices and
checks;

        (aa)    will not identify its members or partners, Independent Manager
(as defined below) or any other member or partner of any Affiliate of Borrower,
or any other Person, as a division or part of it;

        (bb)    will pay the salaries of its own employees and has maintained
and will maintain a sufficient number of employees in light of its contemplated
business operations;

        (cc)    currently maintains, and will continue to maintain, its own
cash, cash positions and bank accounts separate from any other Person;

        (dd)    shall not (i) liquidate or dissolve, in whole or in part;
(ii) consolidate, merge or enter into any form of consolidation with or into any
other Person, nor convey, transfer or lease its assets substantially as an
entirety to any Person (other than in accordance with Section 2.7(a) hereof) nor
permit any Person to consolidate, merge or enter into any form of consolidation
with or into itself, nor convey, transfer or lease its assets substantially as
an entirety to any Person; (iii) engage in any business other than the ownership
and operation of the Mortgaged Property and Owned Property; or (iv) amend any
provisions of its organizational documents containing provisions similar to
those contained in this Article VIII;

        (ee)    is a limited liability company duly formed and existing under
the laws of the State of Delaware with one (1) equity member (the "Single
Member") in addition to the Independent Manager, whose limited liability company
agreement (the "Borrower Organizational Documents") contains each of the
representations, covenants and warranties set forth in this Article VIII and
requires Borrower to at all times cause there to be at least one (1) duly
appointed independent director or independent manager, as applicable, who is a
natural person and also a non-economic member of Borrower (each, an "Independent
Manager") whose affirmative vote will be required in order for a voluntary
filing for

84

--------------------------------------------------------------------------------




protection under the Bankruptcy Code or similar action by Borrower and who is
not at the time of such individual's initial appointment as Independent Manager,
shall not be during such individual's tenure as Independent Manager, and may not
have been at any time during the preceding five years, (i) a shareholder, member
or partner of, or an officer, manager, director, except in his or her capacity
as Independent Manager of Borrower, paid consultant or employee of, customer of
or supplier to or a member of the immediate family of Borrower (except in his or
her capacity as Independent Manager of Borrower) or any of its shareholders,
members, partners, subsidiaries or affiliates or (ii) any person or other entity
controlling or under common control with any such shareholder, member, partner,
officer, manager, director, employee, supplier or customer or any member of the
immediate family of any of them; provided, however, that the foregoing
limitations on the use of persons who are Affiliates of Borrower as Independent
Manager shall not apply to Borrower's use of natural persons employed by CT
Corporation or any reputable, national service similar to CT Corporation and
reasonably approved by Lender to fill the position of Independent Manager
required hereunder, notwithstanding that such persons may also act as
independent directors of such Affiliates of Borrower, so long as such
Independent Manager does not derive more than 5% of his/her annual income from
serving as manager of Affiliates of Borrower. As used herein, the term "control"
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a person or entity, whether
through ownership of voting securities, by contract or otherwise;

        (ff)    will comply with the separateness provisions of the Borrower
Organizational Documents since such Borrower Organizational Documents were
executed and delivered, and with the laws of the state of its formation relating
to limited liability companies or limited partnerships;

        (gg)    the Borrower Organizational Documents provide and shall at all
times continue to provide that upon the occurrence of any event that causes the
Single Member to cease to be a member of Borrower, the Independent Manager
shall, without action of any person and simultaneously with the Single Member
ceasing to be a member of Borrower, automatically continue as a member of such
Borrower and shall continue Borrower without dissolution;

        (hh)    Borrower shall cause reputable Delaware counsel acceptable to
Lender (the "Delaware Law Firm") to deliver to Lender an opinion letter
reasonably satisfactory to Lender, whereby the Delaware Law Firm opines (which
opinion may be subject to standard assumptions, qualifications, limitations and
exceptions acceptable to Lender), among other requirements of Lender, that:
(1) the unanimous consent of the Single Member and the Independent Manager is
required in order for the Borrower to file a voluntary bankruptcy petition;
(2) the provision in Borrower Organizational Documents that requires unanimous
consent as a condition to filing a voluntary bankruptcy petition is enforceable
against the Single Member; (3) the bankruptcy, dissolution, liquidation or death
of the Single Member will not cause the Borrower to be dissolved; (4) no
creditor of the Single Member shall have the right to obtain possession of, or
otherwise exercise legal or equitable remedies with respect to, the Borrower's
property; and (5) Delaware law, not federal law, governs the determination of
what persons or entities have the authority to file a voluntary bankruptcy
petition on behalf of the Borrower;

        (ii)    the Borrower Organizational Documents provide and shall at all
times continue to provide that Borrower shall not cause, permit, or empower the
Single Member, manager, or any other person to consolidate or merge Borrower
into any other entity, or, without the affirmative vote and express written
authorization of all members of Borrower and the Independent Manager, to
institute proceedings to have Borrower adjudicated bankrupt or insolvent, or
consent to the institution of bankruptcy or insolvency proceedings against
Borrower or file a petition seeking or consent to, reorganization or relief with
respect to Borrower under any applicable federal or state law relating to
bankruptcy, or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of Borrower or a substantial
part of Borrower's property, or make any assignment for the benefit of creditors
of Borrower, or admit in writing Borrower's inability to pay its debts generally
as they become due, or take action in furtherance of any such action; and

85

--------------------------------------------------------------------------------



        (jj)    the Borrower Organizational Documents provide and shall at all
times continue to provide (i) that Borrower shall at all times maintain an
arms-length relationship with any Affiliates of Borrower, (ii) that Borrower
shall at all times maintain independent management over its daily business
affairs, free from any control exercised by any Affiliate of Borrower, and
(iii) that to the extent that control of Borrower is exercised by any manager,
and the same individual acts as manager or similar control person with respect
to any Affiliate of Borrower, such individual will act in accordance with the
separateness requirements of the Loan Documents and Borrower Organizational
Documents, including, without limitation (A) an express requirement under the
Borrower Organizational Documents that the manager of Borrower make all
decisions regarding the business of Borrower independent of, and not dictated
by, any Affiliate of the Borrower, and (B) the provisions of the Loan Documents
and the Borrower Organizational Documents relating to transactions with
Affiliates of Borrower and conflicts of interest.

ARTICLE IX.
MISCELLANEOUS

        Section 9.1.    Survival.    This Agreement and all covenants,
agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto shall survive the execution and delivery of this
Agreement, the making the Loan hereunder and the execution and delivery by
Borrower to Lender of the Loan Documents, and shall continue in full force and
effect so long as any portion of the Indebtedness is outstanding and unpaid.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party.
All covenants, promises and agreements in this Agreement contained, by or on
behalf of Borrower, shall inure to the benefit of the respective successors and
assigns of Lender. Nothing in this Agreement or in any other Loan Document,
express or implied, shall give to any Person other than the parties and the
holder of the Note and the other Loan Documents, and their legal
representatives, successors and assigns, any benefit or any legal or equitable
right, remedy or claim hereunder.

        Section 9.2.    Lender's Discretion.    Whenever pursuant to this
Agreement, Lender exercises any right given to it to approve or disapprove, or
any arrangement or term is to be satisfactory to Lender, the decision of Lender
to approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Lender and shall be final and
conclusive.

        Section 9.3.    Governing Law.    

        (a)    This Agreement was negotiated in New York and made by Lender and
accepted by Borrower in the State of New York, and the proceeds of the Note
delivered pursuant hereto were disbursed from New York, which State the parties
agree has a substantial relationship to the parties and to the underlying
transaction embodied hereby, and in all respects (including, without limitation,
matters of construction, validity, performance, and maximum permissible rates of
interest), this Agreement and the obligations arising hereunder shall be
governed by, and construed in accordance with, the laws of the State of New York
applicable to contracts made and performed in such State and any applicable law
of the United States of America, except that at all times the provisions for the
creation, perfection and enforcement of the liens and security interests created
pursuant to each Mortgage and Assignment of Rents and Leases shall be governed
by the laws of each State where the related Mortgaged Property is located,
except that the security interests in Account Collateral shall be governed by
the laws of the State of New York or the State where the Account Collateral is
held, at the option of Lender.

        (b)    Borrower hereby consents to the jurisdiction of any federal court
or state court in New York, New York or within the county and state in which any
Mortgaged Property is located and irrevocably agrees that, subject to Lender's
election, any legal suit, action or proceeding against Lender or Borrower
arising out of or relating to this Agreement or the other Loan Documents may be
instituted

86

--------------------------------------------------------------------------------




and litigated in such courts. Borrower hereby (i) irrevocably waives, to the
fullest extent permitted by applicable law, any objection which it may now or
hereafter have to the laying of venue of any such suit, action or proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum, and (ii) irrevocably submits to
the jurisdiction of any such court in any such suit, action or proceeding.
Borrower does hereby designate and appoint Corporation Service Company, as its
authorized agent to accept and acknowledge on its behalf service of any and all
process which may be served in any such suit, action or proceeding in any
federal or state court in New York, New York, and agrees that service of process
upon said agent at said address (or at such other office in New York, New York
as may be designated by Borrower from time to time in accordance with the terms
hereof) with a copy to Borrower at its principal executive offices, and written
notice of said service of Borrower mailed or delivered to Borrower in the manner
provided herein shall be deemed in every respect effective service of process
upon Borrower, in any such suit, action or proceeding in the State of New York.
Borrower (i) shall give prompt notice to Lender of any change in address of its
authorized agent hereunder, (ii) may at any time and from time to time designate
a substitute authorized agent with an office in New York, New York (which office
shall be designated as the address for service of process), and (iii) shall
promptly designate such a substitute if its authorized agent ceases to have an
office in New York, New York or is dissolved without leaving a successor.

        Section 9.4.    Modification, Waiver in Writing.    No modification,
amendment, extension, discharge, termination or waiver of any provision of this
Agreement or any other Loan Document, or consent or waiver referred to in any
Loan Document or consent to any departure by Borrower therefrom, shall in any
event be effective unless the same shall be in a writing signed by the party
against whom enforcement is sought, and then such waiver or consent shall be
effective only in the specific instance, and for the purpose, for which given.
Except as otherwise expressly provided herein, no notice to or demand on
Borrower shall entitle Borrower to any other or future notice or demand in the
same, similar or other circumstances.

        Section 9.5.    Delay Not a Waiver.    Neither any failure nor any delay
on the part of Lender in insisting upon strict performance of any term,
condition, covenant or agreement, or exercising any right, power, remedy or
privilege hereunder, or under any other Loan Document, or any other instrument
given as security therefor, shall operate as or constitute a waiver thereof, nor
shall a single or partial exercise thereof preclude any other future exercise,
or the exercise of any other right, power, remedy or privilege. In particular,
and not by way of limitation, by accepting payment after the due date of any
amount payable under this Agreement, the Note or any other Loan Document, Lender
shall not be deemed to have waived any right either to require prompt payment
when due of all other amounts due under this Agreement, the Note or the other
Loan Documents, or to declare a default for failure to effect prompt payment of
any such other amount.

        Section 9.6.    Notices.    All notices, consents, approvals and
requests required or permitted hereunder or under any other Loan Document shall
be given in writing and shall be effective for all purposes if delivered or sent
by: (a) hand delivery, (b) certified or registered United States mail, postage
prepaid, (c) nationally recognized overnight delivery service, (d) by facsimile
transmission, addressed if to Lender or to Borrower at its applicable address
set forth on Schedule 5 hereto, or at such other address and Person as shall be
designated from time to time by any party hereto, as the case may be, in a
written notice to the other parties hereto in the manner provided for in this
Section 9.6, or (e) other than with respect to an amendment or modification, an
electronic medium. A notice shall be deemed to have been given: in the case of
hand delivery, at the time of delivery; in the case of registered or certified
mail, when delivered or three Business Days after mailing; in the case of
overnight delivery and facsimile transmission, on the Business Day after the
same was sent; or in the case of electronic medium, when confirmed by e-mail. A
party receiving a notice which does not comply with the technical requirements
for notice under this Section 9.6 may elect to waive any

87

--------------------------------------------------------------------------------




deficiencies and treat the notice as having been properly given. Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.

        Section 9.7.    TRIAL BY JURY.    BORROWER, TO THE FULLEST EXTENT THAT
IT MAY LAWFULLY DO SO, WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING,
INCLUDING, WITHOUT LIMITATION, ANY TORT ACTION, BROUGHT BY ANY PARTY HERETO WITH
RESPECT TO THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS.

        Section 9.8.    Headings.    The Article and Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

        Section 9.9.    Assignment.    

        (a)    Borrower may not sell, assign or transfer any interest in the
Loan Documents, or any portion of the foregoing (including, without limitation,
Borrower's rights, title, interests, remedies, powers and duties hereunder and
thereunder) without Lender's prior written consent. Lender shall have the right
to assign or participate this Agreement and/or its interest in any of the other
Loan Documents and the obligations hereunder to any Person. In the event of an
assignment by Lender, (a) the assignee shall have, to the extent of such
assignment, the same rights, benefits and obligations as it would have if it
were an original "Lender" hereunder; (b) the assignee shall be deemed for all
purposes to be a "Lender" hereunder; and (c) upon any such substitution of
Lender, a replacement or addition "Lender signature page" shall be executed by
the new Lender and attached to this Agreement and thereupon become a part of
this Agreement. After the effectiveness of any assignment, the new Lender shall
provide notice to Borrower of the identity, address and other pertinent
information pertaining to the new Lender. Notwithstanding anything in this
Agreement to the contrary, after an assignment by Lender, the "Lender" (prior to
such assignment) shall continue to have the benefits of any rights or
indemnifications and shall continue to have the obligations contained herein
which Lender had during the period such party was a "Lender" hereunder. Borrower
agrees that each participant shall be entitled to the benefits of Section 2.10
with respect to its participation in this Agreement or any other Loan Document
from time to time as if such participant were a Lender; provided that, in the
case of Section 2.10, such participant shall have complied with the requirements
of said Section, and provided, further, that no participant shall be entitled to
receive any greater amount pursuant to Section 2.10 than the transferor Lender
would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such participant had no
such transfer occurred.

        (b)    Lender may from time to time elect to enter into a servicing
agreement with a servicer, pursuant to which the servicer shall be appointed to
service and administer the Loan and the Account Collateral in accordance with
the terms hereof and to exercise any and all other rights of Lender with respect
to the Loan as set forth in such servicing agreement. Lender shall promptly
notify Borrower if Lender shall elect to appoint or change the servicer, and all
notices and other communications from Borrower to Lender shall be delivered to
the servicer with a copy concurrently delivered to the Lender, and any notice,
direction or other communication from the servicer to Borrower shall have the
same force and effect as a notice, direction or communication from Lender. The
servicer shall be entitled to be reimbursed for any cost, expense or liability
which is incurred by the servicer pursuant to such servicing and administrative
duties and which would otherwise be reimbursable to Lender under this Agreement
or any other Loan Document in the same manner and to the same extent as if
Lender incurred such cost, expense or liability in the first place. The parties
hereto acknowledge and agree that the servicer shall be a third party
beneficiary to this Agreement and the other Loan Documents.

88

--------------------------------------------------------------------------------




        Section 9.10.    Severability.    Wherever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

        Section 9.11.    Preferences.    Lender shall have no obligation to
marshal any assets in favor of Borrower or any other party or against or in
payment of any or all of the obligations of Borrower pursuant to this Agreement,
the Note or any other Loan Document. Lender shall have the continuing and
exclusive right to apply or reverse and reapply any and all payments by Borrower
to any portion of the obligations of Borrower hereunder, provided that such
application or reapplication is performed by Lender in accordance with the terms
of this Agreement or any other applicable Loan Document. To the extent Borrower
makes a payment or payments to Lender for Borrower's benefit, which payment or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the obligations hereunder or part thereof intended to be satisfied
shall be revived and continue in full force and effect, as if such payment or
proceeds had not been received by Lender.

        Section 9.12.    Waiver of Notice.    Borrower shall not be entitled to
any notices of any nature whatsoever from Lender except with respect to matters
for which this Agreement or another Loan Document specifically and expressly
provides for the giving of notice by Lender to Borrower and except with respect
to matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents does not specifically and expressly
provide for the giving of notice by Lender to Borrower.

        Section 9.13.    Failure to Consent.    If Borrower shall seek the
approval by or consent of Lender hereunder or under the Note, or any of the
other Loan Documents, and Lender shall fail or refuse to give such consent or
approval, then Borrower shall not be entitled to any damages for any withholding
or delay of such approval or consent by Lender, it being intended that
Borrower's sole remedy shall be to bring an action for an injunction or specific
performance.

        Section 9.14.    Schedules Incorporated.    The information set forth on
the cover, heading and recitals hereof, and the Schedules attached hereto, are
hereby incorporated herein as a part of this Agreement with the same effect as
if set forth in the body hereof.

        Section 9.15.    Offsets, Counterclaims and Defenses.    Any assignee of
any of Lender's interest in and to this Agreement and the other Loan Documents
shall take the same free and clear of all offsets, counterclaims or defenses
which are unrelated to this Agreement and the other Loan Documents which
Borrower may otherwise have against any assignor or this Agreement and the other
Loan Documents. No such unrelated counterclaim or defense shall be interposed or
asserted by Borrower in any action or proceeding brought by any such assignee
upon this Agreement or upon any other Loan Document. Any such right to interpose
or assert any such unrelated offset, counterclaim or defense in any such action
or proceeding is hereby expressly waived by Borrower.

        Section 9.16.    No Joint Venture or Partnership.    Borrower and Lender
intend that the relationship created hereunder be solely that of borrower and
lender. Nothing herein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Collateral other than that of secured party,
mortgagee or lender.

        Section 9.17.    Waiver of Marshalling of Assets Defense.    To the
fullest extent Borrower may legally do so, Borrower waives all rights to a
marshalling of the assets of Borrower, and others with interests

89

--------------------------------------------------------------------------------




in Borrower, and of the Collateral, or to a sale in inverse order of alienation
in the event of foreclosure of the interests hereby created, and agrees not to
assert any right under any laws pertaining to the marshalling of assets, the
sale in inverse order of alienation, homestead exemption, the administration of
estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of any Collateral
for the collection of the Indebtedness without any prior or different resort for
collection, or the right of Lender to the payment of the Indebtedness out of the
Net Proceeds of the Collateral in preference to every other claimant whatsoever.

        Section 9.18.    Waiver of Counterclaim.    To the extent permitted by
applicable law, Borrower hereby waives the right to assert a counterclaim, other
than compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.

        Section 9.19.    Conflict; Construction of Documents.    In the event of
any conflict between the provisions of this Agreement and the provisions of any
of the other Loan Documents, the provisions of this Agreement shall prevail. The
parties hereto acknowledge that they were represented by counsel in connection
with the negotiation and drafting of the Loan Documents and that the Loan
Documents shall not be subject to the principle of construing their meaning
against the party that drafted same.

        Section 9.20.    Brokers and Financial Advisors.    Borrower hereby
represents that it has dealt with no financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Agreement. Borrower hereby agrees to indemnify and hold
Lender harmless from and against any and all claims, liabilities, costs and
expenses of any kind in any way relating to or arising from a claim by any
Person that such Person acted on behalf of Borrower in connection with the
transactions contemplated herein. The provisions of this Section 9.20 shall
survive the expiration and termination of this Agreement and the repayment of
the Indebtedness.

        Section 9.21.    Counterparts.    This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.

        Section 9.22.    Estoppel Certificates.    Borrower and Lender hereby
agree at any time and from time to time upon not less than fifteen (15) days
prior written notice by Borrower or Lender to execute, acknowledge and deliver
to the party specified in such notice, a statement, in writing, certifying that
this Agreement is unmodified and in full force and effect (or if there have been
modifications, that the same, as modified, is in full force and effect and
stating the modifications hereto), and stating whether or not, to the knowledge
of such certifying party, any Default or Event of Default has occurred and is
then continuing, and, if so, specifying each such Default or Event of Default;
provided, however, that it shall be a condition precedent to Lender's obligation
to deliver the statement pursuant to this Section 8.22, that Lender shall have
received, together with Borrower's request for such statement, an Officer's
Certificate stating that, to the knowledge of Borrower, no Default or Event of
Default exists as of the date of such certificate (or specifying such Default or
Event of Default).

        Section 9.23.    Payment of Expenses.    Borrower shall pay all
Transaction Costs (excluding any Tax Liabilities which are not payable by the
Borrower pursuant to Section 2.10), which shall include, without limitation,
(a) reasonable out-of-pocket costs and expenses of Lender in connection with
(i) the negotiation, preparation, execution and delivery of the Loan Documents
and the documents and instruments referred to therein; (ii) the creation,
perfection or protection of Lender's Liens in the Collateral (including, without
limitation, fees and expenses for title and lien searches or amended or
replacement Mortgages, UCC financing statements or Collateral Security
Instruments, title insurance premiums and filing and recording fees, third party
due diligence expenses for the Mortgaged Property plus travel expenses,
accounting firm fees, costs of the Appraisals, Environmental Reports (and an
environmental consultant), and the Property Condition Assessments and costs and
fees incurred in connection with arranging, setting up, servicing and
maintaining the Account Collateral); (iii) the

90

--------------------------------------------------------------------------------




administration of the Loan Documents and the Loan and response to any requests
for Lender consent or approval of any matter; (iv) the negotiation, preparation,
execution and delivery of any amendment, waiver, restructuring or consent
relating to any of the Loan Documents, and (v) the preservation of rights under
and enforcement of the Loan Documents and the documents and instruments referred
to therein, including any communications or discussions relating to any action
that Borrower shall from time to time request Lender to take, as well as any
restructuring or rescheduling of the Indebtedness, (b) the reasonable fees,
expenses and other charges of counsel to Lender or its servicer in connection
with all of the foregoing, and (c) Lender's reasonable out-of-pocket travel
expenses in connection with site visits to the Mortgaged Property; provided,
that so long as an Event of Default has not occurred and is not continuing, the
Borrower shall not be obligated to pay for Lender's travel expenses in
connection with more than one site visit to each individual Mortgaged Property
during any twelve consecutive month period and Lender shall use reasonable
efforts to minimize the Transaction Costs paid by Borrower in connection with
such site visits.

        Section 9.24.    Non-Recourse.    Anything contained herein, in the Note
or in any other Loan Document to the contrary notwithstanding, but subject in
all respect to provisos (A) through (E) below, no recourse shall be had for the
payment of the principal or interest on the Loan or for any other Indebtedness,
obligation or liability hereunder or under any other Loan Document or for any
claim based hereon or thereon or otherwise in respect hereof or thereof against
(i) any Affiliate of Borrower other than Borrower), (ii) any Person owning,
directly or indirectly, any legal or beneficial interest in Borrower or any
Affiliate of Borrower (other than Borrower) or (iii) any partner, member,
principal, officer, controlling person, beneficiary, trustee, advisor,
shareholder, employee, agent, Affiliate or director of any Persons described in
clauses (i) through (iii) above (other than Borrower), and it is understood that
neither the Note nor any other Indebtedness, obligation or liability under or
with respect to this Agreement and any other Loan Document may be enforced
against any Person described in clauses (i) through (iii) above (other than
Borrower); provided, however, that the foregoing provisions of this paragraph
shall not:

        (A)  prevent recourse to Borrower, the assets of Borrower, the Mortgaged
Property or any other instrument or document which is pledged by Borrower to
Lender pursuant to the Loan Documents, including all Collateral;

        (B)  have any applicability whatsoever to the collateral pledged
pursuant to the Pledge Agreement or limit the liability of the parties under the
Guaranty of Non-Recourse Obligations; or

        (C)  constitute a waiver, release or discharge of any indebtedness or
obligation evidenced by the Note or secured by the Loan Documents, and the same
shall continue until paid or discharged in full;

        (D)  prevent recourse to Borrower and Guarantor, jointly and severally,
and their respective assets for repayment of the Indebtedness, and the
Indebtedness shall be fully recourse not only to Borrower but also to Guarantor,
in the event:

        (1)   Borrower or any Affiliate contests or in any way interferes with,
directly or indirectly (collectively, a "Contest"), any foreclosure action or
sale commenced by Lender or with any other enforcement of Lender's rights,
powers or remedies under any of the Loan Documents or under any document
evidencing, securing or otherwise relating to any of the Collateral (whether by
making any motion, bringing any counterclaim, claiming any defense, seeking any
injunction or other restraint, commencing any action seeking to consolidate any
such foreclosure or other enforcement with any other action, or otherwise)
(except this clause (1) shall not apply if Borrower or such Affiliate
successfully asserts a Contest and obtains a favorable court order for the
Borrower as to same);

91

--------------------------------------------------------------------------------



        (2)   any Mortgaged Property becomes an asset in a voluntary bankruptcy
or insolvency proceeding or any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed (x) by Borrower or (y) against Borrower with the consent or
acquiescence of Borrower or the Guarantor or their respective Affiliates;

        (3)   of any Transfer in violation of the terms of the Loan Documents;

        (4)   Borrower or the General Partner or the Guarantor makes an
assignment for the benefit of creditors or admits, in writing or in any legal
proceeding, its insolvency or inability to pay its debts as they become due; or

        (E)  prevent recourse to Borrower and Guarantor, jointly and severally,
and their respective assets, and Borrower and Guarantor shall be fully and
personally liable, for any loss, costs, liability, damage or expense (including,
without limitation, attorneys' fees and disbursements) suffered or incurred by
Lender or any Indemnified Party related to or arising from any of the following
acts committed by or on behalf of Borrower, Guarantor or any of their respective
Affiliates:

        (1)   any fraud, misappropriation or misapplication of funds (including
Loss Proceeds or Rents) in contravention of the Loan Documents, or intentional
misrepresentation contained in any Loan Documents or report furnished pursuant
to any Loan Document;

        (2)   additional financing obtained by Borrower (whether secured or
unsecured) in violation of the terms of the Loan Documents;

        (3)   actual material physical waste to the Mortgaged Property or
material damage to the Mortgaged Property resulting from gross negligence or
willful misconduct;

        (4)   of any breach of Article VIII hereof;

        (5)   of any breach of any representation, warranty or covenant in this
Agreement or the Environmental Indemnity Agreement, concerning Environmental
Laws and Hazardous Substances;

        (6)   any security deposits received by Borrower or Manager from tenants
not being properly applied, returned to tenants when due or delivered to Lender,
a receiver or a purchaser of the Mortgaged Property in the event of a
foreclosure sale upon such Person taking possession of the Mortgaged Property;

        (7)   any Legal Requirement mandating the forfeiture by Borrower of the
Collateral or any portion thereof because of the conduct or purported conduct of
criminal activity by Borrower or any Affiliate in connection therewith;

        (8)   all costs and expenses, including reasonable attorneys' fees and
expenses, incurred in enforcing any obligation or liability or in collecting any
amount due under this Section 9.24(D) or this Section 9.24(E), the Environmental
Indemnity and the Guaranty of Non-Recourse Obligations, which, as to Borrower,
is a recourse obligation of Borrower as described in this Section 9.24(D) or
this Section 9.24(E), the Environmental Indemnity and the Guaranty of
Non-Recourse Obligations, or, as to Guarantor, is a recourse obligation of
Guarantor under the Guaranty of Non-Recourse Obligations or the Environmental
Indemnity;

        (9)   the failure to pay Impositions assessed against the Mortgaged
Property to the extent there was sufficient funds available to pay and Lender
allows Borrower to apply the same, or the failure to maintain insurance as
required under the Loan Documents, or the failure to pay any deductible amount
in respect of any insurance maintained in

92

--------------------------------------------------------------------------------






respect of the Mortgaged Property, or the failure to pay and discharge any
mechanic's or materialman's Liens against the Mortgaged Property to the extent
there was sufficient funds available to pay and discharge and Lender allows
Borrower to apply the same; or

        (10) any Rents or Proceeds received or collected by Borrower, any
Affiliate of Borrower or Manager and not deposited into the Local Collection
Account or the Collection Account in accordance with Section 2.12.

ARTICLE X.
THE COLLATERAL AGENT

        Section 10.1.    Appointment, Powers and Immunities.    Each Secured
Party hereby irrevocably appoints and authorizes Collateral Agent to act as its
Collateral Agent hereunder and under the other Loan Documents with such powers
as are specifically delegated to Collateral Agent by the terms of this Agreement
and of the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Collateral Agent (which term as used in this
sentence and in Section 10.5 and the first sentence of Section 10.6 hereof shall
include reference to its Affiliates and its own and its Affiliates' officers,
directors, employees and agents): (a) shall have no duties or responsibilities
to the Secured Parties except those expressly set forth in this Agreement and in
the other Loan Documents, and shall not by reason of this Agreement or any other
Loan Document be a trustee for any Lender; (b) shall not be responsible to the
Secured Parties for any recitals, statements, representations or warranties
contained in this Agreement or in any other Loan Document, or in any certificate
or other document referred to or provided for in, or received by any of them
under, this Agreement or any other Loan Document, or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or any other document referred to or provided for herein
or therein or for any failure by Borrower, or any other Person to perform any of
their obligations hereunder or thereunder; (c) shall not be required to initiate
or conduct any litigation or collection proceedings hereunder or under any other
Loan Document; and (d) shall not be responsible to the Secured Parties for any
action taken or omitted to be taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct. Collateral Agent may employ agents and
attorneys-in-fact and shall not be responsible to the Secured Parties for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith.

        Section 10.2.    Reliance by Collateral Agent.    Collateral Agent shall
be entitled to rely upon any certification, notice or other communication
(including, without limitation, any thereof by telephone, facsimile
transmission, telex, electronic mail, or cable) believed by it to be genuine and
correct and to have been signed or sent by or on behalf of the proper Person or
Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by Collateral Agent in good faith. As to
any matters not expressly provided for by this Agreement or any other Loan
Document, Collateral Agent shall in all cases be fully protected in acting, or
in refraining from acting, hereunder or thereunder in accordance with the
instructions given by all of the Secured Parties, and such instructions of such
Secured Parties and any action taken or failure to act pursuant thereto shall be
binding on all of the Secured Parties.

        Section 10.3.    Defaults.    Collateral Agent shall not be deemed to
have knowledge or notice of the occurrence of a Default or Event of Default
unless Collateral Agent has received written notice from a Secured Party or
Borrower specifying such Default and stating that such notice is a "Notice of
Default". In the event that Collateral Agent receives such a notice of the
occurrence of a Default or Event of Default, Collateral Agent shall give prompt
notice thereof to the Secured Parties. Collateral Agent shall (subject to
Section 10.7 hereof) take such action with respect to such Default or Event of
Default as shall be directed by all Secured Parties, provided that, unless and
until Collateral Agent

93

--------------------------------------------------------------------------------




shall have received such directions, Collateral Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interest of the Secured Parties except to the extent that this Agreement
expressly requires that such action be taken, or not be taken, only with the
consent or upon the authorization of all of the Lenders.

        Section 10.4.    Rights as a Lender.    With respect to the Loan made by
it, Collateral Agent in its capacity as a Lender hereunder shall have the same
rights and powers hereunder as any other Lender and may exercise the same as
though it were not acting as Collateral Agent, and the term "Lender" or
"Lenders" shall, unless the context otherwise indicates, include Collateral
Agent in its individual capacity. Collateral Agent and its affiliates may
(without having to account therefor to any Lender) lend money to, make
investments in and generally engage in any kind of business with Borrower or any
of their Affiliates as if it were not acting as Collateral Agent, and Collateral
Agent and its Affiliates may accept fees and other consideration from Borrower
or such Affiliate for services in connection with this Agreement or otherwise
without having to account for the same to the Lenders.

        Section 10.5.    Indemnification.    The Lenders agree to indemnify
Collateral Agent (to the extent not reimbursed by Borrower, but without limiting
the obligations of Borrower under the Loan Documents) ratably in accordance with
their respective interests in the Loan, for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever that may be imposed
on, incurred by or asserted against Collateral Agent (including by any Lender)
arising out of or by reason of any investigation in or in any way relating to or
arising out of this Agreement or any other Loan Document or any other documents
contemplated by or referred to herein or therein or the Transaction (including,
without limitation, the costs and expenses that Borrower is obligated to pay
under the Loan Documents, but excluding, unless a Default or Event of Default
has occurred and is continuing, normal administrative costs and expenses
incident to the performance of its agency duties hereunder) or the enforcement
of any of the terms hereof or thereof or of any such other documents, provided
that no Lender shall be liable for any of the foregoing to the extent they arise
from the gross negligence or willful misconduct of the party to be indemnified.

        Section 10.6.    Non-Reliance on Collateral Agent and Other
Lenders.    Each Secured Party agrees and acknowledges that it has,
independently and without reliance on Collateral Agent or any other Secured
Party, and based on such documents and information as it has deemed appropriate,
made its own credit analysis of Borrower and its own decision to enter into this
Agreement and that it will, independently and without reliance upon Collateral
Agent or any other Secured Party, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under this Agreement or under any other
Loan Document. Collateral Agent shall not be required to keep itself informed as
to the performance or observance by Borrower of this Agreement or any of the
other Loan Documents or to inspect the properties or books of Borrower or any of
their Affiliates. Except for notices, reports and other documents and
information expressly required to be furnished to the Secured Parties by
Collateral Agent hereunder, Collateral Agent shall not have any duty or
responsibility to provide any Secured Party with any credit or other information
concerning the affairs, financial condition or business of Borrower or any of
their Affiliates that may come into the possession of Collateral Agent or any of
its Affiliates.

        Section 10.7.    Failure to Act.    Except for action expressly required
of Collateral Agent hereunder and under the other Loan Documents, Collateral
Agent shall in all cases be fully justified in failing or refusing to act
hereunder and thereunder unless it shall receive further assurances to its
satisfaction from the Lenders of their indemnification obligations under
Section 10.5 hereof against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action.

94

--------------------------------------------------------------------------------




        Section 10.8.    Resignation of Collateral Agent.    Subject to the
appointment and acceptance of a successor Collateral Agent as provided below,
Collateral Agent may resign upon giving notice thereof to the Secured Parties;
provided, however, that such resignation shall not be effective until such time
as the successor Collateral Agent is in place and shall deliver written notice
of such appointment to Borrower. Upon any such resignation, the Lenders shall
have the right to appoint a successor Collateral Agent. If no successor
Collateral Agent shall have been so appointed by the Lenders and shall have
accepted such appointment within 30 days after the retiring Collateral Agent's
giving of notice of resignation, then the retiring Collateral Agent may, on
behalf of the Lenders appoint a successor Collateral Agent, that shall be a
sophisticated financial institution. Upon the acceptance of any appointment as
Collateral Agent hereunder by a successor Collateral Agent, such successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from its duties and obligations
hereunder. After any retiring Collateral Agent's resignation hereunder as
Collateral Agent, the provisions of this Article 10 shall continue in effect for
its benefit in respect of any actions taken or omitted to be taken by it while
it was acting as Collateral Agent.

        Section 10.9.    Agency Fee.    Each Lender will pay to Collateral Agent
an agency fee as may be agreed upon between such Lender and Collateral Agent.
Borrower shall not be liable for the payment of such fee.

        Section 10.10.    Consents under Loan Documents.    Collateral Agent may
consent to any modification, supplement or waiver under any of the Loan
Documents (other than the Hedge Agreement), provided that, without the prior
consent of each Lender, Collateral Agent shall not release any Collateral or
otherwise terminate any Lien under any Loan Document providing for collateral
security, or agree to additional obligations being secured by such collateral
security (unless the Lien for such additional obligations shall be junior to the
Lien in favor of the Indebtedness), except that no such consent shall be
required, and Collateral Agent is hereby authorized, to release any Lien
covering Collateral that is the subject of a disposition permitted hereunder.

        Section 10.11.    Notices, Reports and Other
Communications.    Collateral Agent shall provide, at its expense, copies of
each notice, report, document, correspondence or other written communication
delivered to Collateral Agent by Borrower or any Affiliate of Borrower pursuant
to any Loan Document, to each Secured Party identified in such notice, report,
document, correspondence or other written communication or reasonably determined
by Collateral Agent to be entitled thereto or affected thereby, as soon as
practicable after Collateral Agent's receipt thereof.

95

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

    LENDER:
 
 
CITIGROUP GLOBAL MARKETS REALTY CORP.,
a New York corporation
 
 
By:
 
/s/  DAVID VADON      

--------------------------------------------------------------------------------

Name: David Vadon
Title: Authorized Agent
 
 
BORROWER:
 
 
ARC III, L.L.C.,
a Delaware limited liability company
 
 
By:
 
/s/  SCOTT L. GESELL      

--------------------------------------------------------------------------------

Name: Scott L. Gesell
Title: Vice President
 
 
HEDGE BANK (solely for purposes of Article X of this Agreement):
 
 
CITIGROUP FINANCIAL PRODUCTS INC.,
a Delaware corporation
 
 
By:
 
/s/  SCOTT L. FLOOD      

--------------------------------------------------------------------------------

Name: Scott L. Flood
Title: Authorized Signatory
 
 
COLLATERAL AGENT:
 
 
CITIGROUP GLOBAL MARKETS REALTY CORP.,
a New York corporation
 
 
By:
 
/s/  DAVID VADON      

--------------------------------------------------------------------------------

Name: David Vadon
Title: Authorized Agent

S-1

--------------------------------------------------------------------------------





QuickLinks


LOAN AGREEMENT
